 



Exhibit 10.3
CERTAIN PORTIONS OF THIS EXHIBIT
HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE
SYMBOL “****” HAS BEEN INSERTED IN
PLACE OF THE PORTIONS SO OMITTED.
Execution Version
TARGET PRICE
ENGINEERING, PROCUREMENT
AND CONSTRUCTION AGREEMENT
between
PRAIRIE STATE GENERATING COMPANY, LLC
PSGC
and
BECHTEL POWER CORPORATION
Contractor

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS; AGENCY; OWNERSHIP
    1  
 
       
1.1 Definitions
    1  
 
       
1.2 Certain Interpretative Matters
    22  
 
       
1.3 Order of Precedence
    23  
1.3.1 Notice
    23  
1.3.2 Conflict
    24  
 
       
1.4 PSGC Acting as Agent for Owners
    24  
1.4.1   Appointment as Agent
    24  
1.4.2   Actions Against Contractor
    24  
1.4.3   Binding Effect
    25  
1.4.4   Actions of Contractor
    25  
1.4.5   Several Liability
    25  
 
       
ARTICLE 2 CONTRACTOR’S WORK AND OTHER OBLIGATIONS
    26  
 
       
2.1 Commencement of the Work
    26  
2.1.1   Effectiveness; LNTP Activities
    26  
2.1.2   Full Notice to Proceed
    26  
2.1.3   FNTP Requirements
    27  
 
       
2.2 Work to be Performed
    29  
2.2.1   Engineering/Design Services
    30  
2.2.2   Supervision and Superintendence
    30  
2.2.3   Contractor’s Construction Manager
    31  
2.2.4   Certain Facility Site Related Work
    31  
2.2.5   Reference Points
    32  
2.2.6   Procurement of Materials, Equipment
    32  
2.2.7   Inspection, Factory Tests and Expediting
    33  
2.2.8   Labor and Personnel
    34  
2.2.9   Certain Taxes
    35  
2.2.10   Permitting
    37  
2.2.11   Personnel Training; Facility Manual
    37  
2.2.12   Safety Precautions
    38  
2.2.13   Hazardous Substances
    39  
2.2.14   Royalties, Import Duties and License Fees
    42  
2.2.15   Interconnection Agreement
    42  
2.2.16   Access
    42  
2.2.17   Storage and Related Matters
    42  
2.2.18   Functional Tests
    42  
2.2.19   Clean Site and Waste Removal
    42  
2.2.20   Owner Contracts
    43  

-i- 



--------------------------------------------------------------------------------



 



              Page  
2.3 Project Schedule, Progress Reports and Progress Meetings
    45  
2.3.1   Project Schedule and Progress Reports
    45  
2.3.2   Reporting to PSGC
    45  
2.3.3   Recovery Plan
    45  
 
       
2.4 Methods of Performance
    46  
 
       
2.5 Transfer of Title/Risk of Loss for Certain Items
    46  
2.5.1   Title to Work
    46  
2.5.2   Risk of Loss to Contractor Property
    47  
2.5.3   Title to Drawings, Reports, Documents and Information
    47  
2.5.4   Title to Natural Resources
    48  
2.5.5   Title to Fossils and Artifacts
    49  
2.5.6   Title Warranty
    49  
 
       
2.6 Subsurface Conditions
    49  
 
       
2.7 Local Conditions
    49  
 
       
2.8 Subcontractors and Owner Suppliers
    50  
2.8.1   Subcontractors
    50  
2.8.2   No Privity with Owners or PSGC
    51  
2.8.3   Certain Subcontracts
    51  
2.8.4   Purchase Orders and Subcontracts
    51  
2.8.5   Subcontractor Warranties
    52  
2.8.6   Subcontractor Insurance
    52  
2.8.7   Local Content Strategy
    52  
 
       
2.9 Insurance
    53  
 
       
2.10 Compliance with Applicable Legal Requirements
    53  
 
       
2.11 Real Estate
    53  
 
       
2.12 Use of Facility Site
    53  
2.12.1   Use and Restoration
    53  
2.12.2   Site Authority
    54  
 
       
2.13 Record Documents
    54  
 
       
2.14 Submittals
    54  
2.14.1   Review
    54  
2.14.2   Variations
    55  
2.14.3   Due Consideration
    55  
2.14.4   Applicable Electronic Format
    55  
 
       
2.15 Separate Contractors and Activities By PSGC
    55  
2.15.1   Separate Work
    55  
2.15.2   Integration
    55  
2.15.3   Coordination
    55  
2.15.4   PSGC Contractor Storage and Laydown
    56  

-ii- 



--------------------------------------------------------------------------------



 



              Page  
2.16 Transportation Costs
    56  
 
       
2.17 Labor Matters
    56  
 
       
2.18 Discipline and Protection
    57  
 
       
2.19 Security
    57  
 
       
2.20 Facility Site Fire Protection
    58  
 
       
2.21 Coordination and Transition
    58  
 
       
2.22 Surplus Equipment and Materials
    58  
 
       
ARTICLE 3 PSGC’S OBLIGATIONS
    58  
 
       
3.1 Facility Site
    58  
 
       
3.2 Permits
    59  
 
       
3.3 PSGC Insurance
    59  
 
       
3.4 PSGC Taxes
    59  
3.4.1   Payment of Taxes
    59  
3.4.2   Sales Taxes
    59  
 
       
3.5 Start-up Personnel
    60  
 
       
3.6 PSGC Project Manager and PSGC Engineer
    60  
 
       
3.7 Interconnection
    61  
3.7.1   Out of Scope Interconnection Facilities and Utility Connections
    61  
3.7.2   Transmission Facilities
    61  
 
       
3.8 Startup Period
    61  
3.8.1   Startup Period; Pre-Commercial Energy
    61  
3.8.2   Unit Generated Waste
    62  
 
       
3.9 Hazardous Substances
    62  
 
       
3.10 Compliance with Contractor’s Rules
    63  
 
       
3.11 Road Access
    63  
 
       
3.12 Performance of PSGC Obligations
    63  
 
       
3.13 Compliance with Applicable Legal Requirements
    63  
 
       
3.14 Owner Suppliers
    63  
3.14.1   Contract Execution
    63  
3.14.2   Payment
    63  
 
       
3.15 Discipline and Protection
    64  
 
       
3.16 PSGC-Provided Supplies
    64  
 
       
3.17 Capital Spare Parts
    64  

-iii- 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 4 PSGC’S RIGHT TO INSPECT, STOP AND RE-PERFORM WORK
    64  
 
       
4.1 Inspection
    64  
 
       
4.2 Right to Reject and Re-Performance
    65  
 
       
4.3 Defects in Owner Suppliers’ Scope
    65  
 
       
4.4 Right to Suspend Work for Convenience
    65  
 
       
4.5 Uncovering Work
    66  
 
       
4.6 Right to Stop Work for Cause
    66  
 
       
ARTICLE 5 PRICE AND PAYMENT
    67  
 
       
5.1 Compensation
    67  
5.1.1   Reimbursable Costs
    67  
5.1.2   [Not Used]
    67  
5.1.3   Fee
    67  
5.1.4   Fee Adjustment
    67  
5.1.5   Allowance
    68  
5.1.6   Substituting Milestones
    69  
 
       
5.2 Monthly Payment
    69  
5.2.1   Monthly Payments
    69  
5.2.2   Application for Payment
    69  
5.2.3   Progress Reports
    70  
5.2.4   Lien Waivers and Sworn Statements
    70  
5.2.5   Other Documentation
    72  
5.2.6   Failure to Comply
    72  
5.2.7   Security for Fee At Risk
    72  
 
       
5.3 PSGC Review
    73  
 
       
5.4 Monthly Payments
    73  
 
       
5.5 Final Payment
    73  
5.5.1   Final Payment to Contractor
    73  
5.5.2   Final Owner Supplier Payment Statement
    74  
5.5.3   Reconciliation
    74  
 
       
5.6 Withholding to Protect PSGC from Loss
    75  
5.6.1   Withholding
    75  
5.6.2   Lien Title Indemnity
    75  
 
       
5.7 Delinquent Payments
    75  
 
       
5.8 Contractor Liens
    76  
 
       
5.9 Forecasts
    76  
 
       
5.10 Owner Supplier Payments
    76  

-iv- 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 6 COMPLETION AND ACCEPTANCE OF THE WORK
    76  
 
       
6.1 Mechanical Completion
    76  
6.1.1   Criteria for Mechanical Completion of the Units
    76  
6.1.2   Notice and Report of Mechanical Completion
    78  
6.1.3   Achievement of Mechanical Completion
    78  
6.1.4   Initial Synchronization
    78  
 
       
6.2 Substantial Completion
    79  
6.2.1   Criteria for Substantial Completion of the Units
    79  
6.2.2   Notice and Report of Substantial Completion
    80  
6.2.3   Achievement of Substantial Completion
    80  
6.2.4   Care, Custody and Control of the Unit During a Dispute Regarding
Substantial Completion
    81  
 
       
6.3 Creation of Punch Lists
    81  
6.3.1   Unit 1 Punch List
    81  
6.3.2   Unit 2 Punch List
    82  
 
       
6.4 Transfer of Possession and Control of each Unit to PSGC
    82  
6.4.1   Possession and Control
    82  
6.4.2   Common Facilities Support
    83  
 
       
6.5 Final Completion
    83  
6.5.1   Criteria for Final Completion of the Facility
    83  
6.5.2   Notice and Report of Final Completion
    84  
6.5.3   Achievement of Final Completion
    85  
 
       
ARTICLE 7 PERFORMANCE TESTING
    85  
 
       
7.1 Performance Tests
    85  
 
       
7.2 Notice to PSGC
    86  
 
       
7.3 Completed Performance Test
    86  
7.3.1   Certain Performance Tests
    86  
7.3.2   Completed Equivalent Availability Test
    87  
7.3.3   Individual Test Reports
    87  
 
       
7.4 Repetition of Tests
    88  
 
       
7.5 Re-Setting of Facility
    88  
 
       
ARTICLE 8 PERFORMANCE AND COMPLETION TARGETS, BUYDOWN AMOUNTS, INTERIM AND LATE
COMPLETION DAMAGES AND BONUS AMOUNTS
    88  
 
       
8.1 Performance and Completion Targets
    88  
8.1.1   Performance Targets
    88  
8.1.2   Early Target Substantial Completion Date
    88  
8.1.3   Target Final Completion Date
    88  
8.1.4   Sound Level Targets
    89  

-v- 



--------------------------------------------------------------------------------



 



              Page  
8.2 Late Completion Damages and Buydown Amounts
    89  
8.2.1   Substantial Completion Buydown Amounts
    89  
8.2.2   Unit Equivalent Availability Buydown Amount
    90  
8.2.3   Late Completion Damages
    91  
8.2.4   Buydown Amounts
    91  
8.2.5   Minimum Achievement
    92  
8.2.6   Buydown Damages
    92  
8.2.7   Recovery from Owner Suppliers
    92  
8.2.8   Limestone Interim Damages
    92  
 
       
8.3 Bonus Amounts
    93  
8.3.1   Performance Bonuses
    93  
8.3.2   Early Substantial Completion Bonus Amount and Related Limits
    93  
8.3.3   Earned Bonus Amounts
    93  
8.3.4   Maximum Amounts
    94  
 
       
ARTICLE 9 THE WARRANTY PERIODS
    94  
 
       
9.1 General Warranty of Work, Materials and Equipment
    94  
 
       
9.2 Owner Supplier Work
    94  
 
       
9.3 Nonconforming Work
    94  
 
       
9.4 Contractor’s Warranty Work
    95  
 
       
9.5 Warranty Periods
    96  
9.5.1   Duration
    96  
9.5.2   Transfer
    96  
 
       
9.6 Subcontractor Warranties
    96  
 
       
9.7 Root Cause Repairs
    96  
 
       
9.8 Cure Rights of PSGC for Breach of Warranty
    97  
 
       
9.9 Title to Warranty Work
    97  
 
       
9.10 Exclusions
    97  
 
       
9.11 Primary Liability
    98  
 
       
9.12 General Limitations on Warranties and Remedies
    98  
 
       
9.13 Warranty Cap
    98  
 
       
ARTICLE 10 CHANGES
    98  
 
       
10.1 Changes
    98  
 
       
10.2 Procedure for Changes
    99  
10.2.1   Changes Initiated by Contractor
    99  
10.2.2   Changes Initiated by PSGC
    100  
 
       
10.3 Specified Change Events
    100  

 -vi-



--------------------------------------------------------------------------------



 



              Page  
10.4 Changes Involving Schedule Extensions
    102  
 
       
10.5 Changes to the Target Price
    103  
 
       
10.6 Continued Performance Pending Resolution of Disputes
    103  
 
       
10.7 Options for Implementing Changes
    103  
 
       
10.8 Remedy
    103  
 
       
10.9 Documentation
    103  
 
       
10.10 Insurance
    103  
 
       
ARTICLE 11 FORCE MAJEURE
    104  
 
       
11.1 Force Majeure Event
    104  
 
       
11.2 Burden of Proof
    105  
11.2.1   Excused Performance
    105  
11.2.2   Scope of Excused Performance
    105  
11.2.3   Prior Obligations and Liabilities
    105  
11.2.4   Continued Performance
    105  
11.2.5   No Affect on Payment Obligations
    105  
 
       
ARTICLE 12 INDEMNIFICATION
    106  
 
       
12.1 Indemnity
    106  
 
       
12.2 Obligations with Respect to Liens
    106  
 
       
12.3 Obligations with Respect to Intellectual Property
    107  
 
       
12.4 PSGC Indemnity
    108  
 
       
12.5 Notice and Legal Defense
    108  
 
       
12.6 Failure to Defend Action
    109  
 
       
12.7 No Limitation to Workers’ Benefits
    109  
 
       
12.8 Limitation on Indemnification
    110  
 
       
ARTICLE 13 REMEDIES AND TERMINATION
    110  
 
       
13.1 Termination for Convenience
    110  
13.1.1   Termination Payment
    110  
13.1.2   Termination Obligations
    111  
13.1.3   Termination Due to Force Majeure
    111  
 
       
13.2 Termination Upon Contractor Event of Default
    111  
 
       
13.3 Termination for Agreed Circumstances
    113  
 
       
13.4 Consequences of Termination; Actions upon Termination
    113  
13.4.1   Assumption and Succession
    113  
13.4.2   Completion of the Work
    114  
13.4.3   Actions Upon Termination
    114  

 -vii-



--------------------------------------------------------------------------------



 



              Page  
13.5 PSGC Monetary and Non Monetary Defaults
    115  
13.5.1   Non-Payment
    115  
13.5.2   Non-Monetary Default
    115  
 
       
13.6 Duty to Mitigate Damages
    117  
 
       
ARTICLE 14 SECURITY
    117  
 
       
14.1 Owner Guaranties
    117  
 
       
ARTICLE 15 REPRESENTATIONS AND WARRANTIES
    117  
 
       
15.1 Representations and Warranties of Contractor
    117  
 
       
15.2 Representation and Warranties of PSGC
    118  
 
       
ARTICLE 16 LIMITATIONS OF LIABILITY
    119  
 
       
16.1 Aggregate Limitation of Contractor’s Liability
    119  
 
       
16.2 Consequential Damages
    119  
 
       
16.3 Application
    120  
 
       
16.4 Sole Remedies
    120  
 
       
16.5 Time Limit
    120  
 
       
ARTICLE 17 DISPUTE RESOLUTION
    120  
 
       
17.1 Dispute Resolution Between the Parties
    120  
17.1.1   Cooperation
    120  
17.1.2   Management Discussions
    120  
17.1.3   Voluntary Mediation
    121  
 
       
17.2 Arbitration
    121  
17.2.1   Rules and Arbitrators
    121  
17.2.2   Impartiality, Independence and Qualifications of Arbitrators
    121  
17.2.3   Costs and Discovery
    122  
17.2.4   Limitations
    122  
17.2.5   Additional Relief
    122  
17.2.6   Venue and Timing
    122  
17.2.7   Continued Performance
    123  
17.2.8   Consolidation
    123  
17.2.9   When Inapplicable
    123  
17.2.10   Cross Examination
    123  
17.2.11   Survival
    123  
 
       
ARTICLE 18 CONFIDENTIALITY
    124  
 
       
18.1 Confidential Information
    124  
 
       
18.2 Publicity
    125  
 
       
18.3 Prior Confidentiality Agreements
    126  

 -viii-



--------------------------------------------------------------------------------



 



              Page  
18.4 Injunctive Relief
    126  
 
       
ARTICLE 19 COST RECORDS
    126  
 
       
19.1 Records
    126  
 
       
19.2 Inspection of Books, Records and Audit Rights
    126  
 
       
ARTICLE 20 MISCELLANEOUS
    127  
 
       
20.1 Change in Owners
    127  
20.1.1   Initial Ownership Transfers
    127  
20.1.2   Subsequent Ownership Transfers
    127  
20.1.3   Transfer Deliveries
    127  
20.1.4   Security Release
    128  
 
       
20.2 Authorized Representatives
    128  
 
       
20.3 Assignment/Delegation
    129  
20.3.1   Assignment/Delegation by Contractor
    129  
20.3.2   Assignment/Delegation by PSGC
    129  
20.3.3   Successors and Assigns
    130  
 
       
20.4 Reviews, Inspections, Approvals by PSGC
    130  
 
       
20.5 Governing Law; Choice of Forum
    130  
 
       
20.6 Surviving Obligations
    130  
 
       
20.7 Severability
    131  
 
       
20.8 Notices
    131  
 
       
20.9 Article and Section Headings
    132  
 
       
20.10 Duties and Remedies
    132  
 
       
20.11 No Waiver of Rights
    133  
 
       
20.12 Entire Agreement
    133  
 
       
20.13 Amendments
    133  
 
       
20.14 No Third Party Rights
    133  
 
       
20.15 Obligations Non-recourse
    133  
 
       
20.16 Relationship of the Parties
    133  
 
       
20.17 Counterparts
    134  
 
       
20.18 Cooperation with Financing Efforts
    134  
 
       
20.19 Financing Engineer
    135  
 
       
20.20 PSGC’s Engineer
    135  
 
       
20.21 Review Committee
    135  
20.21.1   Formation and Meetings
    135  

 -ix-



--------------------------------------------------------------------------------



 



              Page  
20.21.2   Craft Labor ****
    136  
 
       
20.22 Source Country
    137  
20.22.1   Articles and Materials
    137  
20.22.2   Documentation
    138  
20.22.3   Other Transactions
    138  
20.22.4   Impact
    138  
 
       
20.23 Equal Opportunity Clause
    138  
20.23.1   Forms
    138  
20.23.2   Non-Discrimination
    139  
20.23.3   Non-Segregated Facilities
    140  
 
       
20.24 Surrender of Guaranties
    140  

List of Appendices

     
Appendix A:
  Scope Book
 
   
Appendix B:
  Work by PSGC
 
   
Appendix C:
  PSGC-Provided Supplies
 
   
Appendix D:
  Project ****
 
   
Appendix E:
  Functional ****; Performance ****
 
   
Appendix F:
  Permits
 
   
Appendix G:
  **** Contracts and **** Subcontracts
 
   
Appendix H:
  Key Personnel
 
   
Appendix I:
  **** Costs and **** Costs
 
   
Appendix J:
  **** Cap, **** Cap, **** Values, **** Procedures, and Form of ****
 
   
Appendix K:
  Cost Breakdown Structure
 
   
Appendix L:
  **** and ****
 
   
Appendix M:
  Dispute Resolution Process for Payment Disputes
 
   
Appendix N:
  **** Assumptions
 
   
Appendix O:
  PSGC Project Manager and PSGC Engineer
 
   
Appendix P:
  Operations and Maintenance Personnel
 
   
Appendix Q:
  Insurance Requirements
 
   

-x-



--------------------------------------------------------------------------------



 



         
Appendix R: Forms
       
R-1 Form of Notice to Proceed
       
R-2A Form of Application for Payment
       
R-2B Form of Recommendation for Funding of Owner Supplier Payment Account
       
R-2C Form of Reconciled Application for Payment
       
R-2D Form of Owner Supplier Reconciliation Report
       
R-3 Form of Certificate
       
R-4 Form of Notice of Mechanical Completion, Substantial Completion and Final
Completion
       
R-5 Form of Change Order
       
R-6 Form of Acceptable Letter of Credit
       
R-7 Form of Peabody Guaranty
       
R-8 Form of Initial Guaranty
       
R-9 Form of Owner Guaranty
       
R-10 Form of Opinion
       
R-11 Lien Waiver Forms
       
 
       
Appendix S: Facility Site
       
 
       
Appendix T: **** Price, ****, and ****
       
T-1 **** Price
       
T-2 ****
       
T-3 ****
       
 
       
Appendix U: Sales Tax Materials; Map of Enterprise Zone
       
 
       
Appendix V: LNTP Activities
       
 
       
Appendix W: Owner Contract Administration
       
 
       
Appendix X: Ownership
       
 
       
Appendix Y: Project Information
       
 
       
Appendix Z Performance ****
       

 -xi-



--------------------------------------------------------------------------------



 



TARGET PRICE ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT
     THIS TARGET PRICE ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT, is
entered into as of the 19th day of June 2007 (the “Effective Date”), by and
between Prairie State Generating Company, LLC, a Delaware limited liability
company, for itself and, effective on and from the Commencement Date, as agent
for Owners (hereinafter defined) (“PSGC”) and Bechtel Power Corporation, a
Nevada corporation. PSGC and Contractor are sometimes individually referred to
herein as a “Party” and, collectively, as the “Parties.”
W I T N E S S E T H:
     WHEREAS, PSGC desires Contractor to perform all necessary work and services
and to provide equipment and materials required in connection with the
engineering, design, procurement, construction, construction management, testing
and commissioning of the Facility, as more particularly described herein;
     WHEREAS, Contractor desires to provide such engineering, design,
procurement, construction, construction management, testing, commissioning and
related services for the Facility, all of which shall be provided upon the terms
and subject to the conditions set forth in this Agreement;
     WHEREAS, prior to the Commencement Date all of the membership interests in
PSGC will be transferred to an Indiana non-stock mutual benefit corporation
designated by Owners which will be controlled by Owners in accordance with their
Proportionate Shares; and
     WHEREAS, prior to the Commencement Date each Owner will designate and
appoint PSGC as its agent to act for and on its behalf under this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties covenant and agree as follows:
ARTICLE 1
DEFINITIONS; AGENCY; OWNERSHIP
     1.1 Definitions. As used in this Agreement and in Notices delivered in
accordance with this Agreement, the following capitalized terms shall have the
following meanings (such meanings as necessary to be equally applicable to both
the singular and plural forms of the terms defined, unless the context otherwise
requires):

 



--------------------------------------------------------------------------------



 



     “Acceptable Credit Bank” means a bank, the long term senior debt
obligations of which are rated “AA-” or better by S&P or Fitch or “Aa3” or
better by Moody’s, or whose obligations are guaranteed, insured or otherwise
credit enhanced by a bank or financial institution, the long term senior
unsecured debt obligations of which are so rated.
     “Acceptable Letter of Credit” means an irrevocable standby letter of credit
issued by an Acceptable Credit Bank, to which PSGC is the beneficiary,
(a) having a stated expiration date of not earlier than three hundred sixty-four
(364) Days (or such longer term as may be commercially available) after the date
of the original issuance or any renewal thereof, (b) that automatically renews
or permits PSGC, on the signature of an authorized representative, to draw on
sight all or any portion of the stated amount if not renewed on or prior to the
thirtieth (30th) Day prior to the stated expiration date, (c) the principal
office of such Acceptable Credit Bank, the location for the submittal of
documents required for draws under the Applicable Letter of Credit and the
location for disbursements under the Applicable Letter of Credit being Chicago,
Illinois; St. Louis, Missouri; or New York, New York; or such other location as
may be mutually agreed by Contractor and PSGC, (d) which is payable in U.S.
Dollars in immediately available funds, (e) that is governed by the (i) Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, or (ii) International Standby Practices
(ISP 98) and any amendments or revisions thereto, and, to the extent not
governed thereby, the laws of the state in which its principal office is
located, (f) drawable upon issuance of a drawing certificate signed by an
authorized representative of PSGC stating that PSGC is entitled to be paid under
this Agreement and such other requirements as may be mutually agreed by
Contractor and PSGC, and (g) is otherwise in the form set forth in Appendix R-6.
     “Actual Reimbursable Costs” has the meaning set forth in Section 5.2.2.
     “Affected Party” has the meaning set forth in Section 11.1.
     “Affiliate” means, with respect to any Person, any other Person which
(a) such first Person directly or indirectly, in whole or in part, owns, is
owned by or is in common ownership with, or (b) such first Person directly or
indirectly controls, is controlled by or is under common control with. The term
“control” shall mean, with respect to a Person, the possession, directly or
indirectly, of the ability to influence management decisions regarding the
business of such a Person, including the ability to block or otherwise limit
major decisions of such Person (e.g., increased debt, sale or transfer of share
capital (initial or transfer of existing), operation and maintenance decisions,
mergers or other restructuring, determination of business plans or budgets,
entering into significant contracts or transactions, etc.).
     “Agreement” means this Target Price Engineering, Procurement and
Construction Agreement, including the body of this Agreement (the “Body of this

-2-



--------------------------------------------------------------------------------



 



Agreement”), all Appendices hereto, Change Orders, and all written amendments
hereto.
     “Applicable Electronic Format” means the electronic formats set forth in
Section 01330 of Appendix A.
     “Applicable Legal Requirements” means all laws (including common law),
statutes, regulations, rules, treaties, ordinances, judgments, directives,
Permits, decrees, decisions, approvals, interpretations, injunctions, writs,
orders or other similar legal requirements, in each case of any Governmental
Authority; provided, however, Contractor’s obligation to comply with PSGC
Permits shall be as set forth in Appendix F and Contractor’s obligations with
respect to sound levels are limited to its obligations under Section 02200 of
Appendix A and Section 8.1.4.
     “Application for Payment” means an application for payment under this
Agreement, in the form attached as Appendix R-2A, which is to be used by
Contractor during the course of Work in requesting monthly payments pursuant to
Section 5.2.1, and which is to be accompanied by such supporting documentation
as is required by this Agreement.
     “Appointing Authority” means a single arbitrator acting under JAMS
Streamlined Arbitration Rules & Procedures and administered by the Chicago,
Illinois office of Judicial Arbitration and Mediation Services, Inc.
     “AQCS” means, for each Unit, the air quality control system for such Unit.
     “AQCS Vendor” means the Owner Supplier supplying the AQCS under an Owner
Contract.
     “Authorized Representative” means, with respect to each Party, the
individual appointed by such Party under Section 20.2 to act on such Party’s
behalf with respect to that Party’s duties and responsibilities under this
Agreement.
     “Average Total Compensation” means an amount equal to the arithmetic
average of the total compensation then actually being paid to craft labor in the
specific Craft Labor Category at issue.
     “Award” has the meaning set forth in Section 17.2.6.
     “Banking Day” means any Day on which banks are open for business in New
York City, New York.
     “Base Fee Component” means that portion of the Fee identified as the “Base
Fee Component” in Appendix T-3 and which is equal to the amount specified
therefor in Appendix T-3, as such amount may be adjusted as a result of
adjustment of the Fee pursuant to Section 5.1.4 of this Agreement.

-3-



--------------------------------------------------------------------------------



 



     “Base Target Substantial Completion Date” means (a) for Unit 1, the date
that is **** (****) Days after the Commencement Date, and (b) for Unit 2, the
date that is **** (****) Days after the Commencement Date, in each case, as such
dates may be adjusted pursuant to this Agreement.
     “Bonus Amounts” means, with respect to a Unit, the Early Substantial
Completion Bonus Amount, the Limestone Consumption Bonus Amount, the Net
Electrical Output Bonus Amount, and the Net Heat Rate Bonus Amount.
     “BTU” means British Thermal Units.
     “Business Day” means any Day, except Saturdays, Sundays, and United States
Government federal holidays, and holidays under the laws of the State of
Illinois.
     “Buydown Amounts” means the Net Electrical Output Buydown Amount, the Net
Heat Rate Buydown Amount, the Limestone Consumption Buydown Amount, and the Unit
Equivalent Availability Buydown Amounts.
     “Cash Flow Cap” has the meaning set forth in Appendix J.
     “Cash Flow Cap Curve” has the meaning set forth in Appendix J.
     “Certificate of Final Completion” has the meaning set forth in
Section 6.5.3.
     “Certificate of Mechanical Completion” has the meaning set forth in
Section 6.1.3.
     “Certificate of Substantial Completion” has the meaning set forth in
Section 6.2.3.
     “Change” or “Changes” has the meaning set forth in Section 10.1.
     “Change Event” has the meaning set forth in Section 10.3.
     “Change of Law” means the adoption, imposition, promulgation,
re-interpretation, cancellation or modification after the Effective Date of any
Applicable Legal Requirements by a Governmental Authority.
     “Change Order” has the meaning set forth in Section 10.1.
     “Change Order Notice” has the meaning set forth in Section 10.2.2.
     “Change Order Request” has the meaning set forth in Section 10.2.1.
     “Claims” has the meaning set forth in Section 12.1.

-4-



--------------------------------------------------------------------------------



 



     “Coal Combustion Waste” means waste products generated from the combustion
of coal at the Facility, including fly ash, pyrites, crusher screened or
rejected material, bottom ash and gypsum.
     “Commencement Date” has the meaning set forth in Section 2.1.2.
     “Common Facilities” means (a) the fresh water intake facilities and the
water discharge facilities, (b) all ponds required by Permits, (c) Coal
Combustion Waste storage and handling facilities, (d) coal yard and handling
facilities, (e) the limestone receiving and handling facilities, (f) the water
treatment system, (g) the railroad facilities, (h) the chimney shell (but not
the flues), and (i) other installed Equipment or permanent facilities located on
the Facility Site that are used by both Units, as more particularly described in
Appendix A.
     “Common Facilities Capacity Test” has the meaning set forth in Appendix E.
     “Compensation” means the amounts of compensation to which Contractor is
entitled for performance of the Work as described in Section 5.1.
     “Completed Equivalent Availability Test” has the meaning set forth in
Section 7.3.
     “Completed Performance Test” has the meaning set forth in Section 7.3.
     “Confidential Information” has the meaning set forth in Section 18.1.
     “Connect” (and derivations thereof) means the provision by Contractor of
all Work (including Equipment, Materials and labor) necessary to effect the
connection of the Facility to the Utility Interconnection Points.
     “Construction Aids” means all tangible equipment (including construction
equipment and machinery), apparatus, tools, supplies, utilities, support
services, field office equipment and supplies, structures, apparatus, form
lumber, protective fencing, and other goods and items that are required to
construct, commission or test the Facility, but which are not incorporated into
the Facility.
     “Consumables” means items such as compressed air or gases, chemicals, oils,
lubricants, cleaning materials, gaskets, valve packing, lamps, light bulbs, fuel
filters and comparable items which, by normal industry practices, are considered
consumables and are replaced on a regular basis, required for cleaning,
preparing or completing the Work or are required for the proper operation of the
Equipment. The term “Consumables” does not include items to be provided by PSGC
pursuant to Section 3.16.
     “Contractor” means Bechtel Power Corporation, a Nevada corporation.

-5-



--------------------------------------------------------------------------------



 



     “Contractor Act of Bankruptcy” means (a) if, by order of a court of
competent jurisdiction, a receiver or liquidator or custodian or trustee of
Contractor, or of all or substantially all of the property of Contractor, is
appointed and is not discharged within sixty (60) Days, or if, by decree of such
a court, Contractor is adjudicated insolvent, or all or substantially all of the
property of Contractor is sequestered, and such decree has continued
undischarged and unstayed for sixty (60) Days after the entry of such decree, or
(b) if a petition to reorganize Contractor pursuant to the Federal Bankruptcy
Code or any other similar statute applicable to Contractor, as now or
hereinafter in effect, is filed against Contractor and is not dismissed within
sixty (60) Days after such filing, or (c) if Contractor is adjudicated bankrupt
or files a petition in voluntary bankruptcy under any provision of any
bankruptcy law or consents to the filing of any bankruptcy or reorganization
petition against Contractor under any such law, or (without limitation of the
generality of the foregoing) files a petition to reorganize Contractor pursuant
to the Federal Bankruptcy Code or any other similar statute applicable to
Contractor, as now or hereafter in effect, or (d) if Contractor makes an
assignment for the benefit of creditors, or admits in writing an inability to
pay debts generally as they become due, or consents to the appointment of a
receiver or liquidator or trustee or assignee in bankruptcy or insolvency of
Contractor, or of all or substantially all of the property of Contractor.
     “Contractor Equipment and Materials” means all Equipment and Materials
other than Owner Equipment and Materials.
     “Contractor Event of Default” has the meaning set forth in Section 13.2.
     “Contractor Hazardous Substance” has the meaning set forth in
Section 2.2.13.2.
     “Contractor Indemnitees” has the meaning set forth in Section 12.4.
     “Contractor Lien” means a Lien upon the Facility, the Work, any Owner’s
Proportionate Share or the Facility Site, or any Equipment or Materials
encompassed therein, or any other property of any Owner or PSGC or any of their
respective Affiliates filed by or through Contractor or its Affiliates,
Subcontractors, Owner Suppliers, or their respective Personnel in connection
with the Work.
     “Contractor Lien Bond” means a bond (a) issued by a surety company
reasonably acceptable to PSGC, (b) in form and substance reasonably acceptable
to PSGC, (c) in the amount necessary under Applicable Legal Requirements to
secure such Lien, and (d) sufficient (i) to permit PSGC to obtain title
insurance with no exceptions for such Contractor Lien, and (ii) to prevent the
Lien holder from causing a sale, foreclosure or other title divestiture with
respect to the Facility or the Facility Site or improvements thereon (including
any Equipment or Materials encompassed therein), or any other property of any
Owner or PSGC.

-6-



--------------------------------------------------------------------------------



 



     “Contractor Lien Security” means, at Contractor’s sole discretion, either a
Contractor Lien Bond or Contractor Lien Title Indemnity.
     “Contractor Lien Title Indemnity” means a policy of title insurance or
update or endorsement to an existing policy of title insurance (a) issued by a
title insurance company reasonably acceptable to PSGC, (b) in form and substance
reasonably acceptable to PSGC, (c) in the amount necessary under Applicable
Legal Requirements to secure such Lien, and (d) sufficient (i) to insure
Owner(s)’ interest in the Facility with no exceptions for such Contractor Lien,
and (ii) to prevent the Lien holder from causing a sale, foreclosure or other
title divestiture with respect to the Facility or the Facility Site or
improvements thereon (including any Equipment or Materials encompassed therein),
or any other property of any Owner or PSGC.
     “Contractor Permits” has the meaning set forth in Section 2.2.10.
     “Contractor Subcontract” means an agreement between Contractor and a
Subcontractor.
     “Contractor’s Construction Manager” has the meaning set forth in
Section 2.2.3.
     “Contractor Taxes” has the meaning set forth in Section 2.2.9.2.
     “Contractor Transmission Facilities” means transmission facilities required
to be provided by Contractor pursuant to Appendix A.
     “Contractual Target Substantial Completion Date” means (a) for Unit 1, the
date that is **** (****) Days after the Commencement Date, and (b) for Unit 2,
the date that is **** (****) Days after the Commencement Date, in each case, as
such dates may be adjusted pursuant to this Agreement.
     “Craft Labor” means all of Contractor’s and its Affiliates’ craft labor
(direct, indirect and start-up) for general foremen, foremen, journeymen,
apprentices, and others who perform construction and associated construction
activities in connection with the Work. Craft Labor excludes all of Contractor’s
and Contractor’s Affiliates’ non-manual labor and all Subcontractor (other than
Contractor’s Affiliates) labor.
     “Craft Labor Category” means a specific trade or category of craft labor
such as ironworkers, pipefitters, journeymen and operators or specially skilled
sub-categories within a craft.
     “Craft Labor Cost Component” means a component of the cost of craft labor,
such as wage rates, fringes, per diems, and incentive payments.

-7-



--------------------------------------------------------------------------------



 



     “Day” means the twenty-four hour period beginning at 12:00 midnight
prevailing time in Lively Grove, Illinois and ending immediately before 12:00
midnight prevailing time in Lively Grove, Illinois on the next succeeding day.
     “Deadband” has the meaning set forth in Appendix T-3.
     “Defect,” “Defects” or “Defective” has the meaning set forth in
Section 4.2.
     “Defective Work” has the meaning set forth in Section 4.2.
     “Design Conditions” means the “Design Conditions” of Unit operation for
purposes of the Net Electrical Output Target and Net Heat Rate Target as
identified in Paragraph 1.05 of Appendix E.
     “Disclosing Party” has the meaning set forth in Section 18.1.
     “Disputes” has the meaning set forth in Section 17.1.1.
     “Dollars” or “$” means the lawful currency of the United States of America.
     “Early Substantial Completion Bonus Amount” has the meaning set forth in
Section 8.3.2.
     “Early Target Substantial Completion Date” means (a) for Unit 1, the date
that is **** (****) Days after the Commencement Date, and (b) for Unit 2, the
date that is **** (****) Days after the Commencement Date, in each case, as such
dates may be adjusted pursuant to this Agreement.
     “Earned Fee Component” means that portion of the Fee identified as the
“Earned Fee Component” in Appendix T-3 and which is equal to the amount
specified therefor in Appendix T-3, as such amount may be adjusted as a result
of an adjustment of the Fee pursuant to Section 5.1.4 and pursuant to
Appendix T-3.
     “Effective Date” has the meaning set forth in the first sentence of this
Agreement.
     “Eligible Person” means a Person that (a) has a credit rating on its debt
from one or more of the Rating Agencies of Investment Grade or has obtained a
shadow rating of Investment Grade, (b) has closed on a Financing, the proceeds
of which are sufficient (taking into account any equity contributions required
by such Financing) to pay its Proportionate Share of the unpaid balance of the
Compensation payable to Contractor for performance of the Work, (c) is approved
by Contractor, which approval will not be unreasonably withheld, conditioned or
delayed, (d) has delivered to Contractor a Qualified Backup Guaranty, or
(e) with

-8-



--------------------------------------------------------------------------------



 



respect to a transfer of a Proportionate Share (or portion thereof), such Person
has a financial condition either (i) substantially equivalent to the
transferring Owner as of the Effective Date relative to that transferring
Owner’s Maximum Permitted Proportionate Share or (ii) superior to the
transferring Owner measured as of the Effective Date relative to the increased
Proportionate Share to be held by the transferee, in each case taking into
consideration, in the case of Peabody Energy Corporation Affiliates, the Peabody
Guaranties required by Appendix X.
     “Engineers” means the PSGC Engineer and the Financing Engineer.
     “Environmental Compliance Target” has the meaning set forth in
Section 8.1.1.5 of Appendix Z.
     “Equipment” means any product that (a) is to be incorporated into the
Facility, (b) is an assembly of operational and/or non-operational parts,
whether motorized or manually operated, and (c) requires service connections
such as wiring or piping.
     “Equivalent Availability” has the meaning specified in Appendix E.
     “Estimated Reimbursable Costs” has the meaning set forth in Section 5.2.2.
     “Excess Escalation” has the meaning set forth in Appendix T-2.
     “Excluded Change of Law” means (a) any Change of Law that is primarily
applicable to Contractor Taxes of any kind or nature, or (b) any Change of Law
that has been enacted, passed or adopted (but is not yet effective) as of the
Effective Date; provided, however, that the foregoing shall be without prejudice
to Section 10.3 (n) and (o).
     “Facility” means the mine mouth pulverized coal-fired steam-electric
generating facility having a name plate electricity generating capacity of
approximately 1,600 megawatts (nominal) located on the Facility Site, together
with all Equipment, Materials, Common Facilities, appurtenances and auxiliaries
necessary for its operation and transmission of electricity to the Transmission
Owner Facilities, as described in Appendix A, but excluding (a) Utility
Facilities, and (b) permanent improvements on the Facility Site not to be
performed, provided, construction managed or administered by Contractor as part
of the Work.
     “Facility Manual” means the manual described in Appendix A, Section 01111.
     “Facility Site” means the land on which the Facility will be located or
which is provided for performance of the Work, as further described in
Appendix S.

-9-



--------------------------------------------------------------------------------



 



     “Fee” has the meaning set forth in Appendix T-3, as such amount may be
adjusted in accordance with Section 5.1.4 of this Agreement and pursuant to
Appendix T-3.
     “Fee Installment” means an installment of either the Base Fee Component or
the Earned Fee Component.
     “Final Completion” means that Contractor has satisfied the applicable
requirements set forth in Section 6.5 and Appendix A with respect to the
Facility.
     “Final Completion Date” means the date determined in accordance with
Section 6.5 as the date on which Final Completion occurs.
     “Financial Closing” means (a) the execution of binding arrangements for the
provision of Financing, and (b) the initial release of proceeds from such
Financing for payment to Contractor.
     “Financing” means construction, interim and/or long-term financing on terms
acceptable to the Owner, the proceeds of which, including debt and equity, are
intended to be used for all or part of the costs of the Facility, including
lease financing.
     “Financing Engineer” means one or more individuals from an independent
engineering firm selected by the Financing Parties as independent engineer for
the Facility and the successors and permitted assigns of such independent
engineer.
     “Financing Parties” means any and all lenders, underwriters, financing
institutions, including hedge funds, private equity groups, credit enhancers and
institutional investors, providing or facilitating Financing and their assigns
and any trustee(s) or agent(s) acting on any of their behalf.
     “First Fire Date” means as to each Unit, the Day on which natural gas or
propane is first used to ignite such Unit.
     “Fitch” means Fitch, Inc., Fitch Ratings Ltd. and their subsidiaries.
     “FNTP Advance Notice” has the meaning set forth in Section 2.1.2.
     “Force Majeure” has the meaning set forth in Section 11.1.
     “Full Notice to Proceed” or “FNTP” means the Notice described in
Section 2.1.2, the form of which is set forth in Appendix R-1.
     “Functional Tests” means the functional tests to be conducted by Contractor
as described in Appendix E.

-10-



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state, county, regional, city,
parish or local government body, agency, authority, branch, department,
arbitrator, court or any subdivision, instrumentality or agency thereof, having
or claiming, a regulatory interest in, or jurisdiction over, the Work (or any
portion thereof), the Facility, the Facility Site, this Agreement or one or more
of the Parties or Owners as it relates to the Agreement.
     “Gross Negligence” (and derivations thereof) means an act or failure to act
that blatantly deviates from the standard of care of a reasonable person in
circumstances where the actor had actual awareness that a risk of harmful
consequences could be involved, but nevertheless proceeded in reckless disregard
of harmful consequences.
     “Hazardous Substance” means any element, compound, mixture, solution,
particle or substance (a) which is included within the definitions of (i)
”hazardous substances,” “hazardous wastes,” “toxic substances,” “hazardous
pollutants” or “toxic pollutants” in any Applicable Legal Requirement of any
Governmental Authority of the United States or the State of Illinois and any
applicable judicial, administrative and regulatory decrees, judgments and orders
relating to the protection of human health or the environment, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Sections 9601 et seq., the Resource, Conservation and Recovery Act, as
amended, 42 U.S.C. Sections 6901 et seq. (“RCRA”), the Toxic Substances Control
Act, 15 U.S.C. Sections 2601 to 2671, the Clean Air Act, 42 U.S.C. Sections 7401
et seq., and/or the Federal Water Pollution Control Act, 33 U.S.C. Sections 1251
to 1387, (ii) any “PCBs” or “PCB items” as defined in 40 CFR Section 761.3, and
(iii) any “asbestos”, as defined in 40 CFR Section 763.63, (b) the presence of
which requires investigation or remediation under any Applicable Legal
Requirements, or (c) which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic, or otherwise hazardous, and is
or becomes, prior to Substantial Completion of Unit 2, regulated as a “Hazardous
Waste” or “Hazardous Material” by any Governmental Authority of the United
States or the State of Illinois. “Hazardous Substances” shall also include
underground storage tanks as defined in Section 9001 of RCRA, 42 U.S.C. § 6991.
     “Incidental Equipment” has the meaning set forth in Section 1.5.3 of
Appendix I.
     “Indemnitee” has the meaning set forth in Section 12.5.
     “Initial Guaranty” means the guaranty of Peabody Energy Corporation to be
executed substantially in the form of Appendix R-8.

-11-



--------------------------------------------------------------------------------



 



     “Initial Synchronization” means, for each Unit, the first time the
generator breaker from the steam turbine generator is closed and connected to
the electric transmission grid.
     “Intellectual Property” has the meaning set forth in Section 2.5.3.2.
     “Interconnection Agreement” means that certain Large Generator
Interconnection Agreement, effective November 16, 2004, entered into among
Midwest Independent Transmission System Operator, Inc., Ameren Services Company,
acting as agent for Illinois Power Company, and PSGC.
     “Investment Grade” means a rating in one of the four highest rating
categories (without regard to subcategories within such rating categories) by a
Rating Agency.
     “Key Benchmark Project” means a construction project involving use of ****
(****) or more workers at peak or use of **** (****) or more workers of one
single Craft Labor Category at peak, which is located within a radius of ****
(****) miles from the Facility Site, excluding any project which primarily
involves outage work and lasts for a cumulative duration of less than ****
(****) Days.
     “Key Owner Supplier” means an Owner Supplier for the STG, the AQCS or the
steam generator for each Unit.
     “Key Personnel” has the meaning set forth in Section 2.2.8.
     “Labor Plan” has the meaning set forth in Section 2.2.8.2.
     “Late Completion Damages” has the meaning set forth in Section 8.2.3.
     “Late Payment Rate” means the lesser of (a) the prime rate of interest
(sometimes referred to as the base rate) for corporate loans as published in The
Wall Street Journal under “Money Rates” as such rate may be in effect from time
to time during the period the delinquent amount remains outstanding, plus two
percent (2%) per annum, or (b) the highest per annum interest rate allowed by
Applicable Legal Requirements.
     “Letter of Intent” means the Letter of Intent by and between Prairie State
Generating Company, LLC and Contractor, dated as of October 14, 2006.
     “Liens” means any lien, encumbrance or security interest and includes
mechanic’s liens, materialmen’s liens and supplier’s liens.
     “Lien Waiver” means a waiver and release of Liens in substantially the same
form as set forth in Appendix R-11-1, R-11-2, R-11-3 or
R-11-4, as applicable.

-12-



--------------------------------------------------------------------------------



 



     “Limestone Consumption Bonus Amount” has the meaning set forth in
Section 8.3.1(i).
     “Limestone Consumption Buydown Amount” has the meaning set forth in
Section 8.2.1(i).
     “Limestone Consumption Target” has the meaning set forth in Section 8.1.1.1
of Appendix Z.
     “Limestone Interim Damages” has the meaning set forth in Section 8.2.8.
     “LNTP Activities” means the activities described as such in Appendix V, as
such activities may be expanded pursuant to Section 2.1.2.
     “LSB” means the **** (****) last stage blades of the STG.
     “LSB Event” means (a) any **** relating to the LSB of the STG for either
Unit, except to the extent caused by (i) **** by Contractor or any of its
Subcontractors, it being understood that **** means a **** to **** or **** the
LSB in a manner consistent with the instructions of the STG Vendor (or
Professional Standards in the absence of Contractor having received such
instructions or if such instructions do not provide sufficient guidance),
(ii) the **** of another **** of the STG Vendor or other system of a Unit not
initially caused by the ****, or (iii) the **** by Contractor or any of its
Subcontractors (or PSGC’s operations personnel acting under Contractor’s or any
of its Subcontractors’ direction) to **** or **** the **** in accordance with
the manuals provided by the **** (or Prudent Industry Practices in the absence
of Contractor having received all or any portion of such manuals or if such
manuals do not provide sufficient guidance), or (b) any delay in delivery of the
**** which delay is related to a **** of its ****, or (c) a **** of the ****
after the Effective Date, which in any of the above cases has an adverse impact
on the ability of Contractor to achieve any of the Targets.
     “Materials” means any products, supplies or materials that are to be
incorporated into the Facility, whether or not substantially shaped, cut,
worked, mixed, finished, refined or otherwise fabricated or processed. The term
“Materials” is intended to include any item that is to be incorporated into the
Facility and that is not Equipment or Consumables.
     “Mechanical Completion” for each Unit means that Contractor has satisfied
the requirements set forth in Section 6.1 with respect to such Unit.
     “Mechanical Completion Date” has the meaning set forth in Section 6.1.3.
     “Milestone(s)” means the milestones identified in Appendix J, the
achievement of which are a condition of the payment of Fee Installments.

-13-



--------------------------------------------------------------------------------



 



     “Milestone Values” means the values assigned in Appendix J to the
Milestones.
     “Moody’s” means Moody’s Investors Service, Inc., a corporation organized
and existing under the laws of the State of Delaware.
     “Net Electrical Output” has the meaning set forth in Appendix E.
     “Net Electrical Output Bonus Amount” has the meaning set forth in
Section 8.3.1(ii).
     “Net Electrical Output Buydown Amount” has the meaning set forth in
Section 8.2.1(ii).
     “Net Electrical Output Target” has the meaning set forth in Section 8.1.1.2
of Appendix Z.
     “Net Heat Rate” has the meaning set forth in Appendix E.
     “Net Heat Rate Bonus Amount” has the meaning set forth in
Section 8.3.1(iii).
     “Net Heat Rate Buydown Amount” has the meaning set forth in
Section 8.2.1(iii).
     “Net Heat Rate Target” has the meaning set forth in Section 8.1.1.3 of
Appendix Z.
     “Non-Reimbursable Costs” has the meaning set forth in Appendix I.
     “Notice” means a written notice, order or other communication given under
this Agreement to a Party in accordance with Section 20.8.
     “Notice of Final Completion” has the meaning set forth in Section 6.5.2.
     “Notice of Mechanical Completion” has the meaning set forth in
Section 6.1.2.
     “Notice of Substantial Completion” has the meaning set forth in
Section 6.2.2.
     “Other Benchmark Project” means a construction project involving use of
**** (****) or more workers at peak or use of **** (****) or more workers of one
single Craft Labor Category at peak, which is located within a radius of ****
(****) miles from the Facility Site, excluding any project which primarily
involves **** and lasts for a cumulative duration of less than **** (****) Days.

-14-



--------------------------------------------------------------------------------



 



     “Owner Act of Bankruptcy” means (a) if, by order of a court of competent
jurisdiction, a receiver or liquidator or custodian or trustee of any Owner, or
of all or substantially all of the property of any Owner is appointed and is not
discharged within sixty (60) Days, or if, by decree of such a court, any Owner
is adjudicated insolvent, or all or substantially all of the property of any
Owner is sequestered, and such decree has continued undischarged and unstayed
for sixty (60) Days after the entry of such decree, or (b) if a petition to
reorganize any Owner, pursuant to the Federal Bankruptcy Code or any other
similar statute applicable to any Owner, as now or hereinafter in effect, is
filed against any Owner, and is not dismissed within sixty (60) Days after such
filing, or (c) if any Owner is adjudicated bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against any Owner, under
any such law, or (without limitation of the generality of the foregoing) files a
petition to reorganize any Owner, pursuant to the Federal Bankruptcy Code or any
other similar statute applicable to any Owner, as now or hereafter in effect, or
(d) if any Owner makes an assignment for the benefit of creditors, or admits in
writing an inability to pay debts generally as they become due, or consents to
the appointment of a receiver or liquidator or trustee or assignee in bankruptcy
or insolvency of any Owner, or of all or substantially all of the property of
any Owner.
     “Owner Contract” means a contract or purchase order executed or to be
executed by PSGC for any Owner Suppliers’ Scope as set forth in Appendix G.
     “Owner Equipment and Materials” means all Equipment and Materials provided
or to be provided by Owner Suppliers under Owner Contracts.
     “Owner Guaranty” has the meaning set forth in Section 14.1.
     “Owner Supplier” means a contractor or vendor that has executed an Owner
Contract.
     “Owner Supplier Defect” has the meaning set forth in Section 9.7.
     “Owner Supplier Payment Account” has the meaning set forth in Appendix W.
     “Owner Suppliers’ Scope” means (a) those items of Owner Equipment and
Materials, (b) construction work, or (c) other items or services to be supplied
by PSGC pursuant to an Owner Contract as set forth in Appendix G.
     “Owners” mean the Person(s) who have several, individual, undivided
interests in the Facility, designated as such in accordance with the Notice
provided to Contractor pursuant to Section 2.0 of Appendix X, as such list of
Owners may be amended from time to time pursuant to Section 20.1.

-15-



--------------------------------------------------------------------------------



 



     “Parties” means PSGC and Contractor; “Party” means PSGC or Contractor, as
the case may be.
     “Peabody Guaranty” means the guaranty of Peabody Energy Corporation
substantially in the form of Appendix R-7.
     “Performance Targets” means the Performance Targets as described in
Appendix Z.
     “Performance Tests” means the tests described in Appendix E.
     “Permits” means all waivers, franchises, variances, permits, approvals,
authorizations, licenses or orders of or from any federal, state, provincial,
county, municipal, regional, environmental or other governmental body,
instrumentality, agency, authority, court or other body having jurisdiction over
any Owner, PSGC or Contractor and their respective obligations under this
Agreement or the Facility, the Facility Site, the performance of the Work, or
the operation of the Facility, as may be in effect from time to time.
     “Person” means any individual, corporation, partnership, limited liability
company, association, joint stock company, trust, unincorporated organization,
joint venture or other entity with legal constitution under Applicable Legal
Requirements, or any government or political subdivision or instrumentality or
agency thereof.
     “Personnel” means, with respect to a Person, such Person’s employees,
agents, secondees, independent contractors, representatives, invitees,
subcontractors, vendors and its agents’, independent contractors’,
representatives’, invitees’, subcontractors’, vendors’ respective employees,
agents, secondees, personnel, representatives, invitees, subcontractors, vendors
or independent contractors.
     “Preliminary Mitigation Plan” has the meaning set forth in Section 11.2.1.
     “Professional Standards” means those standards and practices used by, and
the degree of skill and judgment exercised by, recognized United States
engineering and/or construction firms, when performing high quality services on
power plants similar to the Facility, taking into account, as appropriate, the
recommendations and requirements of vendors of Equipment and Materials. It is
not intended that Professional Standards as a standard of care may be used by
PSGC to require changes to Equipment or Materials that are described with
specificity in Appendix A.
     “Project Safety Manual” has the meaning set forth in Section 2.2.12.

-16-



--------------------------------------------------------------------------------



 



     “Project Schedule” is the Level **** schedule as of the Effective Date, and
the Level **** schedule as of the Commencement Date, as such Level **** schedule
may be updated (in accordance with the terms of this Agreement) from time to
time.
     “Proportionate Share” means the proportionate, several, individual
undivided interest of each Owner, as a tenant-in-common in and to the Facility
as designated in accordance with the Notice provided to Contractor pursuant to
Section 2.0 of Appendix X, as such Proportionate Share may be amended from time
to time pursuant to Section 20.1.
     “Prudent Industry Practices” means, at a particular time, the practices,
methods, materials, supplies, equipment and standards of safety, performance and
service that are commonly applied in the electric utility industry in the United
States to operate and maintain power plants similar to the Facility, including
the use of, and adherence to, equipment, practices and methods, applicable
industry codes, standards, and regulations that, in the exercise of reasonable
judgment and in light of the facts and circumstances known at the time the
decision was made, would be reasonably expected to accomplish the desired result
while protecting the Facility and any individual from damage, loss or injury.
Prudent Industry Practices are not intended to be limited to the optimum
practice or method to the exclusion of all others, but rather to be a spectrum
of possible, but reasonable practices and methods, having due regard for, among
other things, manufacturers’ and vendors’ requirements and warranties,
Applicable Legal Requirements and the requirements of this Agreement.
     “PSGC” has the meaning set forth in the preamble to this Agreement.
     “PSGC Act of Bankruptcy” means (a) if, by order of a court of competent
jurisdiction, a receiver or liquidator or custodian or trustee of PSGC, or of
all or substantially all of the property of PSGC, is appointed and is not
discharged within sixty (60) Days, or if, by decree of such a court, PSGC is
adjudicated insolvent, or all or substantially all of the property of PSGC is
sequestered, and such decree has continued undischarged and unstayed for sixty
(60) Days after the entry of such decree, or (b) if a petition to reorganize
PSGC pursuant to the Federal Bankruptcy Code or any other similar statute
applicable to PSGC, as now or hereinafter in effect, is filed against PSGC and
is not dismissed within sixty (60) Days after such filing, or (c) if PSGC is
adjudicated bankrupt or files a petition in voluntary bankruptcy under any
provision of any bankruptcy law or consents to the filing of any bankruptcy or
reorganization petition against PSGC under any such law, or (without limitation
of the generality of the foregoing) files a petition to reorganize PSGC pursuant
to the Federal Bankruptcy Code or any other similar statute applicable to PSGC,
as now or hereafter in effect, or (d) if PSGC makes an assignment for the
benefit of creditors, or admits in writing an inability to pay debts generally
as they become due, or consents to the appointment of a receiver or

-17-



--------------------------------------------------------------------------------



 



liquidator or trustee or assignee in bankruptcy or insolvency of PSGC, or of all
or substantially all of the property of PSGC.
     “PSGC Authorized Parties” has the meaning set forth in Section 9.2.
     “PSGC Engineer” means the engineering firm designated by PSGC, for the
benefit of Owners, from time to time in a Notice to Contractor as PSGC’s
engineer for the Facility.
     “PSGC Events of Default” has the meaning set forth in Section 13.5.2.
     “PSGC Hazardous Substances” has the meaning set forth in Section 3.9.
     “PSGC Indemnitees” has the meaning set forth in Section 12.1.
     “PSGC Permits” has the meaning set forth in Section 3.2.
     “PSGC Project Manager” has the meaning set forth in Section 3.6.
     “PSGC-Provided Supplies” has the meaning set forth in Section 3.16.
     “PSGC Taxes” has the meaning set forth in Section 3.4.1.
     “PSGC Test Interruption” has the meaning set forth in Appendix E.
     “Qualified Backup Guaranty” means a guaranty of the obligation of an Owner
under its Owner Guaranty, in substantially the form of the Peabody Guaranty,
issued by an Eligible Person meeting the requirements of (a), (c) or (e) of the
definition of Eligible Person. So long as one hundred percent (100%) of the
obligations of an Owner are guaranteed, a Qualified Backup Guaranty for such
Owner may consist of two or more guaranties of the applicable Owner Guaranty
(i) issued by Eligible Persons who meet the requirements of (a), (c) or (e) of
the definition of Eligible Person and (ii) guaranteeing (severally and not
jointly) only the percentage of the Owner’s obligations under its Owner Guaranty
that relates to the issuing guarantor’s direct or indirect ownership interest in
the Owner.
     “Rating Agency” means any of Standard & Poor’s, Moody’s or Fitch (or
another nationally recognized credit rating agency of similar standing).
     “Receiving Party” has the meaning set forth in Section 18.1.
     “Reconciled Application for Payment” has the meaning set forth in
Section 5.2.2.
     “Record Documents” has the meaning set forth in Section 2.13.
     “Recovery Plan” has the meaning set forth in Section 2.3.2.1.

-18-



--------------------------------------------------------------------------------



 



     “Reimbursable Costs” has the meaning set forth in Appendix I.
     “Release” means spilling, leaking, pumping, pouring, emitting, discharging,
injecting, escaping, leaching, dumping, or disposing into or migration within
the environment.
     “Remediation” means the investigation, handling, treatment, transportation,
removal, disposal, remediation and cleanup of, and other corrective action for,
Hazardous Substances and/or damage to the environment caused by Hazardous
Substances.
     “Replacement Contractor” has the meaning set forth in Section 13.4.1.
     “Review Committee” has the meaning set forth in Section 20.21.
     “Rules” has the meaning set forth in Section 17.2.1.
     “Sales Taxes” has the meaning set forth in Section 2.2.9.1.
     “Samples” has the meaning set forth in Section 01330 of Appendix A.
     “Separate Contractors” means subcontractors and vendors of PSGC (other than
Owner Suppliers) that will perform work for or on behalf of PSGC as to which
Section 2.15 applies.
     “Sound Level Targets” means the sound level(s) required pursuant to
Section 02200(G) and (H) of Appendix A.
     “Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill Inc.
     “Startup Period” has the meaning set forth in Section 3.8.1.
     “STG” means, for each Unit, the steam turbine generator for such Unit.
     “STG Vendor” means the Owner Supplier supplying the STGs under an Owner
Contract.
     “Subcontractor” means each and every Supplier, subcontractor or contractor
of any tier performing any part of the Work, including providing any Contractor
Equipment and Materials, directly or indirectly for or to Contractor.
     “Submittals” means all documents required to be submitted to PSGC by
Contractor pursuant to Appendix A or other provisions of this Agreement.

-19-



--------------------------------------------------------------------------------



 



     “Substantial Completion” for each Unit means that Contractor has satisfied
the requirements set forth in Section 6.2 and Section 01780, paragraph 1.02 of
Appendix A with respect to such Unit.
     “Substantial Completion Date” has the meaning set forth in Section 6.2.3.
     “Supplier” means a manufacturer, fabricator, supplier, distributor,
materialman or vendor of Contractor or a Subcontractor.
     “Target Assumptions” means the assumptions set forth in Appendix N.
     “Target Contract Dates” means the Target Mechanical Completion Date for
each Unit, the Early Target Substantial Completion Date for each Unit, the Base
Target Substantial Completion Date for each Unit, the Contractual Target
Substantial Completion Date for each Unit and the Target Final Completion Date,
as such dates may be adjusted pursuant to this Agreement.
     “Target Final Completion Date” means the **** of the Contractual Target
Substantial Completion Date of Unit 2, as such date may be adjusted pursuant to
this Agreement, unless the Substantial Completion Date of Unit 2 occurs after
the Contractual Target Substantial Completion Date of Unit 2, in which case, the
Target Final Completion Date shall be the earlier of (i) the Day prior to the
**** of the Substantial Completion Date of Unit 2, or (ii) the **** (****) Day
following the **** of the Contractual Target Substantial Completion Date of Unit
2.
     “Target Mechanical Completion Date” means (a) for Unit 1, the date that is
**** (****) Days after the Commencement Date, and (b) for Unit 2, the date that
is **** (****) Days after the Commencement Date, in each case, as such dates may
be adjusted pursuant to this Agreement. The foregoing dates are premised upon
the Base Target Substantial Completion Dates.
     “Target Price” means the amount set forth in Appendix T-1 as such amount
may be adjusted pursuant to this Agreement.
     “Target Price Estimate” means the detailed breakdown of the Target Price
compiled by Contractor and initialed by the Parties.
     “Targets” means the Target Price, the Target Contract Dates, and the
Performance Targets.
     “Taxes” means all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind whatsoever and all penalties, fines, additions to tax,
and interest thereon.

-20-



--------------------------------------------------------------------------------



 



     “Term” means the period of time commencing upon the Effective Date and
ending upon the earlier of the last Day of the Warranty Period for Unit 2 or the
termination of this Agreement.
     “Termination Cost Cap” has the meaning set forth in Appendix J.
     “Termination Payment” has the meaning set forth in Section 13.1.1.
     “Threshold Amount” has the meaning set forth in Section 5.2.7.
     “Total Installed Cost” has the meaning set forth in Appendix T-2.
     “Transmission Owner” means Ameren Services Company, acting as agent for
Illinois Power Company under the Interconnection Agreement.
     “Transmission Owner Facilities” means the transmission facilities to be
provided by the Transmission Owner.
     “Unit” means either Unit 1 or Unit 2, as the case may be, collectively, the
“Units.”
     “Unit 1” means (a) that portion of the Facility consisting of the first of
two pulverized coal-fired power generation units to be provided, installed and
started-up by Contractor, and (b) the Common Facilities (other than Common
Facilities associated with Unit 2 as set forth in Appendix A).
     “Unit 1 Punch List” has the meaning set forth in Section 6.3.1.
     “Unit 2” means that portion of the Facility consisting of the second of two
pulverized coal-fired power generation units (and the Common Facilities
associated with Unit 2 as set forth in Appendix A) to be provided, installed and
started-up by Contractor.
     “Unit 2 Punch List” has the meaning set forth in Section 6.3.2.
     “Unit Equivalent Availability” has the meaning set forth in Appendix E.
     “Unit Equivalent Availability Buydown Amount” has the meaning set forth in
Section 8.2.2.
     “Unit Equivalent Availability Target” has the meaning set forth in
Section 8.1.1.4 of Appendix Z.
     “Unit Equivalent Availability Test” means the thirty (30) consecutive Day
Equivalent Availability Test described in Appendix E.

-21-



--------------------------------------------------------------------------------



 



     “Unit Hundred Hour Test” means the one hundred (100) consecutive hour
Equivalent Availability Test described in Appendix E.
     “Utility Facilities” means the third party permanent facilities for potable
water, sewer, phone, cable and other utility services to which Contractor will
Connect the Facility.
     “Utility Interconnection Points” means the respective points where the
Facility will be Connected to each of the Utility Facilities as set forth in
Appendix A.
     “Warranties” means the warranties made by Contractor in Article 9.
     “Warranty Defect” has the meaning set forth in Section 9.2.1.
     “Warranty Period” has the meaning set forth in Section 9.5.1.
     “Work” has the meaning set forth in Section 2.2.
     1.2 Certain Interpretative Matters. In this Agreement, unless the context
otherwise requires:

  (a)   the singular number includes the plural number and vice versa;     (b)  
reference to any Person includes such Person’s successors and assigns that are
permitted by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity;     (c)   any accounting term used
and not otherwise defined in this Agreement has the meaning assigned to such
term in accordance with generally accepted accounting principles in the United
States consistently applied;     (d)   “including” (and with correlative meaning
“include”) means (i) including without limiting the generality of any
description preceding such term, and (ii), with respect to any description
following such term, means “including, without limitation” and “including, but
not limited to;”     (e)   reference to any Applicable Legal Requirement means
such Applicable Legal Requirement as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time;     (f)   a reference in a
document to an Article, Section, Exhibit, Schedule, Annex, or Appendix is to the
Article, Section, Exhibit, Schedule, Annex or Appendix of such document unless
otherwise indicated and Exhibits,

-22-



--------------------------------------------------------------------------------



 



      Schedules, Annexes or Appendices to any document shall be deemed
incorporated by reference in such document;     (g)   without limiting the
rights or obligations of the Parties pursuant to Article 10, any agreement,
document, instrument, or insurance policy, defined or referred to herein or in
any agreement or instrument that is referred to herein (including this
Agreement) means such agreement, document, instrument, or insurance policy, as
from time to time amended, modified, supplemented, superseded, or replaced in
accordance with the terms thereof and, if applicable, the terms hereof,
including (in the case of agreements or instruments) by waiver or consent, and
references to all attachments thereto and instruments incorporated therein; and
    (h)   “as indicated” refers to drawings;     (i)   unless the context
specifically requires otherwise, the terms “approval,” “consent,” “accept,”
“acceptance,” “authorization” and terms of similar import shall be deemed to be
followed by the phrase “which shall not be unreasonably withheld, unreasonably
conditioned or unreasonably delayed;”     (j)   “hereof,” “herein,” “hereby,”
“hereto,” and similar words refer to this entire Agreement and not any
particular article, section, subsection or other subdivision of, or Appendix, or
schedule to this Agreement;     (k)   an amount is “due” or “owing” (or using
words of similar meaning) when the payment period associated with such payment
obligation has expired (excluding cure periods);     (l)   any discretionary
activity to be exercised by a Person hereunder (including any approval to be
granted by such Person) shall be deemed to include the requirement that such
Person exercise its discretion reasonably, unless otherwise specifically
provided herein; and     (m)   a “month” refers to a calendar month.

     1.3 Order of Precedence.
          1.3.1 Notice. Each Party shall provide Notice to the other Party of
any discovered conflict or inconsistency among any of the Appendices or between
any of the Appendices and the Body of this Agreement promptly upon such Party
acquiring actual knowledge of such conflict or inconsistency. In the event of
any conflict between provisions within the Body of this Agreement and the
Appendices, the following order of precedence for construction and
interpretation shall apply unless the Parties otherwise agree:

-23-



--------------------------------------------------------------------------------



 



  (a)   Amendments and Change Orders to the Body of this Agreement duly signed
and issued after the Effective Date, with those of a later date having
precedence over those of an earlier date;     (b)   the Body of this Agreement;
    (c)   Change Orders to Appendices duly signed and issued after the date of
this Agreement, with those of a later date having precedence over those of an
earlier date;     (d)   All Appendices.

          1.3.2 Conflict. In the event of a conflict within any of the levels
set forth in the order of precedence in Section 1.3.1, the Party identifying
such conflict shall give notice to the other Party and the Parties shall
evaluate the conflict and use their respective reasonable efforts to resolve the
conflict and, as necessary, set forth the solutions in writing by executing a
Change Order, as appropriate. In the event the Parties are unable to resolve the
conflict, the decision shall be made by PSGC, in consultation with the PSGC
Engineer, and must be consistent with Professional Standards, subject to
Contractor’s rights under Article 17. Such resolution shall be provided by
written Notice to Contractor. In the event a lower level of precedence set forth
in Section 1.3.1 contains additional or more detailed requirements than are
contained in a higher level precedence, the existence of such additional or
detailed requirement does not constitute a conflict. Notwithstanding anything in
this Section 1.3, the provisions of this Agreement, including all Appendices,
shall wherever possible be construed as complementary rather than conflicting.
     1.4 PSGC Acting as Agent for Owners.
          1.4.1 Appointment as Agent. On the Commencement Date, each Owner, as
evidenced by its Owner Guaranty, will have agreed to designate and appoint PSGC
as its agent to act for and on behalf of such Owner for all purposes under this
Agreement. In each such Owner Guaranty, each Owner will affirm to Contractor
that PSGC shall take all actions under this Agreement on behalf of such Owner
and that PSGC shall exercise all rights and perform all obligations of such
Owner under this Agreement, except (a) the right of each Owner to receive its
Proportionate Share of the Facility and other Work as to which title (or
license) is to vest in each Owner pursuant to this Agreement, (b) the several
obligation of each Owner to make payment of its Proportionate Share of all
payments due to Contractor under this Agreement, and (c) other rights of Owners
that are expressly reserved in this Agreement. PSGC covenants to Contractor
that, prior to the Commencement Date, it will have accepted its designation as
agent for each Owner.
          1.4.2 Actions Against Contractor. On the Commencement Date each Owner,
as evidenced by its Owner Guaranty, will have agreed that it will (a) enforce

-24-



--------------------------------------------------------------------------------



 



all of its rights against Contractor hereunder solely through the collective
action of PSGC on behalf of all Owners, and (b) bring no other action against
Contractor in connection with or arising under this Agreement in its own name or
otherwise except through PSGC; provided, however, nothing in this Section 1.4.2
shall limit the rights of an Owner (i) to defend any claims made by Contractor
under or pursuant to its Owner Guaranty, or (ii) to pursue a Claim that must be
commenced or defended in its own name; provided, further, in the case of clause
(ii) above, Owners agree to use their respective reasonable efforts to
consolidate similar Claims in a single action.
          1.4.3 Binding Effect. On the Commencement Date, each Owner, as
evidenced by its Owner Guaranty, will have agreed that it and the successors and
assigns of its Proportionate Share, in whole or in part, shall be bound by all
of the limitations and restrictions imposed upon PSGC under this Agreement as
though such limitations and restrictions were imposed directly upon such Owner.
          1.4.4 Actions of Contractor. Contractor agrees that on and after the
Effective Date, it shall bring all actions and claims arising under this
Agreement against PSGC pursuant to the provisions of Article 17; provided,
however, on and from the Commencement Date, if PSGC shall have failed to make an
undisputed (as determined by PSGC, not the individual Owner) payment when due to
Contractor and Contractor gives Notice to PSGC pursuant to Section 1.4.5
requesting the identity of any Owner (or Owners) that has failed to pay its
Proportionate Share of amounts due and owing to Contractor, and PSGC has given
Contractor Notice of the identity of such Owner (or Owners), then Contractor may
bring such action directly against a non-paying Owner for any failure by such
non-paying Owner to pay its Proportionate Share of such payment obligation to
Contractor under and pursuant to such Owner’s Owner Guaranty. Notwithstanding
the foregoing, Contractor shall be entitled to exercise its other rights
hereunder in the event of a payment default, including its right to suspend
performance of the Work and its termination rights pursuant to this Agreement.
          1.4.5 Several Liability. On and from the Commencement Date, each Owner
shall be severally (and not jointly) liable for its Proportionate Share of all
amounts owed to Contractor hereunder. Such several obligation of each Owner
shall be reflected in such Owner’s Owner Guaranty. In the event of any failure
by PSGC to pay Contractor any undisputed amount when due under this Agreement,
then within two (2) Business Days following receipt by PSGC of a written request
by Contractor to PSGC, PSGC shall provide Notice to Contractor of the identity
of Owner or Owners who have not paid their Proportionate Share of any amount
owed to Contractor giving rise to such payment default and the amount of the
payment deficiency of each such Owner.

-25-



--------------------------------------------------------------------------------



 



ARTICLE 2
CONTRACTOR’S WORK AND OTHER OBLIGATIONS
     2.1 Commencement of the Work.
          2.1.1 Effectiveness; LNTP Activities. This Agreement shall be
effective and the Parties shall be bound by the conditions applicable to their
conduct on the Effective Date. Contractor shall also provide PSGC with the
forecast required by Section 5.9. Contractor is authorized to and shall, from
and after the Effective Date, proceed with the performance of the LNTP
Activities. The schedule for performance of the LNTP Activities is set forth in
Appendix V. In no event will the cumulative payment liability of PSGC to
Contractor in respect of the LNTP Activities prior to the Commencement Date
exceed the Cash Flow Cap Curve or, in the event of termination of this Agreement
prior to the Commencement Date, the Termination Cost Cap associated therewith.
In no event will PSGC be liable for or responsible for any costs incurred by
Contractor prior to the Commencement Date for any Work Contractor performs other
than the LNTP Activities unless (a) agreed to by the Parties in a Change Order,
(b) assumed by PSGC pursuant to the provisions of Section 13.4 in connection
with a termination of this Agreement, or (c) PSGC suspends performance of the
Work (or is deemed to have suspended performance of the Work) in accordance with
Section 2.1.2) and then only with respect to the cost of such suspension as
determined under this Agreement. The LNTP Activities are part of the Work for
all purposes of this Agreement, including the right to suspend Work for
convenience pursuant to Section 4.4 and the Change provisions of Article 10. A
condition precedent to Contractor’s execution of this Agreement is that all
amounts due to Contractor pursuant to the Letter of Intent as at the Effective
Date have been paid for in full. PSGC shall be liable, as an obligation under
this Agreement (and not as an obligation under the Letter of Intent), to make
payments pursuant to Task Orders 7, 8 and 9 issued under the Letter of Intent,
to the extent unpaid as at the Effective Date. Only amounts paid (whether under
the Letter of Intent or under this Agreement) for work performed from and after
June 1, 2007, are included in the Target Price and will be included in the
calculation of the Total Installed Cost. A condition precedent to PSGC’s
execution of this Agreement is (i) the surrender to PSGC of the Guaranty of
Peabody Energy Corporation, dated as of November 7, 2006, in favor of Bechtel
Power Corporation, which guaranty, upon execution of this Agreement by the
Parties, will be deemed terminated in its entirety, and (ii) delivery to
Contractor, and Contractor’s acknowledgement, of that certain letter from
Peabody Energy Corporation, dated as of the Effective Date, and relating to
Section 2.1.3.2(c). A condition precedent to Contractor’s execution of this
Agreement is the delivery by PSGC of the Initial Guaranty.
          2.1.2 Full Notice to Proceed         . If and when PSGC has determined
it is desirable for Contractor to commence full performance of the Work and the
requirements of Sections 2.1.3.2 (a) through (d) and (f) through (h) have been

-26-



--------------------------------------------------------------------------------



 



satisfied, PSGC may deliver to Contractor a Notice in form of Appendix R-1 (the
“Full Notice to Proceed”), which will authorize Contractor to commence full
performance of the Work on the Business Day following delivery of such Notice
(the “Commencement Date”). PSGC shall deliver a Notice to Contractor that it
intends to deliver the Full Notice to Proceed no less than thirty (30) Days
prior to delivering the Full Notice to Proceed (the “FNTP Advance Notice”). If
the Full Notice to Proceed is delivered to Contractor prior to October 1, 2007,
for purposes of the Target Contract Dates and the Project Schedule only, the
Commencement Date will be deemed to be October 1, 2007. If the Full Notice to
Proceed has not been delivered to Contractor by October 1, 2007, then (i) the
Target Price and Project Schedule (including Target Contract Dates) will be
equitably adjusted until the Full Notice to Proceed is delivered, and
(ii) either PSGC shall authorize in writing the continued performance of the
Work beyond October 1, 2007, by way of an expansion of the scope of the LNTP
Activities, or PSGC shall suspend the further performance of the Work in
accordance with Section 4.4; provided, that, in the absence of any continuing
authorization from PSGC to continue performance of the Work, it will be deemed
that PSGC has suspended the further performance of the Work in accordance with
Section 4.4. In the event of any expansion of LNTP Activities, suspension or
deemed suspension as described above, the Cash Flow Cap, the Cash Flow Cap Curve
and the Termination Cost Cap will be equitably adjusted. If the Commencement
Date has not occurred by March 31, 2008, then either PSGC or Contractor may
terminate this Agreement upon thirty (30) Days’ prior Notice to the other Party,
and the termination will be effected as described in Section 13.1, without any
other liability to either Party as a result of such termination.
          2.1.3 FNTP Requirements.
          2.1.3.1 Contractor’s FNTP Requirements. At any time PSGC delivers a
FNTP Advance Notice, Contractor shall fulfill the following requirements:
                    (a) within ten (10) Business Days of delivery of the FNTP
Advance Notice, advise PSGC in writing that (i) there are no grounds of which it
has knowledge on which a claim by Contractor pursuant to Article 10 may be based
or (ii) the specific grounds upon which all claims by Contractor pursuant to
Article 10 may be based together with an estimate of the impact thereof on the
Target Price, Target Contract Dates and other terms and conditions of this
Agreement (with further detail provided in a timely manner), it being understood
that Contractor will not be entitled to a Change Order for Change Events to the
extent Contractor had knowledge of the grounds therefor and failed to disclose
such grounds as required above; and
                    (b) contemporaneously with the delivery of the Full Notice
to Proceed, deliver to PSGC:

-27-



--------------------------------------------------------------------------------



 



               (i) evidence of insurance required to be obtained by Contractor
in accordance with Appendix Q (if not previously delivered); (ii) the Level ****
Project Schedule (non-resource loaded) in native format; and
               (iii) subject to Section 20.24, surrender the Initial Guaranty
for cancellation; provided, that Contractor has been provided (i) executed Owner
Guaranties for all Proportionate Shares from such Persons specified in the
Notice given to Contractor in accordance with Section 2.0 of Appendix X,
accompanied in each case by an opinion of counsel (inside or outside)
substantially in the form of Appendix R-10, and (ii) executed Peabody Guaranties
in the form of Appendix R-7 with respect to Owners that are Affiliates of
Peabody Energy Corporation.
2.1.3.2 Commencement of Full Performance of the Work. Contractor’s obligation to
commence full performance of the Work is subject to:
                    (a) PSGC having furnished to Contractor evidence of
insurance required to be obtained by PSGC in accordance with Appendix Q (if not
previously delivered);
                    (b) PSGC having obtained those PSGC Permits required to be
obtained by PSGC for the commencement of construction and Contractor having
received copies of such PSGC Permits;
                    (c) each Owner having provided (i) evidence that it has a
rating on its debt from one or more of the Rating Agencies of Investment Grade
or has obtained a shadow rating of Investment Grade, or (ii) reasonable
assurance to Contractor of its ability to pay its Proportionate Share of the
Compensation, or (iii) evidence of the Financial Closing of a Financing in
respect of which the lending commitment is fully sufficient to fund payments of
its Proportionate Share of the Compensation (which on the Effective Date means
an amount equal to the Target Price and the Fee, assuming that the Total
Installed Cost equals the Target Price);
                    (d) each Owner having provided an executed Owner Guaranty to
Contractor, accompanied in each case by an opinion of counsel (inside or
outside) substantially in the form of Appendix R-10, for its Proportionate Share
and each Owner(s) that is an Affiliate of Peabody Energy Corporation having
provided executed Peabody Guaranties in the form of Appendix R-7;
                    (e) PSGC having delivered the Full Notice to Proceed;

-28-



--------------------------------------------------------------------------------



 



                    (f) PSGC having provided access to the Facility Site in
accordance with Section 3.1;
                    (g) PSGC having paid all amounts then due and owing to
Contractor under this Agreement; and
                    (h) PSGC having given the notice required by Section 2.0 of
Appendix X.
It is understood by the Parties that with respect to Section 2.1.3.2(c) and at
any time after issuance of the Full Notice to Proceed, Contractor will be
entitled to request a meeting with any Owner, which meeting shall be arranged by
PSGC, for the purpose of providing Contractor with reasonable information
related to the credit standing and financial position of such Owner as it
relates to its plan to finance or otherwise fund its Proportionate Share of the
Compensation. Any Owner that provides evidence of a Financial Closing pursuant
to Section 2.1.3.2(c)(iii), agrees to allow Contractor to review a controlled
copy of those portions of its loan agreement and/or other related agreements
that directly relate to the payment of Compensation hereunder. Such copy will
remain in the possession of such Owner or its Financing Parties at the time of
its review by Contractor.
     2.2 Work to be Performed. Except as otherwise expressly set forth in this
Agreement as being the responsibility of PSGC, Contractor shall, in accordance
with this Agreement, perform or cause to be performed all acts or actions
required under this Agreement, including designing, engineering, inspecting,
securing, permitting (with respect to Contractor Permits), procuring Equipment,
Materials and Consumables, transportation, expediting, equipping, supplying,
constructing, installing, Connecting, training operators, commissioning,
starting-up, testing, construction management and administration of Owner
Contracts in accordance with Appendix W and completing the Facility (whether at
the Facility Site or elsewhere as applicable) and satisfying Contractor’s
warranty obligations during the Warranty Period (collectively, the “Work”).
Contractor represents and warrants that it has thoroughly familiarized itself
with all requirements of this Agreement regarding the Work and has the requisite
qualifications to perform, or cause to be performed, all aspects of the Work in
accordance with this Agreement. Without otherwise limiting Contractor’s
responsibility under this Agreement, including the responsibility to define the
scope of work and/or services for each Owner Contract as part of the Work,
furnishing Owner Suppliers’ Scope is not part of the Work. All work and services
performed by or on behalf of Contractor under the Letter of Intent shall be
treated as if performed under this Agreement. The definition of Work, together
with the Owner Suppliers’ Scope, includes everything necessary to complete the
Facility consistent with Professional Standards. The Work shall be performed by
Contractor in accordance with Professional Standards. Contractor shall perform
all managerial, supervisory, administrative services, and construction
management that may be necessary to ensure the proper and timely

-29-



--------------------------------------------------------------------------------



 



completion of the Facility in accordance with this Agreement. Contractor agrees
that Contractor will be ultimately responsible for the proper and timely
completion of the entirety of the Work in accordance with this Agreement,
whether performed by Contractor or by any Subcontractor. The intent of this
Agreement is to relieve PSGC of the necessity of performing the Work, or any
part thereof, to complete the Facility in accordance with the requirements of
this Agreement, except as expressly and specifically itemized herein as being
performed by PSGC in accordance with this Agreement. Contractor hereby
undertakes the following covenants and agrees to perform the Work and its
obligations hereunder as follows:
          2.2.1 Engineering/Design Services. Contractor represents and warrants
that it has thoroughly familiarized itself with this Agreement, that it shall
provide all engineering and design services (other than engineering and design
services that are part of Owner Suppliers’ Scope) necessary for the achievement
of the Performance Targets and the Sound Level Targets. All engineering and
design performed as part of the Work will be, and will have been, performed in
accordance with Professional Standards and Applicable Legal Requirements, and
the Facility will be engineered and designed to operate in conformity with the
requirements of this Agreement, Professional Standards, and Applicable Legal
Requirements. Engineering and design services shall include those services
described in Appendix A. The Facility shall be designed so as to be capable of
generating, transmitting and delivering electricity and satisfying each of the
Performance Targets as demonstrated during the Performance Tests and the Sound
Level Targets. Contractor shall cooperate with PSGC and PSGC’s Engineer with
respect to the performance by PSGC of its obligations under Article 3. All
engineering parts of the Work requiring certification under Applicable Legal
Requirements shall be certified by professional engineers licensed and properly
qualified in the State of Illinois to perform such engineering services. All
such professional services shall be performed with the degree of care, skill and
responsibility customary among such licensed personnel.
          2.2.2 Supervision and Superintendence.
          2.2.2.1 Supervision of Work; Responsibility. Contractor shall
supervise and direct the Work competently and efficiently, devoting such
attention thereto and applying such skills and expertise as may be necessary to
perform the Work in accordance with this Agreement. Contractor shall be
responsible for the conduct of Persons under its supervision. Contractor shall
be responsible for check-out, start-up and testing of the Facility and shall
carry out those activities in accordance with all applicable codes and
Applicable Legal Requirements, the start-up and check-out requirements and
procedures as set forth in Appendix A and the requirements for the Performance
Tests. During start-up of the Facility, Contractor shall coordinate with PSGC’s
operating personnel to be provided by PSGC pursuant to Section 3.5 and shall
schedule and phase-in the

-30-



--------------------------------------------------------------------------------



 



activities of such personnel in accordance with an operator phase-in plan to be
prepared and submitted by Contractor for PSGC’s review and approval no later
than twelve (12) months after the Commencement Date.
          2.2.2.2 Manufacturers’ Field Representatives. Contractor shall keep at
the Facility Site (through either the Contractor Subcontracts or, with PSGC’s
support, the Owner Contracts), competent manufacturers’ field representatives
and any necessary assistants in connection with the erection, installation,
start-up, or testing of Equipment and other components of the Facility, or for
instruction or training of PSGC’s Personnel thereon, as needed and/or as
required by Appendix A.
          2.2.3 Contractor’s Construction Manager. At all times when performing
Work on the Facility Site and at all times on and from the Commencement Date,
Contractor shall keep at the Facility Site during the progress of the Work a
competent project construction manager (“Contractor’s Construction Manager”),
who shall not be replaced without the prior concurrence by PSGC with the
replacement proposed by Contractor. Contractor’s Construction Manager shall be
solely dedicated to the performance of the Work. With prior Notice to PSGC,
Contractor may designate a temporary construction manager, who shall be deemed
to be Contractor’s Construction Manager, if and when Contractor’s Construction
Manager is away from the Facility Site for four (4) or more consecutive Days.
Contractor’s Construction Manager shall be Contractor’s representative at the
Facility Site and shall have authority to act on behalf of and bind Contractor
with respect to day-to-day decisions in the ordinary course of business;
provided, however, Contractor’s Construction Manager has no authority to execute
a Change Order or amend this Agreement. Further, Contractor’s Construction
Manager shall be responsible for furnishing information on a timely basis as
reasonably requested by PSGC, shall have the authority to agree upon procedures
for coordinating Contractor’s efforts with those of PSGC, and shall be present
or duly represented at the Facility Site at all times when the Work is being
performed. Contractor’s Construction Manager will not be Contractor’s Authorized
Representative, unless Contractor specifically appoints him or her as its
Authorized Representative. PSGC may rely upon the actions of Contractor’s
Construction Manager taken within the authority set forth in this Section 2.2.3.
Any communication (other than a Notice) given to the Contractor’s Construction
Manager will be deemed to be given to Contractor.
          2.2.4 Certain Facility Site Related Work. Contractor shall be
responsible for clearing, preparation, excavation, fill and landscaping of the
Facility Site as is necessary to perform the Work in accordance with this
Agreement. Contractor shall also be responsible to clear, prepare and rough
grade that portion of the Facility Site on which the Transmission Owner
Facilities will be located as indicated in Appendix S, which portion of the
Facility Site will cease to be part of the Facility Site upon completion of such
activities. Such Work shall be performed

-31-



--------------------------------------------------------------------------------



 



in accordance with the Project Schedule to enable PSGC to arrange for the timely
installation of the Transmission Owner Facilities. Contractor shall provide for
the procurement of all soil, gravel and similar materials required for the
performance of or otherwise in connection with the Work and the proper disposal
of such materials, subject to Section 2.5.4. Contractor shall provide adequate
treatment of and protection against soil erosion and water runoff resulting from
the Work. Contractor shall provide for the collection and disposal of
groundwater resulting from the Work. For the avoidance of doubt, Contractor
shall have no responsibility for pre-existing Hazardous Substances existing on
the Facility Site, except to the extent provided in Section 2.2.13.2(b).
          2.2.5 Reference Points. Contractor shall provide engineering surveys
to establish reference points for construction, which in Contractor’s judgment
are necessary to enable Contractor to perform the Work. Contractor shall be
responsible for laying out the Work and shall protect and preserve such
established reference points. Any changes to the established reference points
shall require Contractor to update all Submittals (including those previously
submitted) reflecting the new reference points. Such updating shall be
undertaken promptly, consistent with Professional Standards, and without
delaying Work that will be based on such updating. Contractor shall provide
Notice to PSGC whenever any reference point is lost or destroyed or requires
relocation and shall be responsible for the accurate replacement or relocation
of such reference points by professionally qualified Personnel.
          2.2.6 Procurement of Materials, Equipment.
          2.2.6.1 Procurement of and Responsibility for Materials and Equipment.
Except as otherwise provided in this Agreement, as part of the Work, Contractor
shall furnish and assume full responsibility for all Contractor Equipment and
Materials, Construction Aids, Consumables, Incidental Equipment, labor,
transportation, construction equipment and machinery, tools, appliances, fuel
and power, light, heat, telephone, water (including potable water for Personnel
performing Work on the Facility Site), sanitary facilities, temporary
facilities, Internet and other communications access and all other facilities,
products, items, supplies and incidentals necessary for the performance of its
obligations under this Agreement.
          2.2.6.2 New Materials and Equipment; No Liens. Each item of Contractor
Equipment and Materials shall be (a) new and unused and (b) free from any Liens
or Claims by any third Persons, provided, that in the case of clause (b) above,
PSGC has made payment of all amounts of Compensation properly due to Contractor
in respect of such item, and Contractor shall furnish PSGC with evidence
thereof. All Equipment and Materials delivered to the Facility Site shall be
applied, installed, connected,

-32-



--------------------------------------------------------------------------------



 



erected, used, cleaned, and conditioned in accordance with the instructions of
the applicable Supplier.
          2.2.6.3 Safety Standards. All Work shall be designed to meet the
safety standards established by Applicable Legal Requirements and this
Agreement.
          2.2.6.4 Total Cost Breakdowns. Contractor shall provide to PSGC a cost
breakdown of the aggregate amount paid to Owner Suppliers, the Fee, and
Reimbursable Costs in accordance with Appendix K. Such information shall be
provided, (a) with respect to Unit 1, on or before the reasonably projected
Substantial Completion Date of Unit 1, and (b) with respect to the Facility, on
or before the reasonably projected Substantial Completion Date of Unit 2. Such
information shall be updated on the Final Completion Date. Overhead and profit
should not be listed as separate items.
          2.2.7 Inspection, Factory Tests and Expediting. Contractor shall
perform all inspection, component testing, expediting, quality surveillance and
traffic services as necessary for the performance of the Work, including the
provision of such services in connection with the Owner Contracts. Contractor’s
responsibilities under this Section 2.2.7 shall include inspecting and testing
such work and Equipment and Materials, as is customarily inspected and/or tested
in accordance with Professional Standards, including inspecting work in progress
at intervals appropriate to the stage of construction, fabrication or shipment
on or off the Facility Site as necessary to ensure that such work is proceeding
in accordance with this Agreement and the Project Schedule. All third party
inspections, tests or approvals shall be performed by qualified organizations
acceptable to Contractor and PSGC. If Applicable Legal Requirements require any
Work to specifically be inspected, tested or approved, Contractor shall assume
full responsibility therefor and furnish to PSGC the required certificates of
inspection, testing or approval. Not later than the date that the Full Notice to
Proceed is delivered to Contractor, Contractor will supply to PSGC a quality
surveillance plan for all Equipment that will be inspected by Contractor. Each
monthly progress report delivered by Contractor shall specify the date, time and
location of factory tests, inspections and witness points of which Contractor is
then aware of and intends to witness with respect to Equipment and Materials or
other work to be provided or performed by its Subcontractors and/or Owner
Suppliers in the month following the month in which each such progress report is
delivered to PSGC. If and when Contractor obtains new information about such
factory tests, inspections or witness points or other factory tests, inspections
or witness points that was not available to it when the monthly progress report
was delivered, it will promptly advise PSGC and update such information as
necessary to allow PSGC and the PSGC Engineer a reasonable opportunity to attend
such event. Contractor shall give reasonable notice of changes to such dates,
times and locations to allow PSGC and the PSGC Engineer to make arrangements to
attend, it being understood that tests,

-33-



--------------------------------------------------------------------------------



 



inspections or witness points to be performed outside the United States will
require additional notice. PSGC and its invitees (including representatives of
Owners and the Engineers) shall have the right, but not the obligation, to
attend any inspections, tests or approvals of the Work. In no event shall
Contractor’s obligation to provide notice regarding certain tests, inspections
or approvals or PSGC’s and its designees’ right to attend tests, inspections or
approvals, limit, delay, or modify Contractor’s obligation to perform all tests,
inspections or obtain approvals required by this Agreement. Successful
completion of factory or other off-Facility site tests is a precondition to
shipment of such Equipment to the Facility Site or other Contractor storage
facility; provided, however, Contractor may authorize such shipment if, prior to
shipment, Contractor presents a plan consistent with Professional Standards to
PSGC to rectify the reasons for such failure. Contractor shall thereafter
implement such plan and reperform and demonstrate that such test has been
passed. Should Contractor fail to give proper notice under this Section 2.2.7,
at PSGC’s option, Contractor shall reperform or reinspect any such test or
inspection as to which Contractor failed to give proper notice if PSGC has
reviewed the test results (which are to be provided to PSGC within seven
(7) Days of such failure or as soon thereafter as test results are available to
Contractor) and gives notice to Contractor questioning the validity thereof.
Attendance by PSGC at any such test or inspection despite the lack of proper
notice will waive PSGC’s right to cause Contractor to so retest or reinspect.
PSGC shall require that its Personnel conform to all safety and security
requirements that may apply to the location where the inspection shall be
performed.
          2.2.8 Labor and Personnel.
          2.2.8.1 Qualified Personnel. Except as set forth in Section 3.5,
Contractor shall provide competent and suitable qualified Personnel to perform
the Work, and Contractor shall be solely responsible for all labor and Personnel
required in connection with the Work, including: (a) professional engineers
licensed to perform engineering services in accordance with Applicable Legal
Requirements and qualified to perform the type of engineering services required
by Contractor hereunder, and (b) the Contractor’s Construction Manager who has
the experience and authority to supervise and manage the Work on behalf of
Contractor. Contractor’s staff shall include the key personnel set forth in
Appendix H, who shall be dedicated to the performance of the Work (the “Key
Personnel”). Contractor shall in good faith consult with PSGC regarding the
removal or replacement of any Key Personnel. Without PSGC’s prior approval,
Contractor shall neither reassign Key Personnel to any other project nor give
Key Personnel tasks related to any matter other than the Work, except to the
extent that such reassignment or other tasks (a) could not reasonably prevent,
delay or hinder the performance of the Work by Contractor in accordance with
this Agreement or (b) is necessitated by serious personal reasons (e.g., death,
retirement, or personal or family illness); provided, that

-34-



--------------------------------------------------------------------------------



 



the foregoing limitations will not preclude the career advancement of any of the
Key Personnel. If at any time during the performance of the Work, any of
Contractor’s or its Subcontractors’ personnel becomes reasonably unacceptable to
PSGC, then, upon notice from PSGC setting forth its objections to the
performance of such individual, Contractor and PSGC shall discuss such personnel
issues and attempt to resolve any problem involving such personnel. If the
attempt to resolve such problem is not successful in the reasonable judgment of
PSGC, Contractor shall replace such individual as soon as possible consistent
with a diligent effort to find a suitable replacement and shall in good faith
consult with PSGC regarding such replacement. If at any time during the
performance of the Work any of the Key Personnel should no longer be available
to perform services in connection with the Work, then Contractor shall replace
such individual and shall in good faith consult with PSGC regarding such
replacement. The impact associated with the replacement or renewal of any such
personnel will not entitle Contractor to a Change Order.
          2.2.8.2 Labor Plan. In order to optimize the availability,
recruitment, safety, productivity, utilization and retention of Craft Labor
needed to perform the Work at the Facility Site, Contractor shall update the
Craft Labor plan for execution of the Work within sixty (60) Days following the
Effective Date. Such plan shall be delivered to PSGC for its review and comment
within twenty (20) Days of its receipt by PSGC. Contractor shall give due
consideration to PSGC’s comments and issue a revised plan within fifteen
(15) Days after receiving PSGC’s comments (the “Labor Plan”). The Labor Plan
will be an update of the document titled “Labor Plan: Prairie State Energy
Campus, Lively Grove: Revision A” dated June 12, 2007. During the performance of
the Work, either Party will be entitled to recommend amendments to the Labor
Plan, which amendments shall be considered by the Review Committee. The decision
of the Review Committee will be implemented by the Parties. This Section 2.2.8.2
is not intended to limit the right of Contractor to a Change Order with respect
to labor-related matters to the extent Contractor is otherwise entitled to
relief therefor under this Agreement or the rights of Contractor pursuant to
Section 20.21.2(c).
          2.2.9 Certain Taxes.
          2.2.9.1 Sales Taxes. Contractor shall be responsible for the
administration and timely payment, with reimbursement therefor as provided in
Appendix I in accordance with this Agreement, of all (a) sales and use taxes
that are properly payable (“Sales Taxes”) in connection with or arising from the
Work, and (b) value added, excise taxes and import duties that are properly
payable by Contractor or any Subcontractor in performance of the Work. All other
Taxes (except to the extent similar to those set forth in Section 2.2.9.2)
imposed by non-U.S. Governmental Authorities, duties and

-35-



--------------------------------------------------------------------------------



 



fees of any kind, in each case that are properly payable in connection with or
arising from the performance of the Work will also be treated as Reimbursable
Costs. In circumstances where a Sales Tax is imposed for purchases that are not
exempt from Sales Tax pursuant to exemption programs identified by PSGC to
Contractor or for which an exemption is not applicable, Contractor shall be
reimbursed in accordance with Section 3.4 for its payment of all such Sales
Taxes; provided, however, if Sales Taxes (for which an exemption would have
otherwise applied) are paid because of the Contractor’s failure to furnish or
cause to be furnished a properly completed Sales Tax certificate as provided in
Appendix U, then Contractor shall reimburse PSGC, at Contractor’s expense (as a
Non-Reimbursable Cost), for the reasonable costs incurred by PSGC in seeking a
refund of such Sales Taxes from appropriate authorities. Contractor shall
furnish to the appropriate taxing authorities all required information and
reports in connection with all Contractor Taxes and Sales Taxes as described in
Appendix U or otherwise reasonably requested in a notice from PSGC to
Contractor. Contractor shall provide assistance as reasonably requested by PSGC
or its tax consultant(s), in confirming eligibility and qualification for
exemptions from Sales Taxes (and any other exemptions) to the relevant
Governmental Authorities. From time to time during the Term and within thirty
(30) Days of a request therefor, Contractor shall provide PSGC with information
regarding quantities, descriptions, and costs of property installed at the
Facility reasonably requested by PSGC in connection with the preparation of
PSGC’s or an Owner’s tax returns, satisfying regulatory requirements or as
otherwise required in connection with Financing or with obtaining exemption
from, or rebate of, Sales Tax. Contractor agrees to participate in any Sales Tax
exemptions or rebate programs identified by PSGC, to complete and deliver the
applicable documentation to obtain tax-exemption for purchases of Equipment and
Materials, and to pass any Sales Tax savings or rebates through to PSGC. PSGC
hereby notifies Contractor that all Equipment and Materials to be utilized
within the enterprise zone shown in Appendix U will be exempt from Sales Tax
upon Contractor’s proper completion and presentation of the Sales Tax
certificate set forth in Appendix U. PSGC has the right to replace the map of
the enterprise zone designated in Appendix U on Notice to Contractor.
          2.2.9.2 Contractor Taxes. Contractor shall also be liable, without
reimbursement by PSGC hereunder, for (a) all foreign and U.S. federal, state,
local, and other taxes, which may be assessed on Contractor’s net income or
gross receipts (except taxes on gross receipts that are deemed to be Sales
Taxes), and (b) all corporate engineering, contractor, or business license costs
and franchise fees required for Contractor to conduct business in the State of
Illinois, (collectively, the “Contractor Taxes”). Neither the Target Price nor
the Total Installed Cost will include Sales Taxes or Contractor Taxes.

-36-



--------------------------------------------------------------------------------



 



          2.2.9.3 Federal, State of Illinois, Washington County and Local
Incentive Program. Applications for various Federal, State of Illinois,
Washington County (Illinois) and other local incentive programs and inducements
related to the construction of the Facility have been submitted by, or on behalf
of, PSGC and Owners. At the request of PSGC, Contractor will support PSGC and
its consultants in order to fully utilize the incentives offered. Participation
in this effort, when requested by PSGC, will include assistance with information
requests to third Persons for filings related to the programs, assistance with
tracking specific costs related to the incentive programs, providing Contractor
and Subcontractor employee headcounts and (to the extent reasonably available)
payroll information, and other reasonable assistance as may be requested in a
timely manner; provided, however, such assistance shall not require Contractor
to (a) engage in lobbying or other efforts to obtain favorable legislation,
(b) require the release of confidential personnel data or (c) engage in
litigation, administrative proceedings, or other efforts to obtain favorable
judicial outcomes. Contractor shall, as a Reimbursable Cost, cooperate and
provide testimony, documentation and other relevant information in connection
with Disputes with respect to Taxes assessed against, payable by or for which
PSGC or Owners are responsible, to the extent relating to the Work performed
under this Agreement.
          2.2.10 Permitting. Contractor shall obtain, pay for (as a Reimbursable
Cost) and maintain in effect, all permits and governmental approvals designated
as Contractor Permits in Appendix F, and, except as provided below, any other
permits, licenses or governmental approvals that are customarily obtained by a
contractor (in its own name) performing work in the State of Illinois, similar
to the Work, excepting only PSGC Permits (“Contractor Permits”). PSGC shall
obtain the PSGC Permits, and Contractor shall perform the Work so as to comply
with PSGC Permits, as provided in Appendix F. Each Party shall provide the Party
responsible for a Permit with information in its possession or reasonably
available to it, as is reasonably required by the responsible Party in order to
obtain and keep such Permit in full force and effect. Costs incurred by
Contractor to obtain and/or maintain licenses, certifications and other
permissions of Governmental Authorities to conduct its business in the State of
Illinois will not constitute Reimbursable Costs, provided, that costs associated
with licenses, certifications and permissions which are specifically and only
required for the performance of the Work will be treated as Reimbursable Costs.
          2.2.11 Personnel Training; Facility Manual. In accordance with the
Project Schedule, Contractor shall provide the facilities, material, supplies,
personnel and other items required to train the operations and maintenance
personnel to be provided by PSGC pursuant to Appendix P in the proper and safe
operation and maintenance of the Facility, as further described in Appendix A.
Contractor shall prepare the Facility Manual.

-37-



--------------------------------------------------------------------------------



 



          2.2.12 Safety Precautions. Until the Substantial Completion Date for
the applicable Unit, Contractor shall be solely responsible for developing,
implementing, and administering job site safety requirements. PSGC shall have no
responsibility therefor, except as otherwise expressly provided in this
Agreement. Beginning on the Substantial Completion Date of each Unit, PSGC shall
assume responsibility for developing, implementing, and administering the site
safety requirements for that Unit. Each Party, to include Financing Parties,
invitees of any Party, and the Engineers, shall abide by the safety requirements
of the Party that has responsibility for administering such requirements.
Contractor shall assign a full-time safety and health manager who will be
responsible (until turnover of care, custody and control of the Unit in
question) for introducing, administering and monitoring procedures to promote
safe working conditions on the Facility Site, in compliance with Applicable
Legal Requirements. In addition to reporting to the Contractor’s Construction
Manager, such safety and health manager shall have direct reporting
responsibility to Contractor’s home office management. Contractor shall notify
PSGC orally of all potential lost-time accidents on the Facility Site suffered
by individuals on the Facility Site as soon as possible but no later than the
earlier of any deadline to report such matter to a Governmental Authority or
twelve (12) hours after the occurrence. Contractor shall furnish PSGC a written
report describing each such accident, and the injuries incurred, within two
(2) Business Days after occurrence of the accident, which shall include any
written reports thereof required to be submitted to any Governmental Authority.
Such report must also contain the cause of the occurrence (if known) and the
actions taken or to be taken to avoid repetition. Contractor shall promptly give
Notice to PSGC of any hazardous conditions at the Facility Site immediately
after it becomes aware of such conditions. Contractor shall also comply with
Applicable Legal Requirements and the requirements of Appendix A bearing on the
safety of individuals or property (on and off the Facility Site) or their
protection from damage, injury or loss. Within ten (10) Business Days after the
Effective Date, but, in all cases, prior to the performance of any Work on the
Facility Site by Contractor, Contractor shall provide PSGC with an initial draft
of a project safety manual to be used in connection with the Work. Such draft
safety manual shall include (a) express prohibitions on the presence of alcohol,
controlled substances, firearms (except, with the prior consent of PSGC, for
trained security personnel), explosives (except as necessitated for performance
of the Work), or other weapons at the Facility Site or fighting or other
disorderly conduct at the Facility Site, (b) proper training and workplace
examinations, (c) compliance with Applicable Legal Requirements,
(d) Contractor’s standard drug and alcohol testing protocol, (e) a requirement
for appropriately staffed on-site first aid trailers, and (f) the requirements
specified in Appendix A. PSGC shall review this initial draft and provide
Contractor with comments thereto within fifteen (15) Business Days. Contractor
shall give due consideration to the comments of PSGC and shall make all
necessary revisions required to comply with Applicable Legal Requirements, the
requirements of applicable insurers and the requirements specified in this
Section 2.2.12 (the

-38-



--------------------------------------------------------------------------------



 



“Project Safety Manual”). Contractor shall initiate, maintain and supervise
reasonable safety precautions and programs in connection with the performance of
the Work in accordance with the Project Safety Manual and shall take reasonable
precautions for the safety of, and shall provide reasonable protection to
prevent damage, injury or loss to: (i) any individual on the Facility Site or
who may be affected thereby (including Personnel of PSGC and Owners, and the
Engineers), (ii) all Materials and Equipment in storage on the Facility Site, or
under the care, custody or control of Contractor or any Subcontractor, and
(iii) other property at or immediately surrounding the Facility Site. In
emergencies affecting the safety or protection of Persons or the Work or
property at the Facility Site, Contractor, without special instruction or
authorization from PSGC, shall reasonably act to prevent damage, injury, or
loss. Whenever Contractor has failed to take sufficient precautions for the
safety of the public or the protection of the Facility or of structures or
property on the Facility Site, creating, in the opinion of PSGC, an emergency
requiring immediate action, then PSGC, may cause such sufficient precautions to
be taken or provide such protection. PSGC shall give Contractor Notice as soon
as practicable under the circumstances regarding the action it intends to take,
or if circumstances do not reasonably permit prior Notice, the action it has
taken; provided, however, the failure by PSGC to include all actions it takes in
such Notice shall not preclude PSGC from taking all necessary action, nor
relieve Contractor of any of its obligations hereunder. The taking or providing
of any such precautions or protection by PSGC or its agents or representative
will be **** the **** and will not relieve Contractor of its obligations under
this Agreement and Applicable Legal Requirements.
          2.2.13 Hazardous Substances.
          2.2.13.1 Prevention of Releases; Notice. Contractor shall take
reasonable measures necessary to prevent the Release or threatened Release of
any Hazardous Substances that are actually known by Contractor to be located at
the Facility Site. Contractor shall immediately notify PSGC of: (a) any Release
or threatened Release of Hazardous Substances of which Contractor becomes aware
that occurs (or may occur) in connection with the performance of the Work
promptly upon Contractor becoming aware of such Release or threatened Release,
(b) any violations and any and all investigations, actions, claims, suits,
notices of violation, fines, penalties, orders, and other proceedings related to
violations or alleged violations of Applicable Legal Requirements, including
Permits issued thereunder, which are asserted against Contractor or any of
Contractor’s Personnel or any Subcontractors in connection with the Work or
their activities on, along, adjacent to or near the Facility Site,
(c) Contractor’s discovery of any Releases of Hazardous Substances at the
Facility Site or nearby areas, and (d) all material developments with respect to
Sections 2.2.13.1 (a) - (c). The provisions of this Section 2.2.13.1 shall not
limit the obligations of Contractor under Section 2.2.13.2.

-39-



--------------------------------------------------------------------------------



 



          2.2.13.2 Contractor-Related Releases.
                    (a) Contractor shall be responsible for collection,
handling, storage and removal from the Facility Site and immediately surrounding
areas, proper disposal of, and the Remediation of, in compliance with this
Agreement, all Applicable Legal Requirements and all Permits, Hazardous
Substances that were brought onto the Facility Site by Contractor, its
Personnel, Subcontractors or contained in the Owner Equipment or Materials
(“Contractor Hazardous Substance”). For purposes of clarification, if Hazardous
Substances are brought onto the Facility Site in containers or are deposited
into containers on the Facility Site by Contractor, its Personnel or
Subcontractors (or any other Person acting on behalf of Contractor, its
Personnel or Subcontractors) and Contractor or any such Person thereafter
ruptures or otherwise causes a Release of such Hazardous Substances, such
Hazardous Substances as so released and contaminated media caused thereby shall
be a Contractor Hazardous Substance. As part of the Work, Contractor shall
dispose of all Contractor Hazardous Substances in its own name, or the name of
the applicable Subcontractor, including listing its name, or the name of the
applicable Subcontractor, as “generator” on any waste management and shipping
papers. Costs incurred as a result of a Release or threatened Release of
Contractor Hazardous Substances constitute Non-Reimbursable Costs to the extent
caused by the negligence or intentional misconduct of Contractor, its
Subcontractors and their respective Personnel.
                    (b) Contractor, as a Non-Reimbursable Cost, shall be
responsible for the incremental damage, incremental liability and incremental
Remediation associated with a Release or threatened Release of any
non-Contractor Hazardous Substance after it has been discovered by or
specifically identified to Contractor or its Subcontractors or their Personnel,
to the extent that such Release or threatened Release was intentionally caused
by Contractor’s non-manual employees or by their Gross Negligence. Contractor
will not be responsible for paying any portion of a fine that is imposed upon
PSGC or Owners as a result of a prior violation for which Contractor or its
Subcontractors or their respective Personnel were not responsible.
                    (c) If Contractor should fail or refuse to commence and
diligently pursue Remediation required of it in accordance with this
Section 2.2.13.2, then PSGC may, at its discretion and after forty-eight
(48) hours’ Notice to Contractor, perform such Remediation as it deems to be
necessary or adequate. All reasonable costs and expenses of such Remediation
shall be **** the ****, except costs that are ****, in which case, Contractor
shall promptly **** to PSGC.
                    (d) To the fullest extent permitted by Applicable Legal
Requirements, Contractor agrees to and shall release, defend, indemnify and hold
harmless each Owner, PSGC, the Engineers and the Financing Parties and their

-40-



--------------------------------------------------------------------------------



 



respective directors, commissioners, members, officers, employees, agents, and
Affiliates from and against all Claims (except to the extent Claims arise from
the negligence or intentional misconduct of such indemnified Persons) to the
extent arising out of (i) the negligence or intentional misconduct of
Contractor, its Subcontractors and their respective Personnel with respect to
Contractor Hazardous Substances and/or (ii) the incremental damage, liability or
Remediation for which Contractor is responsible under this Section 2.2.13.2(b)
with respect to non-Contractor Hazardous Substances, whether through suits or
causes of action in a court of law or claim, complaints or penalties arising out
of a violation or alleged violation of Applicable Legal Requirements.
          2.2.13.3 Other Releases. If Contractor encounters on the Facility Site
material reasonably believed to be a Hazardous Substance (other than a
Contractor Hazardous Substance), which under Applicable Legal Requirements or
Professional Standards requires Contractor to suspend Work to avoid injury to
Persons or property, then Contractor shall immediately cease performance of any
Work in the area affected and report the condition to PSGC in writing. PSGC
shall be responsible for such material as provided in Section 3.9. Contractor
shall not thereafter resume performance of the Work in the affected area, except
with the prior written permission of PSGC.
          2.2.13.4 MSDSs. Contractor shall provide PSGC with Material Safety
Data Sheets (written in English) (“MSDSs”) properly completed covering any
Contractor Hazardous Substances three (3) Business Days prior to arrival of such
Contractor Hazardous Substances to the Facility Site. Contractor shall maintain
at the Facility Site complete records and inventories, including MSDSs, of
Contractor Hazardous Substances delivered to or located at the Facility Site as
part of the Work. Contractor and its Subcontractors shall properly label all
containers holding Contractor Hazardous Substances and train their respective
employees in the safe storage, usage and handling of such substances, including
any training that is required by Applicable Legal Requirements.
          2.2.13.5 Prohibited Materials. PCBs, lead paint, lead paint containing
materials, asbestos or asbestos containing materials shall not be delivered to
the Facility Site by Contractor, its Personnel or its Subcontractors in any
form.
          2.2.13.6 Hazardous Substance Handling Protocol. Contractor shall
develop a Hazardous Substance management, handling and remediation protocol, as
referenced in Appendix A and shall adhere to such protocol in connection with
the performance of all of its obligations with respect to Hazardous Substances
at the Facility Site.

-41-



--------------------------------------------------------------------------------



 



          2.2.14 Royalties, Import Duties and License Fees. Contractor shall be
responsible for the administration and payment (as a Reimbursable Cost) of all
royalties, import duties, port fees and related charges, and license fees
(except as provided in Section 2.2.10), if any, for or associated with the Work.
In performing the Work, Contractor shall not incorporate into the Facility any
materials, methods, processes or systems which involve the use of any
confidential information, Intellectual Property or proprietary rights, which
PSGC or Contractor does not have the right to use or which may result in claims
or suits against any Owner, PSGC or Contractor for infringement or
misappropriation of any Intellectual Property, or pending applications for any
such rights, it being understood that Contractor will not be responsible for
infringement or misappropriation of Intellectual Property by an Owner Supplier.
          2.2.15 Interconnection Agreement.
          2.2.15.1 Transmission. PSGC has entered into the Interconnection
Agreement, which provides, among other things, for the construction by the
Transmission Owner of the Transmission Owner Facilities. Contractor shall
cooperate with PSGC and the Transmission Owner and effect the timely
interconnection of the Facility with the Transmission Owner Facilities.
Contractor shall perform all Work necessary to complete the Contractor
Transmission Facilities, including the Work specified in the Appendices.
          2.2.15.2 Utilities. Contractor shall Connect the Facility at the
Utility Interconnection Points in accordance with the Project Schedule and
Appendix A.
          2.2.16 Access. Subject to Section 3.11, Contractor shall be
responsible for the construction, maintenance and improvement of all facilities
and improvements necessary for vehicle, rail and utility access to and from the
Facility Site and for the purpose of performance of the Work.
          2.2.17 Storage and Related Matters. Contractor shall unload, handle,
load, transport, inspect, warehouse or otherwise provide appropriate storage, in
accordance with manufacturers’ recommendations, for all Equipment and Materials
to be incorporated into the Facility and as required for permanent and temporary
construction, as more particularly described in Appendix A.
          2.2.18 Functional Tests. Contractor shall include Functional Tests on
the Project Schedule and shall perform and successfully complete each of the
Functional Tests described in Appendix E.
          2.2.19 Clean Site and Waste Removal. Without limiting the obligations
of Contractor under Appendix A, Contractor shall, at all times during the term
of this Agreement, keep the Facility Site and immediately surrounding

-42-



--------------------------------------------------------------------------------



 



streets (whether public or private), properties, waterways, sidewalks and other
areas free from accumulations of waste, rubbish, dirt, debris and other garbage,
liquid and non-liquid materials whether spilled, dropped, discharged, blown out
or leaked because of performance of the Work and shall properly dispose of same.
Contractor shall maintain its working, storage, laydown and parking areas in a
clean and non-hazardous condition, and shall employ adequate dust control
measures. Contractor must provide adequate tire washing facilities for trucks
leaving the Facility Site. Contractor is responsible for disposal of all wastes
generated by it or its Subcontractors and Owner Suppliers during the performance
of the Work on the Facility Site, including waste water, sanitary wastes,
demolition debris, construction debris, spoil, surplus excavation material,
office wastes, and wastes related to preparation, commissioning, testing, and
start-up of Equipment, but excluding (a) wastes for which PSGC is responsible
pursuant to Section 3.8.3, and (b) PSGC Hazardous Substances pursuant to
Section 3.9 which shall be responsibility of PSGC. Prior to the Startup Period
of a Unit, water treatment wastes are to be pumped by Contractor to the area on
the Facility Site specified by PSGC for disposal by PSGC. Contractor shall
handle, store or dispose of all wastes for which it is responsible in accordance
with Applicable Legal Requirements. Except as expressly permitted under this
Agreement, wastes shall be disposed of in a suitable off-site location. Except
as provided in Section 2.2.13.2, all costs related to waste (for which
Contractor is responsible) disposal shall be treated as Reimbursable Costs. On
the Substantial Completion Date of a Unit, Contractor shall leave the Unit and
the Common Facilities in a neat, clean and orderly condition, as specified in
Appendix A, ready for use by PSGC. Upon the Substantial Completion Date of Unit
2, Contractor shall remove all such waste materials, rubbish, and debris from
the Facility Site.
          2.2.20 Owner Contracts.
          2.2.20.1 Owner Contract Administration. Appendix G includes a list of
executed Owner Contracts that have been provided to Contractor. Commencing on
the Effective Date, Contractor shall exercise the authority granted to
Contractor pursuant to Appendix W to administer each Owner Contract entered into
by PSGC on or prior to the Effective Date for the benefit of PSGC and Owners.
Contractor shall also exercise the authority granted to Contractor pursuant to
Appendix W to administer all Owner Contracts entered into after the Effective
Date, which administration shall commence on the date each such Owner Contract
becomes effective and a complete copy of the Owner Contract has been provided to
Contractor. Contractor shall maintain in an orderly fashion all books, records
and written communications with respect to the performance of its
responsibilities under this Agreement with respect to Owner Suppliers and the
administration of Owner Contracts. Such books, records and communications
(either paper copy or electronic) may, at Contractor’s option, be maintained for
a three-year period commencing on the Substantial Completion Date for Unit 2, or
be

-43-



--------------------------------------------------------------------------------



 



delivered to PSGC at any time upon the earlier of Final Completion or the
earlier termination of this Agreement. PSGC shall be entitled to access to such
materials while in the possession of Contractor on reasonable notice at
reasonable times when in the possession of Contractor.
          2.2.20.2 Owner Contract Indemnity. Except as otherwise agreed by the
Parties, PSGC agrees that all indemnity, all release, and all hold harmless
agreements contained in the Owner Contracts whereby the Owner Supplier agrees to
indemnify, release, or hold PSGC and/or Owners harmless shall extend like
protection to Contractor and its Affiliates and its and their respective
employees, representatives and agents.
          2.2.20.3 Representative Capacity. Nothing contained herein shall
create any contractual relationship between Contractor and any Owner Supplier,
except that Contractor shall be designated as PSGC’s representative in each
Owner Contract for the purpose of administering such Owner Contract and
enforcing PSGC’s and/or Owners’ rights expressed therein.
          2.2.20.4 Responsibility. Without limiting the other express
obligations of Contractor under this Agreement, as between PSGC and Contractor,
PSGC shall be responsible for the items of equipment, materials and work to be
provided pursuant to the Owner Contracts but, in its agency capacity, Contractor
shall administer and enforce such Owner Contracts on behalf of PSGC in
accordance with the authority granted to Contractor pursuant to Appendix W.
          2.2.20.5 Liquidated Damages. Except as set forth below in this Section
2.2.20.5, liquidated damages, backcharges, refunds or other amounts of any kind
recovered under the Owner Contracts or Contractor Subcontracts are the property
of PSGC and will either be payable directly to PSGC or, if received by
Contractor, shall be credited against amounts to be paid by PSGC in any of the
next succeeding Applications for Payment or Reconciled Applications for Payment,
as the case may be; provided, however, any such amount(s) (a) in excess of
$****, or (b) if no additional monthly Application for Payment or Reconciled
Application for Payment is to be tendered, shall be remitted forthwith (but in
any event not later than five (5) Business Days after receipt thereof) to PSGC.
Upon receipt by PSGC, such amounts shall **** the ****. Amounts recovered by a
Party in respect of an indemnification obligation are to be retained by the
indemnified Party and will not affect the Total Installed Cost. Reimbursable
Costs incurred by Contractor and the costs incurred by PSGC in enforcing the
obligations of an Owner Supplier under an Owner Contract, including the costs of
and associated with litigation and/or arbitration (whether or not successful and
whether incurred by PSGC or Contractor), including

-44-



--------------------------------------------------------------------------------



 



attorneys’ fees and charges, will be **** the ****. Both Parties agree to act
reasonably in determining whether to initiate, continue, settle or abandon
claims or proceedings against an Owner Supplier. If the Parties do not agree on
whether to initiate, continue, settle or abandon a claim or proceeding against
an Owner Supplier, the decision shall be referred to the Review Committee.
     2.3 Project Schedule, Progress Reports and Progress Meetings.
          2.3.1 Project Schedule and Progress Reports. Without limiting
Contractor’s responsibility under Section 8.2.3, Contractor shall perform the
Work in accordance with the Project Schedule with the objective of achieving the
Target Contract Dates. Contractor shall be entitled to adjust the Project
Schedule at its discretion; provided, however, the Target Contract Dates, and
those dates on which PSGC is to perform any obligation hereunder as contained in
the Project Schedule may only be modified by a Change Order implemented in
accordance with Article 10. Contractor shall report progress and hold progress
meetings as specified in Appendix A, which reports and meetings will include
matters and activities relating to any on-going or anticipated Recovery Plans.
          2.3.2 Reporting to PSGC. Changes to the Project Schedule pursuant to
Section 2.3.1.1 shall be reported to PSGC as part of the monthly reporting
process set forth in Appendix A. More particularly, each month, Contractor will
provide PSGC with (a) an updated Project Schedule (Primavera Project Planner 3.1
(Level 3) non-resource loaded), in native format, (b) a monthly float analysis,
and (c) a hard copy ninety-Day look-ahead Level 3 schedule (which will be
delivered with the monthly progress report). Such Project Schedule and all
updates, each in native format, thereto shall be treated as Confidential
Information by PSGC, subject to the following provisions of this
Section 2.3.1.2. PSGC and the Engineers will be permitted to view the Project
Schedule in native format (Primavera Project Planner 3.1 (Level 3)) during
schedule reviews conducted by Contractor, but the Engineers will not be
permitted by PSGC to obtain or maintain a copy thereof in native format at any
time. PSGC shall be entitled to retain its copies of the Project Schedule
(Primavera Project Planner 3.1 (Level 3)) in native format for use in connection
with the Facility and may make such information available to its employees and
agents (which are not engineering and/or construction competitors of Contractor)
for purposes in connection with the Facility, but such employees or agents shall
not be permitted to copy such information in native format. Upon expiration of
the Term, PSGC shall return or destroy all copies of the Level 3 Project
Schedule it received except for one paper and one native format copy of each
Level 3 Project Schedule provided to PSGC.
          2.3.3 Recovery Plan.

-45-



--------------------------------------------------------------------------------



 



          2.3.3.1 Preparation. If, at any time during the performance of the
Work, Contractor is delayed in its adherence to the progress described in the
Project Schedule for any reason such that any Target Contract Date is reasonably
expected to be delayed, Contractor shall give Notice to PSGC and PSGC may
require Contractor to prepare a proposed plan of recovery (the “Recovery Plan”)
and implement it. A Recovery Plan will explain and demonstrate how Contractor
intends that the applicable Target Contract Dates should be achieved, if
practicable, or as soon thereafter as possible if not practicable.
          2.3.3.2 Review; Implementation. Contractor shall submit its initial
proposed Recovery Plan to PSGC within a reasonable period of time under the
circumstances and in no event to exceed thirty (30) Days of receiving Notice
from PSGC of the requirement for submission of a Recovery Plan. Upon receipt of
such proposed Recovery Plan, PSGC shall review and comment upon the same.
Contractor shall coordinate with and consider any comments proposed by PSGC to
its proposed Recovery Plan and shall update and supplement such Recovery Plan as
quickly as possible under the circumstances. Contractor shall implement such
Recovery Plan in order that, to the maximum extent possible, the Target Contract
Dates will be achieved. If Contractor determines it necessary to update or
modify its Recovery Plan to reflect the progress of its recovery Work, it shall
as soon as reasonably possible submit such modified or updated Recovery Plan to
PSGC. Neither PSGC’s review nor comment upon a Recovery Plan under this
Section 2.3.2, nor Contractor’s efforts to adhere to a Recovery Plan, shall
constitute grounds for a Change Order or relieve Contractor of any of its
obligations under this Agreement.
     2.4 Methods of Performance. Contractor shall be solely responsible for all
construction means, methods, techniques, sequences, procedures and safety and
security programs in connection with the performance of the Work.
     2.5 Transfer of Title/Risk of Loss for Certain Items.
          2.5.1 Title to Work. Title to all or any portion of Contractor
Equipment and Materials provided by Contractor covered by any Application for
Payment or Reconciled Application for Payment and intended for incorporation in
the Facility shall pass to Owners in accordance with their respective
Proportionate Shares upon the first to occur of payment therefor to Contractor
pursuant to this Agreement or delivery of such items to the Facility Site. Title
to each item of Contractor Equipment and Materials required to pass to Owners
pursuant to this Agreement shall pass in accordance with their respective
Proportionate Shares and title shall pass free and clear of all Liens, provided,
that PSGC has paid all amounts then due and owing to Contractor in respect of
such item. PSGC and Owners release Contractor from all liability for loss of or
damage to the Facility (including

-46-



--------------------------------------------------------------------------------



 



items provided by Contractor and the Owner Suppliers for incorporation into the
Facility whether incorporated into the Facility or not) and damage to other
property of PSGC and/or Owners, arising out of the performance of Work under
this Agreement, except to the extent that **** and/or **** are **** the
calculation of the ****, as provided in ****.
          2.5.2 Risk of Loss to Contractor Property. Construction equipment
utilized by Contractor or its Subcontractors, whether owned by Contractor, a
Subcontractor or their Affiliates or rented or leased from a third party, must
be insured against loss or damage, and Contractor shall be entitled to use such
construction equipment on the Facility Site, provided, that neither PSGC nor
Owners will be responsible for the risk of loss or damage with respect thereto,
except as the Parties may otherwise agree. The costs of providing and replacing
small tools constitute Reimbursable Costs.
          2.5.3 Title to Drawings, Reports, Documents and Information.
          2.5.3.1 Submittals. Contractor hereby assigns title to all Submittals
(hard and soft) provided by Contractor to PSGC or its designee pursuant to this
Agreement, which shall vest in Owners in accordance with their Proportionate
Shares upon submission thereof by Contractor; provided, that, the respective
rights of the Parties to the Intellectual Property therein contained are set
forth in this Section 2.5.3.
          2.5.3.2 License. Contractor grants to PSGC and each Owner the right to
practice, perform, make, copy, create derivative works of, import and otherwise
use by irrevocable, non-exclusive, perpetual, royalty free license, any and all
patents, patent applications, copyrights, trade secrets and other intellectual
property rights (“Intellectual Property”) and any Submittals, Record Documents
and Intellectual Property contained therein relative to the Facility that is
included in the Work, whether now existing or hereinafter developed or otherwise
acquired, but only to the extent reasonably necessary in connection with the
ownership, construction, operation, maintenance, improvement, replacement,
expansion or repair of the Facility. Contractor further agrees that it shall,
upon request, provide the aforementioned Persons with such information in a
timely fashion and subject only to the confidentiality restrictions provided in
Article 18.
          2.5.3.3 Inventions. All inventions arising from the Work shall be the
property of the Contractor. In the event Contractor obtains legal entitlements
to such inventions, the provisions of this paragraph shall entitle each of PSGC
and each Owner to use such inventions for use in connection with the ownership,
construction, operation, maintenance, improvement, replacement, expansion,
repair, or upgrading of the Facility, without the obligation to compensate,
otherwise coordinate with, obtain the approval of

-47-



--------------------------------------------------------------------------------



 



any other Party. Contractor grants to each of PSGC and each Owner an
irrevocable, royalty-free, non-exclusive and perpetual license and right to
practice, perform, make, copy, create derivative works of, import and otherwise
use any and all inventions reasonably arising from the Work that are necessary
for the construction, operation, maintenance, improvement, replacement,
expansion or repair of the Facility, all without additional cost to PSGC or any
Owner in connection with the Facility. Such license shall be subject to the
provisions of Section 2.5.3.5.
          2.5.3.4 Use. Contractor grants to PSGC and each Owner an irrevocable,
perpetual, non-exclusive, royalty free license and right to practice, perform,
make, copy, create derivative works of, import and otherwise use any and all
Submittals, Record Documents and the information contained therein in connection
with the Facility. Contractor shall have the right to retain and use all
Submittals, Record Documents and the information contained therein. Neither PSGC
nor any Owner shall acquire any rights to any of Contractor’s or any
Subcontractors’ reference documents (documents that are prepared prior to the
performance of the Work or are prepared independent of the Work and, in each
case, are not a Submittal) or proprietary computer software that may be used in
connection with the Work. Submittals and Record Documents are not intended or
represented to be suitable for reuse by Owners or PSGC or others for any
facility other than the Facility. Any reuse of Submittals or other Record
Documents for any purpose other than in connection with the Facility, without
prior written verification or adaptation by Contractor for the specific purpose
intended, will be at such user’s sole risk and further subject to
Section 2.5.3.5.
          2.5.3.5 Indemnification. Intellectual Property, any Submittals, Record
Documents or any other documents provided by Contractor to PSGC in connection
with the Work may not be used by PSGC or any Owner for any purpose other than in
connection with the ownership, construction, operation, maintenance,
improvement, replacement, expansion and repair of the Facility. To the fullest
extent permitted by Applicable Legal Requirements, PSGC or any such Owner, as
appropriate, that so uses such Intellectual Property, Submittals, Record
Documents or other such documents for any other purpose agrees to defend,
indemnify and hold Contractor harmless from third party Claims arising therefrom
as provided in Section 12.4(e).
          2.5.3.6 Survival. The provisions of this Section 2.5.3 shall survive
termination of this Agreement and continue in full force and effect for
perpetuity.
          2.5.4 Title to Natural Resources. Title to water, soil, rock, gravel,
sand, minerals, timber and any other resources developed or obtained in the

-48-



--------------------------------------------------------------------------------



 



excavation or the performance by Contractor of the Work and the right to use
said items or dispose of the same is hereby expressly vested in and reserved by
Owners. Contractor agrees to execute and deliver and cause its employees and
agents and all Subcontractors to execute and deliver, to Owners transfers,
assignments, documents or other instrument which are necessary to vest complete
right, title, interest and ownership of and to any or all items described
herein, exclusively in Owners. Notwithstanding the foregoing to the contrary,
Contractor shall be entitled to use any natural resources developed or obtained
in the excavation or clearing of the Facility Site as necessary for the
performance of the Work.
          2.5.5 Title to Fossils and Artifacts. Title to all fossils, coins,
articles of value or antiquity, and structures and other remains or things of
geological or archaeological interest discovered at the Facility Site shall (as
between the Parties) remain with and be the property of Owners in accordance
with their Proportionate Shares. Contractor shall use reasonable efforts not to
damage any such articles or items and shall not knowingly remove any such
articles or items. Contractor shall, immediately upon the discovery of any such
article or item, provide Notice to PSGC.
          2.5.6 Title Warranty. Contractor warrants that upon passage of title
in accordance with Section 2.5.1, Owners will have good and indefeasible title
to such Work not subject to any Lien, privilege, security interest or other
defect in title, provided that PSGC has made payment of the amount in respect of
such item of the Work then due and owing to Contractor. Without limiting
Contractor’s obligation under Section 12.2, in the event of any non-conformity
with this warranty, Contractor, at its own expense upon written Notice of such
failure, shall cure such defect. The passage of title under Section 2.5.1 shall
neither limit PSGC’s obligation to make payment for the Work in accordance with
this Agreement or Contractor’s right to pursue its remedies pursuant to
Section 13.5.1 for non-payment of amounts due and owing to it hereunder. The
provisions of this Section 2.5.6 will survive the execution or earlier
termination of this Agreement.
     2.6 Subsurface Conditions         . Contractor has inspected the Facility
Site, has had an opportunity to conduct such tests and make such investigations
that are consistent with Professional Standards and has reviewed the information
provided to it by PSGC relating to surface and subsurface conditions and has
properly interpreted such PSGC-provided information and the results of such
inspections and tests. Contractor will be entitled to a Change Order for the
associated adverse impact if actual subsurface conditions are encountered by
Contractor that deviate from such information and/or the results of such
inspections or tests, and/or the reasonable interpretation thereof.
     2.7 Local Conditions. Contractor represents that it has taken steps
necessary to examine and ascertain the nature and location of and all general
and local conditions relevant to the Work and its surroundings and the cost
thereof, and that it has investigated and satisfied itself as to the general and
local conditions

-49-



--------------------------------------------------------------------------------



 



that can affect the Facility, the Facility Site, and/or the performance of the
Work, including transportation, inland transit, access and egress (subject to
Section 3.1), laydown, parking, storage of materials, availability of utilities
and utility services, location of local residences and businesses, water, waste
disposal, electricity, roads, or other public goods or services, reasonably
foreseeable climatic conditions at the Facility Site (subject to Section 11.1),
Applicable Legal Requirements, and the character and availability of equipment
and facilities needed preliminary to and during the prosecution of the Work.
     2.8 Subcontractors and Owner Suppliers.
          2.8.1 Subcontractors. Contractor may have portions of the Work
performed by Subcontractors; provided, that Contractor may not subcontract all
or substantially all of the Work to non-Affiliates. Contractor agrees that
(a) with respect to services performed by non-manual personnel, Contractor will
only subcontract Work to Affiliates at the agreed rates set forth in Appendix I
or at rates otherwise approved by PSGC, (b) with respect to the provision of
construction equipment, Contractor will only subcontract with an Affiliate at
rates determined in accordance with Appendix I, and (c) with respect to any Work
not covered by clause (a) or (b) above that Contractor desires to have performed
by an Affiliate, Contractor may enter into such subcontract (i) if such
Affiliate is listed as a pre-approved Affiliate on Appendix G, or (ii) if such
Affiliate is not listed as a pre-approved Affiliate on Appendix G such
subcontract will be entered into in good faith and at market-based rates after
notice to PSGC and receipt of PSGC’s prior consent, provided that no such
consent shall be required if such subcontracted Work will have an aggregate
value of less than fifty thousand dollars ($50,000). Appendix G includes a list
of Subcontractors who are acceptable to PSGC for performance of Contractor
Subcontracts for those portions of the Work identified in Appendix G. Contractor
shall be obligated, unless otherwise reasonably agreed to by PSGC, to select
from Appendix G those proposed Subcontractors (including any successor or
replacement Subcontractor) which are identified in Appendix G as acceptable for
specific portions of the Work, subject to Section 2.8.7. PSGC and Contractor
shall have the right to recommend additions or deletions to Appendix G from time
to time for the other’s approval. The recommending Party shall provide to the
other Party such information concerning any proposed successor or replacement as
such other Party may request to facilitate such approval. Contractor shall
cooperate with PSGC to attempt to minimize the number of Suppliers of similar
Equipment and Materials, such as bulk items like meters or valves. In the event
that a proposed Subcontractor identified in Appendix G experiences a material
adverse change in its business condition or evidences recent poor performance,
in each case the knowledge of which arises after the Effective Date, Contractor
may refuse to enter into any new Contractor Subcontract with respect to such
Subcontractor.

-50-



--------------------------------------------------------------------------------



 



          2.8.2 No Privity with Owners or PSGC. Neither Owners nor PSGC shall be
deemed by virtue of this Agreement or otherwise to have any contractual
obligation to, or relationship with, any Subcontractor. Contractor shall include
a clause to this effect in each Contractor Subcontract with its Subcontractors.
          2.8.3 Certain Subcontracts.
          2.8.3.1 Contractor Subcontracts. Contractor shall ensure that the
terms of each Contractor Subcontract with an aggregate value equal to or
exceeding **** dollars ($****) provide that it may be, without requiring the
prior consent of the relevant Subcontractor, in whole or in part, assigned and
delegated by Contractor to PSGC, upon assumption of the obligations in respect
of such Contractor Subcontract by PSGC, in the event of a termination of this
Agreement.
          2.8.3.2 Confirmation of Performance. Contractor shall use commercially
reasonable efforts to obtain provisions in each Contractor Subcontract with an
aggregate value less than **** dollars ($****) and shall cause each Contractor
Subcontract with an aggregate value equal to or exceeding **** dollars ($****)
to provide, upon notification to the Subcontractor, that if: (a) this Agreement
has been terminated for any reason other than PSGC’s default, and (b) PSGC or
its designee shall thereafter be assuming Contractor’s obligations in full under
such Contractor Subcontract, then such Subcontractor shall continue to perform
its responsibilities under such Contractor Subcontract for the benefit of PSGC
or its designee and such Subcontractor shall recognize PSGC or its designee as
being vested with all the rights and responsibilities of Contractor from and
after such assignment and assumption of such Contractor Subcontract.
          2.8.3.3 Notice. Within thirty (30) Days of the execution of a
Contractor Subcontract with an aggregate value less than **** dollars ($****),
Contractor will give PSGC notice of the identity of the Subcontractor if it will
be providing Work that will be physically incorporated into the Facility, will
be valued in excess of **** Dollars ($****) and will not permit assignment of
its Contractor Subcontract in accordance with Sections 2.8.3.2 (a) and (b).
          2.8.4 Purchase Orders and Subcontracts. Contractor shall furnish to
PSGC a copy of each Contractor Subcontract with an aggregate value equal to or
exceeding **** dollars ($****) entered into by Contractor within thirty
(30) Days following Contractor entering into such Contractor Subcontract. Such
copy is for informational purposes only and PSGC shall not have any liability
with respect thereto, including the terms and condition (or lack thereof) of
such Contractor Subcontract. Thereafter, Contractor shall furnish to PSGC a copy
of any amendment or supplement to any such Contractor Subcontract within thirty
(30)

-51-



--------------------------------------------------------------------------------



 



Days after entering into such amendment or supplement. Contractor shall also
provide to PSGC a list of all Contractor Subcontracts that it is a party to for
Contractor Equipment and Materials that are incorporated into the Facility. Such
list will identify the Subcontractor and describe that portion of the Work
provided by such Subcontractor. Such list will be delivered within one hundred
twenty (120) Days of Full Notice to Proceed and shall be periodically updated by
Contractor through Final Completion.
          2.8.5 Subcontractor Warranties. Contractor shall use reasonable
commercial efforts to procure from all Subcontractors entering into a Contractor
Subcontract with an aggregate value equal to or exceeding **** dollars ($****),
warranties substantially similar (in length and in scope) to those required of
Contractor under Article 9, but without provisions making warranty work cost
reimbursable or otherwise providing any sublimit on the cost of warranty work
that is less than the overall limit of liability under such Contractor
Subcontract. All such warranties shall be enforceable by Contractor or, as noted
in the proviso in the next sentence and in the sentence thereafter, by PSGC.
Contractor shall enforce all Subcontractor warranties itself and/or on behalf of
PSGC during the Warranty Period; provided, however, PSGC shall have the right to
enforce such warranties during the Warranty Period if Contractor fails to do so
following Notice from PSGC and an opportunity for Contractor to cure. At the
earlier of (a) the end of the Warranty Period, or (b) the date of termination of
this Agreement, Contractor shall assign to PSGC its rights under any and all
Subcontractor warranties that continue after such date. Contractor shall secure
such assignment from each Subcontractor, and at the earlier of (i) Final
Completion or (ii) the date of termination of this Agreement, Contractor shall
deliver to PSGC copies of all Contractor Subcontracts providing for warranties
that continue in effect after such date.
          2.8.6 Subcontractor Insurance. Contractor shall require all
Subcontractors who perform activities on the Facility Site to obtain, maintain
and keep in force throughout the time during which they are engaged by
Contractor such insurance coverages as are set forth in Section 1.03 of
Appendix Q in addition to those that are normal and customary under Professional
Standards for the portion of the Work to be performed on the Facility Site by
such Subcontractor.
          2.8.7 Local Content Strategy. Contractor shall use commercially
reasonable efforts during the course of performance of the Work to implement the
local procurement strategy set forth in Appendix G. Contractor is entitled to
reasonably adjust such strategy during performance of the Work to reflect
changing market conditions. No such change of strategy will entitle Contractor
to a Change Order under this Agreement. Contractor shall provide a Notice to
PSGC during the bid evaluation process involving any local supplier identified
in Appendix G for a portion of the Work, including documentation of the scope of
supply or scope of work associated therewith and shall discuss the award of such
Work with PSGC in advance of such award. If Contractor determines that it will
not make an award to

-52-



--------------------------------------------------------------------------------



 



a local supplier identified on Appendix G, then Contractor shall advise PSGC of
the reasons therefor and the adverse impact that Contractor would incur should
PSGC direct Contractor to award the Contractor Subcontract to the local supplier
rather than the supplier selected by Contractor, and PSGC shall, within seven
(7) Days after it is advised of such non-selection, have the right to direct
Contractor to make the award to such local supplier; provided, that PSGC enters
into a Change Order on account of such direction.
     2.9 Insurance. Contractor shall obtain and maintain the insurance required
of Contractor in accordance with Appendix Q. The foregoing provision requiring
Contractor to obtain or maintain insurance shall not be construed in any manner
as waiving, restricting or limiting the liability of Contractor as to any
obligations imposed under this Agreement, whether or not the same are, or may
be, covered by insurance.
     2.10 Compliance with Applicable Legal Requirements. Contractor shall comply
with all Applicable Legal Requirements in connection with its performance of the
Work.
     2.11 Real Estate. Contractor acknowledges that it does not require rights
to use any real estate, including any easements or access rights for other
property, which is not included in the Facility Site in order to perform the
Work, including areas for storage, parking and construction laydown. If
Contractor at any time after the Effective Date becomes aware that it requires
the use of any real estate that is outside of the boundaries of the Facility
Site (but adjacent to the Facility Site), Contractor shall immediately give
Notice thereof to PSGC and PSGC shall, at its own cost, obtain rights to use
such additional real estate or authorize a change in the plan of execution of
the Work in lieu thereof, the cost of which will be a Reimbursable Cost;
provided, however, that Contractor shall not be entitled to a Change Order on
account of any delay arising from PSGC’s efforts in obtaining additional real
estate rights.
     2.12 Use of Facility Site.
          2.12.1 Use and Restoration. Contractor shall confine the portions of
the Work to be conducted at the Facility Site to the Facility Site, subject to
any restriction thereon specified in Appendix S, and shall not conduct
activities or store equipment or materials unrelated to the Work at the Facility
Site. Contractor shall restore the Facility Site to the final landscape plan and
Facility Site plan, each as provided in Appendix A. As soon as practicable after
the Substantial Completion Date for a Unit, Contractor shall clear the portion
of Facility Site relating to such Unit of Construction Aids and surplus

-53-



--------------------------------------------------------------------------------



 



materials except as needed for Final Completion. Within ninety (90) Days after
the Final Completion Date, Contractor shall remove all of its Construction Aids
and surplus Materials from the Facility Site, except as necessary for Contractor
to attend to a warranty claim.
          2.12.2 Site Authority. Consistent with the provisions of this
Agreement and Section 3.1, it is understood between the Parties that Contractor
shall have primary authority over the applicable portion of the Facility Site
until Substantial Completion of each Unit has occurred. It is further understood
to the extent that areas of the Facility Site are to be used by PSGC for the
performance of the activities in Appendix B, such areas will be under the
primary authority of PSGC while activities are being performed thereon by PSGC
or its Separate Contractors. Contractor is responsible for the safety, security
and discipline of Persons and property on the Facility Site until the
Substantial Completion of each Unit, as applicable, as provided in
Section 2.2.12; provided, however, Contractor shall not be responsible for the
safety or security with respect to the work being performed by PSGC or PSGC
Personnel within such identifiable separate work areas when the Appendix B
activities of PSGC are being performed on the Facility Site. PSGC will provide
access to such PSGC controlled work areas to Contractor as reasonably required
for performance of the Work, consistent with the proviso set forth in
Section 3.1.
     2.13 Record Documents. Contractor shall properly and currently maintain
accessibility from the Facility Site to all Submittals, field change notices,
requests to engineering (and associated approvals or disapprovals), Change
Orders, field test records, and written interpretations and clarifications
(issued pursuant to Appendix O) (collectively, “Record Documents”) indexed and
currently annotated to show all material changes made during construction.
Record Documents will be maintained in Applicable Electronic Format. PSGC,
Owners and Engineers shall have access to such Record Documents at all times
during the Term and may reasonably request paper (or portable document format
(PDF)) copies of these Record Documents, together with all approved Samples for
reference. Prior to Final Completion, Contractor shall provide PSGC with
surveyed as-built documents that have been conformed to construction records, as
specified in Section 01780, paragraph 1.04 of Appendix A. A copy of all Record
Documents in Applicable Electronic Format shall be provided to PSGC by
Contractor at the end of the Term.
     2.14 Submittals.
          2.14.1 Review. Contractor shall submit to PSGC for review in
accordance with the accepted schedule of submissions, copies of Submittals as
specified in Appendix A, which shall bear the required information that
Contractor has satisfied Contractor’s responsibilities under this Agreement with
respect to the review of the submission. Title block information on all
Submittals shall be as agreed between PSGC and Contractor and as specified in
Appendix A. The data shown on Submittals shall be materially complete with
respect to quantities,

-54-



--------------------------------------------------------------------------------



 



dimensions, specified performance and design criteria, materials, and similar
data to enable PSGC to review the information as contemplated by Section 2.14.3.
          2.14.2 Variations. At the time of each submission, Contractor shall
specify in writing each variation that the Submittal has from the requirements
of Appendix A, and in addition, shall cause a specific notation to be made on
each submittal submitted to PSGC for review of each such variation.
          2.14.3 Due Consideration. PSGC shall review Submittals within the
time-period specified in Appendix A, but review by or on behalf of PSGC shall be
only for conformance with the design concept of the Project and for compliance
with this Agreement and shall not extend to means, methods, techniques,
sequences, or procedures of construction (except where a specific means, method,
technique, sequence, or procedure of construction is indicated in or required by
this Agreement). The review of a separate item as such shall not indicate
approval of the item or the component in which the item functions. Contractor
shall give due consideration to PSGC’s comments and make corrections required by
this Agreement, and resubmit as required so that such Submittals conform to the
requirements of this Agreement. Upon re-submission, Contractor shall direct
specific attention in writing to revisions to Submittals. PSGC will not have any
responsibility or liability for the accuracy or completeness of any Submittal,
or for any defect, deficiency thereof or for any failure of such Submittal to
comply with the requirements of this Agreement, notwithstanding any review or
comment on its part.
          2.14.4 Applicable Electronic Format. Submittals by Contractor to PSGC
shall be made in accordance with Appendix A, the provisions of this Agreement,
and, as applicable, in the Applicable Electronic Format.
     2.15 Separate Contractors and Activities By PSGC.
          2.15.1 Separate Work. PSGC will perform, either with its own forces or
through other contractors and subcontractors, the activities described in
Appendix B.
          2.15.2 Integration. Contractor shall use reasonable efforts to arrange
the performance of the Work so that the Work and the work of PSGC’s forces or
any of its Separate Contractors are properly coordinated, joined in an
acceptable manner and performed in the proper sequence without any disruption or
damage to the Work, or any work of PSGC’s forces or its Separate Contractors.
          2.15.3 Coordination. Contractor shall coordinate the activities of
Contractor’s and its Subcontractors’ forces on the Facility Site with the
activities of PSGC’s forces and each of its Separate Contractors for the
activities defined in Appendix B such that the Work of Contractor and the work
of such PSGC’s forces or Separate Contractors can be performed in accordance
with the Project Schedule;

-55-



--------------------------------------------------------------------------------



 



provided, that PSGC timely provides Contractor with the information reasonably
requested in respect of activities of PSGC and its Separate Contractors, and
that PSGC gives Contractor timely and reasonable notice of activities that would
require such coordination. For the avoidance of doubt, Contractor shall have
final authority over the coordination of activities on the Facility Site;
provided, however, if Contractor’s exercise of such authority delays PSGC in
performing its obligation such that PSGC cannot reasonably perform an obligation
hereunder in accordance with the Project Schedule, Contractor will not be
entitled to a Change Order on account thereof.
          2.15.4 PSGC Contractor Storage and Laydown. Contractor shall afford
all of Owner Suppliers and PSGC’s Separate Contractors reasonable opportunity
for storage of their materials and equipment and for performance of their work
on the Facility Site. PSGC shall direct all Owner Suppliers and Separate
Contractors to cooperate with Contractor and to avoid actions that could
unreasonably interfere with the activities of Contractor. Prior to the
Commencement Date, PSGC will provide Contractor with the storage and laydown
requirements of PSGC’s Separate Contractors then known. After the Commencement
Date, PSGC will provide Contractor with the storage and laydown requirements of
PSGC’s additional Separate Contractors, with such notice provided thirty
(30) days in advance of the actual need for storage and/or laydown.
     2.16 Transportation Costs. Contractor shall arrange and pay for all
transportation, inland transit, storage and handling costs of every kind and
nature in connection with the Work (other than as provided for in an Owner
Contract) and such costs shall be Reimbursable Costs.
     2.17 Labor Matters. Prior to the Substantial Completion Date of a Unit,
Contractor shall manage the labor workforce on the Facility Site with respect to
that Unit in accordance with the Labor Plan, provided that the foregoing shall
not be construed to require Contractor to manage the labor engaged by the
Separate Contractors. On the Effective Date, Contractor, its Subcontractors, and
Owner Suppliers performing construction work, as appropriate, shall have entered
into, or will enter into (in the case of Subcontractors and Owner Suppliers
engaged after the Effective Date), but in each case prior to and as a condition
of working on the Facility Site, a labor agreement or agreements, containing
“no-strike” clauses, covering all workers employed by them on or about the
Facility Site in connection with the Work. Subject to Article 11, Contractor
shall be responsible for managing all labor relations matters relating to the
Work (including Owner Suppliers) on or about the Facility Site (except to the
extent such labor relations matters involve PSGC’s Appendix B activities or
PSGC’s operating personnel who are subject to Contractor’s supervision and
technical direction during start-up and testing). Contractor shall advise PSGC
promptly (and vice versa), in writing, of any actual, anticipated, or threatened
labor dispute that might affect the completion of the Work by Contractor or by
any of its Subcontractors in accordance with the Project

-56-



--------------------------------------------------------------------------------



 



Schedule. As of the Effective Date, other than administrative, operations and/or
maintenance Personnel, PSGC, either by itself or through an Owner or a separate
contractor, does not intend to engage the services of any non-union labor on the
Facility Site until the Substantial Completion Date; provided, however, if PSGC
does employ or permit (through an Owner or a separate contractor) employment of
non-union labor to work on the Facility Site prior to the Substantial Completion
Date (other than administrative, operations and/or maintenance Personnel), it
will do so on notice to Contractor and Contractor will be entitled to a Change
Order to the extent that performance of the Work is delayed or otherwise
adversely impacted by labor disturbances arising from the employment of such
non-union labor.
     2.18 Discipline and Protection. Contractor shall enforce strict discipline
and good order among its employees, Subcontractors’ employees, Owner Supplier
employees and any other Persons carrying out portions of the Work on the
Facility Site and provide for the protection and maintenance of the Work and
Owner Equipment and Materials on the Facility Site and of all Persons and
property related thereto. Contractor shall at all times take reasonable and
appropriate actions to prevent any unlawful or disorderly conduct by or amongst
its employees and those employees of Subcontractors and Owner Suppliers on the
Facility Site. Contractor shall not permit the employment, by it or its
Subcontractors, of unfit Persons or Persons not skilled in tasks assigned to
them.
     2.19 Security. Except as provided in Section 2.12.2, Contractor shall be
responsible for and shall take precautions and measures as may be necessary to
secure those portions of the Facility Site on which Work is being performed at
all hours, including evenings, holidays and non-work hours, including the
requirements specified therefor in Appendix A; provided, however, upon the
Substantial Completion of a Unit, access to and security for such Unit will be
the responsibility of PSGC and Contractor shall observe the requirements imposed
by PSGC, which shall be consistent with Prudent Industry Practices. Contractor
is not entitled to rely on security provided by PSGC for tangible property
associated with a Unit prior to the Substantial Completion Date. Contractor
shall erect, maintain or undertake, as required by existing conditions and the
performance of this Agreement, all reasonable safeguards for safety and
protection, including banners, lighting, CCTV monitoring, security patrols,
controlled access, posting danger signs and other warnings against hazards,
promulgating safety regulations, and notifying PSGC and users of nearby sites
and utilities. While Work takes place on any off-Facility Site area, Contractor
shall be responsible for security with respect to its activities in those
locations. Contractor shall also develop, implement and revise as necessary, a
written security policy designed to assure that small tools are reasonably and
continuously maintained and accounted for, with the objective of minimizing, to
the extent practicable, the need for replacement. Upon the earlier of Final
Completion or such other time as agreed by the Parties, care, custody and
control of all or a portion of such small tool inventory, as requested by PSGC,
shall be turned over to PSGC.

-57-



--------------------------------------------------------------------------------



 



     2.20 Facility Site Fire Protection. Without limiting Contractor’s
obligations pursuant to Appendix A, Contractor shall be responsible for
providing all fire protection services, including liaison with the local fire
and emergency authorities, necessary to safeguard and protect the areas
associated with Unit 1 and the common areas until the earlier of (a) Substantial
Completion of Unit 1, or (b) termination of this Agreement. Contractor shall be
responsible for providing all fire protection services associated with Unit 2
until the earlier of (i) Substantial Completion of Unit 2 or (ii) termination of
this Agreement. Contractor shall provide a Facility Site fire protection plan
for PSGC’s review and comment no later than ninety (90) Days following the
Commencement Date. Contractor shall give due consideration to PSGC’s comments
and modify the plan appropriately.
     2.21 Coordination and Transition. At least twelve (12) months prior to the
projected Substantial Completion Date of Unit 1, Contractor shall deliver to
PSGC a proposed plan that provides for the coordination of (a) Contractor’s
access to and use of the Facility Site for performance of the balance of the
Work consistent with Section 6.4.1 and consistent with the right of PSGC and
Owners to operate the Unit in the ordinary course of business, and (b) the
security forces, facilities and safety procedures of the Parties that will be in
effect for the remainder of the Term. Contractor and PSGC shall thereafter agree
on the final plan no later that six (6) months prior to the projected date of
Substantial Completion of Unit 1; provided, that at least six (6) months prior
to the projected date of Substantial Completion of Unit 2, such plan shall be
updated by the Parties. Such plan shall provide for separate access gates to the
Facility and parking for PSGC’s administrative, operations and/or maintenance
personnel, and other Personnel entering the Facility Site in connection with the
business operations of PSGC and/or the operations and maintenance of the
Facility in the ordinary course of business, as well as plans for fencing or
other methods of separating operations and construction areas, and after
Substantial Completion of Unit 1, for separate access gates and parking for the
Affiliates, employees, agents and independent contractors of PSGC and Owners,
other than those individuals performing services in connection with the
oversight of construction start-up and/or testing of Unit 2.
     2.22 Surplus Equipment and Materials. Except as the Parties otherwise
agree, any surplus Equipment, Materials, Construction Aids and Incidental
Equipment shall be returned to the supplier or sold by Contractor when no longer
required. The proceeds or credit, if any from such return and/or sale shall be
promptly made available to PSGC. Such proceeds or credit made available to PSGC
will be **** the ****.
ARTICLE 3
PSGC’S OBLIGATIONS
     3.1 Facility Site. In accordance with the Project Schedule, PSGC shall make
available, and provide and maintain access to, the Facility Site as required by

-58-



--------------------------------------------------------------------------------



 



Contractor for the performance of the Work, including access to the portions of
the Facility Site (as more particularly described in the interface drawings set
forth in Appendix A) required to effect those interconnections of the Facility
to the Utility Facilities as described in Appendix A; provided, however,
Contractor’s access is subject to PSGC’s (and Owners’ and the Engineers’, as
appropriate) reasonable exercise of their respective rights and the performance
of their respective obligations under and in accordance with this Agreement,
including (a) to inspect the Work; (b) to operate and maintain Unit 1 and Unit 2
on and after the Substantial Completion Date therefor whether performed directly
or pursuant to third party agreements; (c) to perform or cause to be performed
the activities identified in Appendix B, subject to Section 2.15; (d) to prepare
for, in accordance with Prudent Industry Practices, the operation of the
Facility and related mine and Coal Combustion Waste operations, subject to
Section 2.21; and (e) to conduct such other activities and obligations typically
associated with an owner of real property, including compliance and
communication with Governmental Authorities. PSGC has disclosed the information
set forth in Appendix Y to Contractor.
     3.2 Permits. PSGC shall obtain, pay for and maintain in effect the Permits
designated in Appendix F as PSGC’s responsibility together with other Permits
required in connection with the Work that are customarily obtained by the owner
(in its own name) for a facility similar to the Facility (“PSGC Permits”).
Contractor shall reasonably cooperate with PSGC by providing information needed
by PSGC in connection with PSGC’s efforts to obtain and maintain the PSGC
Permits. Nothing herein shall be deemed to limit Contractor’s obligations with
respect to the Environmental Compliance Target or any other Performance Target.
     3.3 PSGC Insurance. PSGC shall obtain and maintain the insurance required
of PSGC in accordance with Appendix Q.
3.4 PSGC Taxes.
          3.4.1 Payment of Taxes. PSGC shall administer and pay Taxes properly
imposed by any taxing authority on PSGC or on Owners or required to be collected
or paid by PSGC, including Taxes: (a) that constitute property taxes, real or
personal, assessed on the Equipment, Materials, the Facility, and the Facility
Site, (b) that are measured by the sale of electricity or byproducts from the
Facility, (c) upon services or labor provided by PSGC (other than by Contractor
or any Subcontractor) in connection with the Facility, and (d) upon the gross
receipts (except taxes on gross receipts that are deemed to be Sales Taxes) or
net income of PSGC (collectively “PSGC Taxes”).
          3.4.2 Sales Taxes. With respect to Sales Taxes, PSGC shall, in a
timely manner as reasonably required by Contractor in order to purchase items as
necessary to comply with the Project Schedule: (a) furnish to Contractor all
exemption certificates, information and reports required to be submitted to

-59-



--------------------------------------------------------------------------------



 



appropriate taxing authorities in connection with Sales Tax exemptions or
rebates necessary for Contractor to perform its obligations with respect to
Sales Tax rebates and exemptions pursuant to Section 2.2.9, as more particularly
described in Appendix U, and (b) reimburse Contractor in connection with an
Application for Payment or Reconciled Application for Payment, as the case may
be, for the full amount of Sales Taxes properly paid by Contractor in accordance
with this Agreement (recognizing Contractor’s obligation to seek and obtain
Sales Tax exemptions as described in Section 2.2.9). Contractor shall use
commercially reasonable efforts to minimize Sales Taxes and cooperate with PSGC
in its efforts to minimize Sales Taxes.
     3.5 Start-up Personnel. PSGC shall provide operations and maintenance
Personnel in accordance with Appendix P and the phase-in plan to be developed in
accordance with Section 2.2.2.1 to assist Contractor in operating and
maintaining the Facility during the Startup Period. Such Personnel will have the
qualifications and experience required pursuant to Appendix P. Such phase-in
plan, may be subsequently adjusted by agreement of the Parties; provided,
however, Contractor must give Notice thereof to PSGC as soon as reasonably
practicable but not less than six (6) months in advance of any proposed
adjustment. Scheduling of such Personnel shall be undertaken by Contractor with
the concurrence of PSGC and with due regard for minimizing overtime. Such
Personnel shall be trained by Contractor and shall assist Contractor by
performing normal operating, testing, check-out and maintenance duties during
the Startup Period. If any of the Personnel provided by PSGC do not satisfy the
criteria set forth in Appendix P, Contractor shall provide a detailed Notice
describing any such deficiency to PSGC as soon as practicable, and, for adequate
cause stated, PSGC shall replace such Personnel for training by Contractor
promptly under the circumstances. Until the applicable Substantial Completion
Date, Contractor shall be responsible for the direct supervision and technical
direction of PSGC’s operations Personnel; provided, that PSGC shall be
responsible for any failures of such operations Personnel to follow the
directions of Contractor or the site procedures established by Contractor. Any
additional Personnel required by Contractor during the Startup Period shall be
provided by Contractor as a Reimbursable Cost.
     3.6 PSGC Project Manager and PSGC Engineer. PSGC shall designate by Notice
to Contractor (a) a full-time PSGC employee or consultant (which consultant will
not be an employee of a competitor of Contractor in the construction and
engineering business) to serve as PSGC’s project manager (“PSGC Project
Manager”), and (b) the PSGC Engineer. PSGC may by Notice to Contractor change
the PSGC Project Manager or the PSGC Engineer. The authority of the PSGC Project
Manager and the PSGC Engineer is described in Appendix O, which PSGC may amend
at any time by Notice to Contractor. Contractor may rely upon the actions of the
PSGC Project Manager or the PSGC Engineer taken within the limits of authority
specified in Appendix O. The PSGC Project Manager shall be PSGC’s representative
at the Facility Site and shall have

-60-



--------------------------------------------------------------------------------



 



authority to act on behalf of PSGC with respect to day-to-day decisions in the
ordinary course of business; provided, however, the PSGC Project Manager has no
authority to execute Change Orders or amend this Agreement. Further, the PSGC
Project Manager will be responsible for furnishing information on a timely basis
as reasonably requested by Contractor that is required by this Agreement to be
provided by PSGC to Contractor, and will have the authority to agree upon
procedures for coordinating PSGC’s efforts with those of Contractor. Neither the
PSGC Project Manager nor the PSGC Engineer shall be PSGC’s Authorized
Representative unless specifically appointed to such position by PSGC.
Contractor may rely upon the actions of the PSGC Project Manager taken within
the authority set forth in this Section 3.6. Any communication (other than a
Notice) given to the PSGC Project Manager shall be deemed to be given to PSGC.
     3.7 Interconnection.
          3.7.1 Out of Scope Interconnection Facilities and Utility Connections.
Upon completion of the site preparation and grading activities by Contractor
with respect to that portion of the Facility Site to be utilized for the
Transmission Owner Facilities as specified in Appendix S, which activities shall
be performed in accordance with the Project Schedule and other applicable
provisions of this Agreement, PSGC shall be responsible for the installation,
operation and maintenance of the Transmission Owner Facilities and for payment
of all fees to be paid to Utility Facilities providers for interconnection of
the Facility. PSGC is responsible for ensuring the Transmission Owner Facilities
and the Utility Facilities, as set forth in Appendix B, are available in
accordance with the Project Schedule. Prior to the date specified therefor in
the Project Schedule, PSGC shall cause the Transmission Owner or other
transmission service provider to take from the Facility the net electricity
generated during the Startup Period. The Project Schedule shall include the date
when backfeed power will commence.
          3.7.2 Transmission Facilities. PSGC shall coordinate with the
Transmission Owner under the Interconnection Agreement with respect to the
inspection and start-up of the Contractor Transmission Facilities. Contractor
shall give PSGC no less than thirty (30) Days’ prior initial Notice that
Contractor is ready for energization and backfeed power, and PSGC shall
coordinate the supply thereof. PSGC shall provide Notice to Contractor of any
requirements for access to the Facility by the Transmission Owner or its
designees as required by the Interconnection Agreement. Contractor shall
reasonably cooperate with PSGC, the Transmission Owner and their respective
designees in connection with these interconnection activities.
     3.8 Startup Period.
          3.8.1 Startup Period; Pre-Commercial Energy. The “Startup Period” for
a Unit means the period from the First Fire Date until the Substantial

-61-



--------------------------------------------------------------------------------



 



Completion Date of the Unit. Owners have all right, title and interest to all
revenue resulting from electricity generated (net of auxiliary loads) by the
Facility, and Contractor shall have no right to any such electricity or to the
proceeds of the sale of such electricity.
          3.8.2 Unit Generated Waste. PSGC shall be responsible for the
handling, transportation and placement of, in accordance with all Applicable
Legal Requirements, all Coal Combustion Waste and other wastes generated by the
operation of a Unit during its Startup Period, and thereafter, and made
available by the Contractor to PSGC at the applicable delivery point specified
in Appendix A, provided, however, cooling tower blow down generated by operation
of a Unit will be pumped to the river by Contractor in accordance with the
Illinois National Pollutant Discharge Elimination System Operating Permit
(No. IL0076996) obtained by PSGC for such purpose. Excess wastewater generated
during the Startup Period will be sent to the recycle basin and/or raw water
pond for reuse or disposal by PSGC. PSGC will be responsible for utility and
waste disposal costs associated with the work of PSGC’s Separate Contractors.
PSGC will create and manage the inactive coal and inactive limestone storage
piles at the Facility Site from and after that point in time that Contractor
completes the necessary infrastructure and gives access to such infrastructure
to permit PSGC to perform such obligations in accordance with Prudent Industry
Practices.
     3.9 Hazardous Substances. In addition to the information referenced in
Appendix Y, PSGC also shall disclose to Contractor, as information becomes
available to PSGC, the existence of Hazardous Substances at the Facility Site as
to which PSGC or any Owner has actual knowledge. PSGC shall be and remain
responsible for any Hazardous Substances that are brought onto the Facility Site
by PSGC or any other Person performing activities on behalf of PSGC (other than
Contractor, its Subcontractors or Owner Suppliers) or that exist on the Facility
Site prior to the Commencement Date or releases caused by PSGC (or any other
Person acting on its behalf (other than Contractor, its Subcontractors and Owner
Suppliers)) and not in accordance with Contractor’s direction (“PSGC Hazardous
Substances”), including any required Remediation and/or site restoration in
connection therewith. To the fullest extent permitted by Applicable Legal
Requirements, PSGC agrees to release, defend, indemnify and hold Contractor, its
directors, officers, employees, agents, and Affiliates harmless from and against
all liability (except for any liability arising from the negligence or
intentional Release by such indemnified Persons) arising out of PSGC Hazardous
Substances, or otherwise arising out of fulfilling PSGC’s obligations under this
Section 3.9, whether through suits or causes of action in a court of law or
claim, complaints or penalties arising out of a violation or alleged violation
of Applicable Legal Requirements. If Contractor discovers or encounters any PSGC
Hazardous Substances, which under Applicable Legal Requirements or Professional
Standards would require Contractor to suspend Work to avoid injury to
individuals or damage to property, then Contractor shall promptly give Notice to
PSGC and cease

-62-



--------------------------------------------------------------------------------



 



performance of the Work in and around the affected area. Except as provided in
Section 2.2.13.2, Contractor shall have no responsibility for the removal,
treatment, transportation, disposal or Remediation of PSGC Hazardous Substances.
Contractor shall not have or exert any control over PSGC in PSGC’s performance
of its obligations or responsibilities in connection with the storage,
transportation or disposal of any PSGC Hazardous Substances. Contractor shall
reasonably cooperate with PSGC in connection with the Remediation by PSGC of any
PSGC Hazardous Substances identified at the Facility Site; provided, however,
Contractor shall not be required to provide disposal services for PSGC Hazardous
Substances.
     3.10 Compliance with Contractor’s Rules. Not less than ten (10) Business
Days prior to the performance of any Work on the Facility Site by Contractor,
Contractor will provide to PSGC a copy of its proposed written rules regarding
activities at the Facility Site that are applicable to all Persons on the
Facility Site prior to Substantial Completion of a Unit. Within fifteen (15)
Business Days from receipt thereof, PSGC will be entitled to provide its
comments thereto. Contractor shall give due consideration to such comments and
thereafter promptly provide PSGC with a final copy of such rules. PSGC and all
PSGC Personnel shall comply with such final written rules and, until the
Substantial Completion Date of each Unit, as applicable, PSGC and its Separate
Contractors shall only enter the Facility Site through Contractor-controlled
access points.
     3.11 Road Access. PSGC shall, in accordance with the Project Schedule,
perform improvements to upgrade the road access to the Facility Site as
described in Appendix B.
     3.12 Performance of PSGC Obligations. PSGC shall perform its obligations
under Article 3 and Appendix B that appear on the Project Schedule on or before
the date specified therefor as such date may be adjusted in accordance with this
Agreement.
     3.13 Compliance with Applicable Legal Requirements. PSGC shall comply with
Applicable Legal Requirements in connection with the performance of its
obligations hereunder and in connection with contracting for work or services to
be performed by its Separate Contractors related to the Facility.
     3.14 Owner Suppliers.
          3.14.1 Contract Execution. PSGC is responsible for entering into the
Owner Contracts, the execution of which will not occur later than the date set
forth in Appendix G; provided, that Contractor has provided the support
contemplated by Appendix W. The Parties agree that the negotiation of such Owner
Contracts is a joint effort that requires cooperation.
          3.14.2 Payment. PSGC shall make payment to the Owner Supplier Payment
Account in accordance with the provisions of Appendix W of all

-63-



--------------------------------------------------------------------------------



 



amounts properly due to each Owner Supplier under the terms of each Owner
Contract after receipt and consideration of the recommendations therefor of
Contractor.
     3.15 Discipline and Protection. PSGC shall enforce strict discipline and
good order among its employees and its Separate Contractors’ employees carrying
out PSGC activities set forth in Appendix B on the Facility Site and provide (or
cause to be provided) for the protection and maintenance of such work and of
such individuals and property related thereto. PSGC shall at all times take
reasonable and appropriate actions to prevent any unlawful or disorderly conduct
by or amongst its employees and those employees of its Separate Contractors.
PSGC shall require that its Separate Contractors not employ unfit individuals or
assign individuals to tasks as to which they inappropriately suited in
connection with the performance of the activities of such Separate Contractors.
     3.16 PSGC-Provided Supplies. PSGC shall be responsible for providing the
supplies set forth in Appendix C in the quantities, quality and location (as
applicable) specified in Appendix C, subject to any technical limitations
therein specified (collectively, “PSGC Provided Supplies”). At least three
(3) months prior to the first Day of the calendar month in which any such
supplies will first be required, Contractor shall give PSGC Notice of the amount
of such supplies required by Contractor. Contractor shall provide monthly
updates thereafter.
     3.17 Capital Spare Parts. Within one hundred eighty (180) Days after the
Commencement Date, PSGC shall prepare and deliver to Contractor a plan for the
acquisition of capital spare parts for the Facility. Such plan will, at a
minimum, set forth the list of capital spare parts to be purchased and the dates
on which such spare parts should be delivered to the Facility Site so that they
are available for Contractor’s use during the Startup Period of each Unit.
Contractor shall review such plan and provide comments to PSGC within thirty
(30) Days of receipt. The Parties shall thereafter promptly meet to consider
Contractor’s comments and revise and finalize the plan as necessary. PSGC shall
proceed with the acquisition of capital spare parts in accordance with the
finalized plan.
ARTICLE 4
PSGC’S RIGHT TO INSPECT, STOP AND RE-PERFORM WORK
     4.1 Inspection. PSGC and its designees (including the Engineers and PSGC’s
Authorized Representative) will have the right to (a) have access to and inspect
the Work, including Equipment and Materials, (b) be present on the Facility
Site, and (c) be present at all tests and inspections, at any stage of
completion on the Facility Site. The participation in or observation of any such
inspections or testing by PSGC and its designees (or any failure by PSGC or its
designees to participate in or observe such inspections and testing) will not be
deemed to constitute a waiver of any of Contractor’s obligations under this
Agreement or be

-64-



--------------------------------------------------------------------------------



 



construed as an approval or acceptance of the Work. So long as Contractor
provides notice to PSGC of a test or inspection (such notice may be in the form
of the identification of such test or inspection in the Project Schedule,
Monthly Progress Report or other Submittal to PSGC), then the failure of PSGC,
its designees or the Engineers to be present at such test or inspection will not
invalidate or otherwise adversely affect the conduct or results of such test or
inspection. PSGC, its designees or the Engineers exercising rights pursuant to
this Section 4.1 shall not unreasonably interfere with Contractor’s performance
of its obligations hereunder.
     4.2 Right to Reject and Re-Performance. Prior to the Warranty Period, if
the Work is not in conformance with the requirements of this Agreement
(“Defective Work”) and will not otherwise be included on the Unit 1 Punch List
or the Unit 2 Punch List, then PSGC may give Contractor Notice of the Defective
Work. If PSGC provides Notice to Contractor that PSGC requires a plan of
correction for Defective Work, then Contractor shall, within seven (7) Business
Days after PSGC’s Notice thereof, submit a plan of correction of the Defective
Work to PSGC for review and Contractor shall give due consideration to any
comments to such plan proposed by PSGC. Contractor shall provide Notice to PSGC
of any modifications or supplements to the plan of correction reasonably
implemented by Contractor. For purposes of this Agreement, “Defect,” “Defects”
or “Defective” describes Work that is not in conformance with the requirements
of this Agreement.
     4.3 Defects in Owner Suppliers’ Scope. Prior to the Warranty Period, if
either Party obtains knowledge of any defect or deficiency in any Owner
Suppliers’ Scope, such Party shall give Notice thereof to the other Party and
Contractor shall thereafter enforce the provisions of the applicable Owner
Contract and secure from the applicable Owner Supplier a plan of correction for
such deficiency.
     4.4 Right to Suspend Work for Convenience. PSGC may, at any time and from
time to time, by a Notice, suspend (and later reinstate) all or any portion of
the Work. Upon receipt of such Notice, Contractor shall immediately suspend its
performance of such Work consistent with a safe and orderly shut-down of such
Work. Either Party may terminate this Agreement, with such termination being
handled under Section 13.1 hereof, if (a) in the case of a suspension of all or
substantially all of the Work by PSGC for convenience, the suspension of Work
exceeds two hundred seventy (270) Days in the aggregate, or (b) in the case of a
suspension resulting from the occurrence of a Change of Law or event of Force
Majeure, a single suspension of all or substantially all of the Work exceeds
three hundred sixty (360) Days. In the case of either (a) or (b) above,
Contractor may reassign Key Personnel engaged in Work at the Facility Site if
any such suspension of the Work exceeds one hundred twenty (120) consecutive
Days. If Contractor reassigns Key Personnel in accordance with this Section 4.4,
it shall use reasonable efforts to reassemble the original Key Personnel at such
time as the suspension of the Work is lifted.

-65-



--------------------------------------------------------------------------------



 



     Payment of Contractor’s Reimbursable Costs in accordance with Article 5
shall continue during the period of suspension. Contractor shall use reasonable
efforts to minimize such Reimbursable Costs, including consultation with PSGC as
to potential reassignment of Contractor’s personnel and/or suspension of the
work of Subcontractors. In the event that a suspension lasts for more than
thirty (30) consecutive Days, Contractor shall be entitled to invoice PSGC for
an equitable proportion of the Milestone Values for partially completed
Milestones.
     4.5 Uncovering Work. Without limiting PSGC’s or any Owner’s right to
inspect the Work at any time on the Facility Site, at each weekly construction
meeting at the Facility Site, Contractor shall provide to PSGC a copy of
Contractor’s three (3) week look-ahead schedule for Work to be performed on the
Facility Site. PSGC shall promptly advise Contractor in writing of those items
of Work on such look-ahead schedule that it specifically wants to witness or
inspect. For those items of Work that PSGC advises Contractor that it wants to
witness or inspect, Contractor shall keep PSGC reasonably apprised of changes to
the time and location of the performance of such events. If Contractor performs
any such item of Work at a time as to which PSGC did not have Notice in
accordance herewith, then, upon PSGC’s written request, given within seven
(7) Days of the date on which PSGC was advised that such Work would be
performed, Contractor shall expose, uncover or otherwise test such Work as PSGC
may reasonably require. If PSGC fails to witness or inspect Work which it had
requested the opportunity to witness or inspect, Contractor shall be entitled to
proceed with such Work and PSGC shall not be entitled to enforce its rights
under this Section 4.5, except upon issuance of a Change Order to Contractor in
accordance with Article 10. With respect to any other Work that is covered by
Contractor, Contractor, at PSGC’s written request prior to the commencement of
the Warranty Period, shall uncover, expose, or otherwise make available for
observation, inspection, or testing as PSGC may require. If Work that is not
required to be inspected or tested is Defective, Contractor shall (a) be paid
its Reimbursable Costs associated with the correction of such Defect but shall
not be entitled to a Change Order on account thereof, including any delay
associated therewith, and (b) prepare a Recovery Plan if there is a delay in the
Project Schedule. If, however, such Work is not Defective, PSGC shall issue
Contractor a Change Order in accordance with Article 10 for the associated
impact, as demonstrated by Contractor in a Change Order Request.
     4.6 Right to Stop Work for Cause. PSGC, by a Notice, may order Contractor
to stop performance of that portion of the Work that reasonably appears to PSGC
to cause or threaten to cause an immediate danger to life or material damage to
property. If it is reasonably determined by PSGC that such activities of
Contractor or Contractor’s Personnel caused or threatened to cause immediate
danger to life or material damage to property, Contractor shall not be entitled
to a Change Order for the associated impact. PSGC’s right to stop Work under
this Section 4.6 shall be without prejudice to any other right or remedy PSGC
may have under this Agreement. Once the cause of the stop work order has been

-66-



--------------------------------------------------------------------------------



 



resolved by Contractor, PSGC shall promptly direct Contractor to resume
performance of the Work that had been stopped. In the event that any stop work
order Notice provided hereunder is subsequently determined to not have been
properly issued in accordance with the provisions of this Section 4.6, PSGC
shall issue a Change Order to Contractor in accordance with Article 10, to
reflect any cost or schedule impact, as demonstrated by Contractor in a Change
Order request.
ARTICLE 5
PRICE AND PAYMENT
     5.1 Compensation. Compensation payable to Contractor shall consist of
(a) Reimbursable Costs and (b) the Fee, as more particularly described below:
          5.1.1 Reimbursable Costs. Except for Non-Reimbursable Costs, all of
Contractor’s costs incurred in performing the Work and performing its other
obligations under this Agreement, including costs of Contractor’s personnel
engaged in performing the Work, will be reimbursable in accordance with
Appendix I; provided, that Reimbursable Costs must be of similar types of costs
which are (a) typically charged by Contractor to its customers in accordance
with its generally applicable policies and procedures (which shall be made
available to PSGC on request), or (b) in the absence of a specific policy or
procedure, consistent with practices customarily employed by Contractor in the
execution of its other power projects similar to the Facility. Contractor will
be compensated for all Reimbursable Costs incurred in connection with the
correction of Defective Work (except as provided in Article 9) and including
Reimbursable Costs incurred in connection with efforts taken to achieve
Substantial Completion, Final Completion and satisfaction of the Performance
Targets.
          5.1.2 [Not Used]
          5.1.3 Fee. The Base Fee Component and the Earned Fee Component will be
paid to Contractor on a milestone basis in the amounts and upon achievement of
the Milestones therefor established in Appendix J. To the extent required by
this Agreement, Contractor shall be liable to refund to PSGC the Earned
Component paid to Contractor. The Fee will not be subject to adjustment, except
(a) in accordance with Section 5.1.4 and (b) to reflect an adjustment of the
Earned Fee Component in accordance with ****.
          5.1.4 Fee Adjustment. The Parties agree that the Fee will not be
increased for any reason other than as set forth in this Section 5.1.4 and ****.
If any one of the following events occurs:
                    (a) PSGC directs or initiates a change order that increases
the scope of Work under this Agreement or scope of work under an Owner Contract,
including an exercise of an option under an Owner Contract, in each case,

-67-



--------------------------------------------------------------------------------



 



net of any savings that otherwise results from such change or exercise, but
excluding changes in Owner Contracts caused or requested by Contractor;
                    (b) a Change Event described in Sections 10.3(d), (h)(ii),
(i) or (p);
                    (c) a Change of Law; or
                    (d) rework or restoration associated with a casualty to the
Facility resulting from an event of Force Majeure or a portion thereof to the
extent the cost thereof (and profit thereon) is **** from **** by PSGC;
then, Contractor will be entitled to an adjustment of the **** in an amount
equal to **** percent (****%) of the (i) amount by which the Target Price will
increase as a result of (a), (b), or (c) above, or (ii) the actual cost
(excluding profit and contingency) associated with (d) above.
     If and to the extent that the Total Installed Cost is less than the Target
Price upon Final Completion (subject to the reconciliation provisions of
Section 5.5.3), Contractor shall be paid the increased amount of the Earned Fee
Component calculated in accordance with ****. If, upon Final Completion (or upon
any subsequent reconciliation), Contractor has been paid more of the Earned Fee
Component than the amount it is entitled to under this Agreement, Contractor
shall promptly refund such excess to PSGC no later than seven (7) Business Days
following receipt of PSGC’s invoice therefor.
          5.1.5 Allowance. The Target Price includes the following allowances:
                    (a) **** dollars ($****) for the cost of procurement,
installation, calibration and testing of continuous monitors relating to the
emissions of mercury and PM10. Inasmuch as such certified monitors for such
emissions are not commercially available as of the Effective Date, the Parties
have agreed to cooperate to procure approved monitors for such purposes in the
future. Should PSGC desire not to purchase such monitors, PSGC shall give notice
to Contractor no later than ****, and in such event the **** will be **** the
amount of such ****. Should the cost of procurement, installation, calibration
and testing of such monitors exceed such **** then a Change Order shall be
issued in order to **** the **** by the amount of such ****.
                    (b) **** dollars ($****) for the cost impact of compliance
with the OSHA standard regarding hexavalent chromium as issued by the US
Department of Labor on February 28, 2006. Should the aggregate amount of
Reimbursable Costs in respect of such impact be less than the **** stated above,
the **** will be **** the amount of ****. Should the aggregate amount of
Reimbursable Costs in respect of such impact **** such ****, then a

-68-



--------------------------------------------------------------------------------



 



Change Order shall be issued in order to **** the **** by the amount of such
****.
          5.1.6 Substituting Milestones. Upon the request of Contractor, PSGC
(acting reasonably) may agree to substitute or reallocate Milestones on the
schedule of Milestone Values in Appendix J; provided, that Contractor cannot
increase the amount of the Fee Installments to be paid to it for any month as a
result of such substitution. In addition, Contractor shall be entitled to
invoice and be paid for Milestones achieved in advance of the schedule shown in
Appendix J, but not for Milestones achieved more than two (2) months in advance
of such schedule; provided, that payment for such Milestones does not cause the
current cash flow forecast provided pursuant to Section 5.9 to be exceeded.
     5.2 Monthly Payment.
          5.2.1 Monthly Payments. Subject to Section 5.3, the Compensation will
be paid to Contractor in monthly installments upon completion and delivery to
PSGC of Applications for Payment and Reconciled Applications for Payment, as the
case may be, in accordance with the payment procedures set forth in this
Agreement.
          5.2.2 Application for Payment. Between the first (1st) and fifth (5th)
Day of each month, Contractor shall submit to PSGC an Application for Payment
filled out and signed by Contractor invoicing PSGC for (a) Contractor’s good
faith estimate of Reimbursable Costs for the following month consistent with the
monthly progress report delivered in accordance with Section 5.2.3 (the
“Estimated Reimbursable Costs”), (b) the amount of Fee Installments to be paid
for Milestones completed in the prior month in accordance with the Milestone
Values in Appendix J, (c) any amount due for which payment was withheld from an
earlier payment and where the cause for such withholding no longer applies, and
(d) any other amount due to Contractor pursuant to this Agreement. On or before
the seventh (7th) Business Day prior to the last Banking Day of such month,
Contractor shall reconcile the current Application for Payment with a statement
setting forth the actual Reimbursable Costs incurred in the performance of Work
in the immediately prior month (the “Actual Reimbursable Costs”) and deliver
such reconciled Application for Payment to PSGC in the form attached as
Appendix R-2C (“Reconciled Application for Payment”). To the extent the Actual
Reimbursable Costs for a prior month exceed the Estimated Reimbursable Costs for
that month paid to Contractor, the amount of such excess shall be payable by
PSGC pursuant to the current month’s Reconciled Application for Payment. To the
extent the Estimated Reimbursable Costs for a prior month paid to Contractor
exceed the Actual Reimbursable Costs for that month, the amount of such excess
shall be credited to PSGC against the amount requested by Contractor in the
current month’s Application for Payment and such credit shall be reflected in
the current month’s Reconciled Application for Payment. Until delivery of the
Full Notice to

-69-



--------------------------------------------------------------------------------



 



Proceed by PSGC, the aggregate amount of Compensation for which Contractor may
submit a monthly Application for Payment, or a Reconciled Application for
Payment, as the case may be, will not exceed the total limit set forth in the
Cash Flow Cap Curve contained in Appendix J. The Cash Flow Cap Curve will be
adjusted whenever the Target Price is adjusted pursuant to a Change Order or as
otherwise (a) provided in this Agreement, or (b) agreed by the Parties so as to
allow timely and efficient completion of the Work. Notwithstanding the
foregoing, on the Effective Date of this Agreement, Contractor shall submit an
Application for Payment to PSGC for the Estimated Reimbursable Costs for the
remaining portion of the then current month and for the next succeeding month
without duplication of amounts paid under the Letter of Intent. PSGC shall make
payment of such amount within ten (10) Days of the Effective Date. Thereafter,
Applications for Payment and reconciliations between Estimated Reimbursable
Costs and Actual Reimbursable Costs as described above shall continue on a
monthly basis as otherwise contemplated by this Section 5.2.2; provided,
however, payment of the Estimated Reimbursable Costs specified in the
Application for Payment submitted by Contractor in September 2007, will not be
due until October 1, 2007. The Parties recognize that, after Final Completion,
the Application for Payment process will be utilized for the invoicing and
payment of Reimbursable Costs incurred during the Warranty Period; provided,
that because such amounts cannot be estimated, Contractor shall invoice such
amounts in arrears. For example, Reimbursable Costs related to Warranty claims
incurred in any month shall be invoiced in an Application for Payment delivered
by Contractor between the first (1st) and fifth (5th) Day of the next month.
During the Warranty Period, Applications for Payment and Reconciled Applications
for Payment need not be submitted monthly.
          5.2.3 Progress Reports. Each Application for Payment submitted by
Contractor must be supported by a monthly progress report, in a form and content
in accordance with Appendix A, for the month preceding the Application for
Payment. Such progress report shall also include a good faith forecast of
(i) the estimated Reimbursable Costs and Fee Installments that PSGC will be
liable to pay to Contractor, and (ii) the payments to be required to be made
under all of the Owner Contracts, in each case, for the ninety (90) Day period
commencing with the month following the month in which the Application for
Payment is submitted. It is recognized that forecasts are forward-looking
projections and variances from such forecasts shall not affect PSGC’s payment
obligations hereunder.
          5.2.4 Lien Waivers and Sworn Statements.
          5.2.4.1 Lien Waivers from Contractors and Subcontractors. With each
Reconciled Application for Payment, Contractor shall deliver to PSGC a Lien
Waiver in the form of Appendix R-11-1, duly executed and acknowledged by
Contractor, together with signed Lien Waivers in the form of Appendix R-11-3
duly executed and acknowledged by those Subcontractors with an aggregate
contract value in excess of **** dollars

-70-



--------------------------------------------------------------------------------



 



($****), in respect of the Work performed in the preceding month, provided that,
even in the event of Contractor’s failure to provide Lien Waivers from such
Subcontractor(s), Contractor shall still be entitled to receive payment of the
amount set forth in the Application for Payment or Reconciled Application for
Payment, as the case may be, if the aggregate amount for which Lien Waivers have
not been provided remains less than **** dollars ($****).
          5.2.4.2 Sworn Statement from Contractor. At the same time as
delivering the Lien Waiver provided above, Contractor shall deliver to PSGC a
duly executed and acknowledged sworn statement by Contractor in the form of
Appendix R-11-1, attaching a list of the entities that have entered into
Contractor Subcontracts with an aggregate contract value in excess of ****
dollars ($****), the value of each such subcontract, the amount paid as of the
date of the listing and, as of the date of the listing, the balance of the
amount due or to become due to each. The additional Contractor costs for
preparing such statements shall be the basis of a Change Order.
          5.2.4.3 Sworn Statement from Subcontractors. Contractor shall also
require all entities that have entered into Contractor Subcontracts with an
aggregate contract value in excess of **** dollars ($****), and all other
Subcontractors involved in performance of Work at the Facility Site with an
aggregate contract value in excess of **** dollars ($****), to provide sworn
statements satisfying the requirements of Section 22 of the Illinois Mechanics
Lien Act.
          5.2.4.4 Lien Waivers and Sworn Statements from Owner Suppliers.
Contractor shall also, exercising the authority granted to it pursuant to
Appendix W, use its reasonable efforts to obtain for PSGC with each request for
payment submitted by each Owner Supplier both (i) a Lien Waiver to the extent of
such payment, in the form of Appendix R-11-3, duly executed and acknowledged by
such Owner Supplier and (ii) a sworn statement by such Owner Supplier satisfying
the requirements of Section 5 of the Illinois Mechanics Lien Act. The Parties
agree that exceptions may be made to the foregoing requirements on a case by
case basis. If Contractor is not able to obtain such a Lien Waiver and sworn
statement from any Owner Supplier, in circumstances where the Owner Supplier is
obliged to provide such Lien Waiver and sworn statement, as applicable, under
the terms of its Owner Contract, Contractor will not recommend approval of the
request for payment by such Owner Supplier and PSGC will be under no obligation
to transfer funds to the Owner Supplier Payment Account in respect of such
request for payment.

-71-



--------------------------------------------------------------------------------



 



          5.2.5 Other Documentation. Each Application for Payment must be fully
completed and also include the following in form and substance reasonably
satisfactory to PSGC:
                    (a) a duly executed Contractor’s certification stating that
it has reviewed all financial information contained in the Application for
Payment is true, correct and complete;
                    (b) a copy of all invoices pursuant to which Contractor has
paid Sales Taxes for which it seeks reimbursement;
                    (c) information in such detail and with such backup as
indicated in Appendix R-2 so as to allow PSGC and the Independent Engineer to
sign off on the reconciliation of Actual Reimbursable Costs for a month compared
to the Estimated Reimbursable Costs for the same month; and
                    (d) such other information as may be reasonably required by
PSGC in respect of Actual Reimbursable Costs; provided, however, if such
information is not available and cannot reasonably be made available by
Contractor and must be specifically prepared in response to PSGC’s request then
Contractor will be entitled to receive payment (in connection with the current
Application for Payment) for the amounts as to which such additional information
relates, subject to the delivery of such information by Contractor together with
the immediately following Application for Payment.
     Reconciled Applications for Payment must be accompanied by the
documentation required pursuant to this Section 5.2.5 except to the extent
previously provided.
          5.2.6 Failure to Comply. To the extent Contractor fails to comply with
the foregoing requirements with respect to submission of documentation with the
Application for Payment or Reconciled Application for Payment, PSGC shall, after
issuing a Notice to Contractor, be entitled to withhold an equitable portion of
the payment due to Contractor.
          5.2.7 Security for Fee At Risk. As a condition of payment of any
portion of the Earned Fee Component and as security for the obligation that
Contractor may have to refund the Earned Fee Component, Contractor shall tender
to PSGC an Acceptable Letter of Credit, the stated amount of which (by amendment
or otherwise) will at all times be at least as equal to the sum of (a) any
amount of the Earned Fee Component requested in a current Application for
Payment (or Reconciled Application for Payment as the case may be) delivered to
PSGC and (b) the aggregate amount of the Earned Fee Component previously paid to
Contractor, the sum of (a) and (b) being known as the “Threshold Amount”. PSGC
will have the right to draw upon the Acceptable Letter of Credit as provided
therein only in the event (i) of a lapse of or failure to renew or provide a
substitute Acceptable

-72-



--------------------------------------------------------------------------------



 



Letter of Credit, (ii) Contractor fails to refund a portion of the Earned Fee
Component as required under this Agreement, or (iii) of termination of this
Agreement for a Contractor Event of Default where Contractor fails to pay the
amount for which it is liable under Section 13.4.2 within five (5) Business Days
of receiving a demand therefor and where there are insufficient funds due to
Contractor for PSGC to withhold in order to satisfy Contractor’s liability under
Section 13.4.2. In the event of an improper draw on the Acceptable Letter of
Credit, PSGC shall repay the full amount of the improperly drawn amount within
three (3) Business Days of resolution of the dispute or agreement, with interest
at the Late Payment Rate from the date of the improper draw. If the stated
amount of the Acceptable Letter of Credit exceeds the Threshold Amount then,
upon submission to PSGC of a reduction certificate by Contractor requesting a
reduction of the stated amount (but not a reduction that would reduce the stated
amount below the Threshold Amount), PSGC shall promptly execute such certificate
and return it to Contractor. On the fourteenth (14th) Business Day following
delivery to Contractor of the Certificate of Final Completion, the Acceptable
Letter of Credit will be surrendered by PSGC to Contractor for cancellation.
     5.3 PSGC Review. Without prejudicing PSGC’s other rights under this
Agreement, for purposes of determining the amount of payment to which Contractor
is entitled in respect of an Application for Payment or Reconciled Application
for Payment, PSGC shall promptly notify Contractor concerning any invoiced
amount or portion thereof that is in dispute (including where PSGC contends that
there is a deficiency with respect to such Application for Payment or Reconciled
Application for Payment, as the case may be, and/or the accompanying
documentation) and of the basis for such dispute as soon as reasonably
practicable with the objective of allowing time for the Parties to resolve such
dispute prior to the date on which payment on the disputed matter would
otherwise be due. It is understood by Contractor that PSGC’s determination under
this Section 5.3 may be made in conjunction with the Financing Parties, and the
approval by the Financing Engineer may be required prior to payment.
     5.4 Monthly Payments. Except with respect to those amounts which may have
been disputed in good faith by PSGC in accordance with Section 5.3, PSGC shall
make full payment of the amounts invoiced by Contractor pursuant to Section 5.2
such that payment is received by Contractor in immediately available funds by
the last Banking Day of the month in which the Application for Payment and
Reconciled Application for Payment, if any, were submitted. All payments to
Contractor under this Agreement shall be made to the bank account and in the
manner as specified in Appendix J.
     5.5 Final Payment.
          5.5.1 Final Payment to Contractor. Within thirty (30) Days after the
Final Completion Date, Contractor shall submit a reconciliation to PSGC which

-73-



--------------------------------------------------------------------------------



 



shows (a) all Reimbursable Costs and Fee Installments to which Contractor is
entitled for Work performed through the Final Completion Date and (b) all
Reimbursable Costs and Fee Installments previously received by Contractor for
Work performed through the Final Completion Date. To the extent that there is a
differential between such total amounts, Contractor shall, as appropriate,
refund such differential amount to PSGC or submit an Application for Payment to
PSGC for such differential amount, by way of request for final payment for Work
performed through the Final Completion Date. PSGC shall not be required to make
such final payment of Compensation to Contractor until the Final Completion Date
occurs and Contractor has delivered all items and satisfied all conditions
required under Section 6.5. The Application for Payment for such final payment
submitted by Contractor must be accompanied by (i) a full Lien waiver and
release from Contractor that is applicable to all of the Work performed through
Final Completion, conditioned solely on receipt of such final payment, and
(ii) a full Lien waiver and release from each Subcontractor for all Work
performed through Final Completion under a Contractor Subcontract with an
aggregate value equal to or exceeding three million dollars ($3,000,000), in
each case in the forms attached hereto as Appendix R-11.
          5.5.2 Final Owner Supplier Payment Statement. Within thirty (30) Days
after the Final Completion Date, Contractor shall submit a reconciliation to
PSGC which shows: (a) all amounts payable to each Owner Supplier under the Owner
Contracts through the Final Completion Date and (b) all amounts paid by PSGC to
the Owner Supplier Payment Account through the Final Completion Date. To the
extent that there is a differential between such total amounts, Contractor
shall, as appropriate, require those Owner Supplier(s) who have been overpaid to
refund such differential amount to the Owner Supplier Payment Account or
Contractor shall submit a final Recommendation for Funding of Owner Supplier
Payment Account to PSGC for any deficiency, by way of request for final payment
of Owner Supplier costs incurred through the Final Completion Date. The
Recommendation for Funding of Owner Supplier Payment Account for such final
payment submitted by Contractor must comply with the requirements of Appendix W
and Contractor shall use reasonable efforts to obtain full Lien waivers and
releases from each Owner Supplier in the form attached hereto as Appendix R-11.
          5.5.3 Reconciliation. The Parties acknowledge that on the date of
Final Completion, disputes between the Parties may be pending and liquidated
damages and other amounts from Owner Suppliers and others may not have been
recovered. Although the Parties will initially reconcile amounts due to
Contractor or PSGC as provided in Appendix T-3 based on the comparison of the
Total Installed Cost to the Target Price as of Final Completion, they hereby
agree to further reconcile such amounts upon resolution of such disputes and
receipt of payment of any such amounts. The final reconciliation shall occur no
later than the second anniversary of the Target Final Completion Date, unless
the Parties

-74-



--------------------------------------------------------------------------------



 



otherwise agree (such agreement not to be unreasonably withheld if one Party
requests a later date for final reconciliation). The making of the final payment
as provided in Section 5.5.1 above will constitute a waiver of all claims
incurred or arising through the date of Final Completion (excluding claims
(a) based on a reconciliation of the Total Installed Cost and the Target Price
as contemplated by this Section 5.5.3, and (b) for unreimbursed Sales Taxes to
which Contractor is entitled to be reimbursed hereunder and/or amounts to which
Contractor is entitled to indemnity hereunder, in each case to the extent not
known by Contractor on the date final payment is made) against PSGC and Owners
(and the Facility) not previously made in writing by Contractor, except that
nothing herein may be construed to imply a waiver of any right to any amount
which is the subject of a written Dispute in accordance with Article 17 at the
time final payment is made or relates to an obligation that survives in
accordance with Section 20.6.
     5.6 Withholding to Protect PSGC from Loss.
          5.6.1 Withholding. PSGC may, without prejudice to any other rights
PSGC may have hereunder, after issuing a Notice to Contractor, also withhold all
or any portion of any payment to such extent as may be necessary in PSGC’s
reasonable judgment to protect PSGC from losses, costs, expenses or damages for
which Contractor is liable due to:
                    (a) unpaid overdue amounts due to PSGC by Contractor under
this Agreement;
                    (b) Contractor Liens (with respect to Liens filed by
Subcontractors) for which, twenty (20) Days after having received knowledge
thereof, Contractor has failed to remove the Contractor Lien or provide a
Contractor Lien Security; and
                    (c) with respect to the Earned Fee Component, failure to
furnish or maintain an Acceptable Letter of Credit as required pursuant to
Section 5.2.7.
          5.6.2 Lien Title Indemnity. Notwithstanding Section 5.6.1, PSGC shall
release any payments withheld because of any Lien if Contractor obtains a
Contractor Lien Security; provided, however, other than compliance with its
obligation to deliver a Contractor Lien Security, the posting of such Contractor
Lien Security does not relieve Contractor of any other obligations (including
its indemnity obligations) under this Agreement.
     5.7 Delinquent Payments. Payments not made when due will bear interest from
the due date thereof until the date paid at the Late Payment Rate. For the
avoidance of doubt, any portion of any payment that is disputed and not paid in
accordance with the provisions of this Agreement and subsequently determined to
be payable on the original due date thereof will bear interest in

-75-



--------------------------------------------------------------------------------



 



accordance with the foregoing from the date such portion of the disputed amount
was due (assuming there had been no Dispute) until the date of actual payment.
     5.8 Contractor Liens. Contractor shall cause each Contractor Lien to be
canceled or discharged of record or furnish PSGC with a Contractor Lien
Security. If Contractor does not promptly satisfy such Contractor Lien or fails
to provide PSGC with a Contractor Lien Security in lieu thereof, in any event
within the period specified in Section 5.6.1(c), then PSGC may, after Notice to
Contractor and expiration of ten (10) Days after Contractor’s receipt of such
notice, cure or release such Contractor Lien by payment of money or otherwise,
and, if PSGC arranges a Contractor Lien Security with respect to such Contractor
Lien, Contractor shall reimburse PSGC for the reasonable cost of arranging such
Contractor Lien Security within thirty (30) Days after a request therefor by
PSGC, if, based on the circumstances at the time, Contractor acted unreasonably
in not making payment of the amount which is the subject of the Contractor Lien.
.
     5.9 Forecasts. On the Effective Date, Contractor shall deliver to PSGC a
cash flow forecast covering the period from the date of the forecast through
Final Completion in the format specified in Appendix J. Contractor shall
thereafter update such forecast semi-annually on or before the twentieth Day of
January and July of each calendar year commencing with January 2008, and as
otherwise necessary, in the reasonable opinion of Contractor or PSGC. It is
recognized that forecasts are forward-looking projections and variances from
such forecasts shall not affect PSGC’s payment obligations hereunder.
     5.10 Owner Supplier Payments. Invoicing for and payments to Owner Suppliers
under Owner Contracts shall be handled by the Parties in accordance with
Appendix W.
ARTICLE 6
COMPLETION AND ACCEPTANCE OF THE WORK
     6.1 Mechanical Completion.
             6.1.1 Criteria for Mechanical Completion of the Units Each of the
following conditions must be met for “Mechanical Completion” of a Unit to occur:
                 6.1.1.1 Contractor has performed or provided the design,
engineering, procurement, permitting (in respect of Contractor Permits only),
construction and installation of such Unit in accordance with this Agreement and
manufacturer’s requirements, including: (a) the installation of the Unit, and
Equipment and Materials related to such Unit on foundations; (b) the connection
of all such Equipment and Materials related to such Unit to other applicable
Equipment and Materials as required by way of piping, wiring, controls, and
safety systems, and (c) ensuring that, with respect to such Unit except as
allowed under Section 6.3:

-76-



--------------------------------------------------------------------------------



 



  (i)   all such Equipment and related operating systems are individually
cleaned, leak checked, lubricated and aligned in accordance with Professional
Standards;     (ii)   all initial fills have been completed;     (iii)   all
instruments are calibrated;     (iv)   all relays are set in their final
configuration;     (v)   all Equipment is checked out in accordance with
Professional Standards;     (vi)   all ground checks are complete;     (vii)  
piping is hydro tested and flushed in accordance with Professional Standards;  
  (viii)   all motor rotation checks are complete;     (ix)   all electrical
devices (including the generator panels) have been energized;     (x)   he
connections from the step-up transformer to the Transmission Owner Facilities’
dead-end structure located as provided in Appendix A have been completed;    
(xi)   all electrical circuits have been checked to verify that Equipment and
operating systems have been correctly installed;     (xii)   all Equipment is
ready for initial operation, and may be so operated, without damage thereto or
to any other property and without injury to any person;     (xiii)   the Unit is
on turning gear and ready for commissioning and start-up;     (xiv)   with
respect to Unit 1, all of the Common Facilities required for Unit 1 operation
have been completed and are ready for initial operation; and with respect to
Unit 2, all of the Common Facilities have been completed and are ready for
initial operation; and     (xv)   an initial Unit 1 Punch List or Unit 2 Punch
List, as applicable, has been provided by Contractor.

          6.1.1.2 Contractor has completed the Work necessary to cause the Unit
to be capable of operating safely and in accordance with Applicable Legal
Requirements and Prudent Industry Practices.

-77-



--------------------------------------------------------------------------------



 



          6.1.1.3 Contractor has completed the classroom training of
PSGC-provided Personnel designated for operating and maintenance, as required by
Appendix A.
          6.1.1.4 A draft Facility Manual, including vendor manuals related to
the applicable Unit, has been provided as required by Appendix A.
          6.1.2 Notice and Report of Mechanical Completion. When Contractor
determines that it has satisfied the conditions for Mechanical Completion of a
Unit, Contractor shall deliver Notice of such determination (“Notice of
Mechanical Completion”) to PSGC in the form set forth in Appendix R-4. The
Notice of Mechanical Completion will contain a certification by Contractor that
it has satisfied all of the conditions for Mechanical Completion pursuant to
this Section 6.1 and Appendix A.
          6.1.3 Achievement of Mechanical Completion. Within five (5) Days of
receipt of the Notice of Mechanical Completion with respect to a Unit by PSGC
and the PSGC Engineer, PSGC shall inspect such Unit, and/or cause such Unit to
be inspected by the PSGC Engineer and by its other designees and PSGC shall
either: (a) deliver to Contractor a written acceptance of Contractor’s Notice of
Mechanical Completion in the form set forth in Appendix R-3 (the “Certificate of
Mechanical Completion”), or (b) notify Contractor in writing that it disputes
Contractor’s certification that the conditions for Mechanical Completion have
been met, stating with specificity the reasons therefor. If PSGC issues the
Certificate of Mechanical Completion, the date of PSGC’s issuance of the
Certificate of Mechanical Completion shall be deemed the “Mechanical Completion
Date” of such Unit. If PSGC notifies Contractor that it disputes satisfaction of
the conditions for Mechanical Completion, then Contractor shall either promptly
undertake such action or Work as is necessary to meet such conditions and issue
another Notice of Mechanical Completion to PSGC or refer the matter to dispute
resolution in accordance with Article 17. In the event Contractor prevails in
the Dispute, the fifth (5th) Day following the date of PSGC’s receipt of the
then applicable Notice of Mechanical Completion will be deemed the “Mechanical
Completion Date” of such Unit.
          6.1.4 Initial Synchronization. Contractor shall provide PSGC with at
least thirty (30) Days prior written Notice of the projected time or times it
will attempt Initial Synchronization and forty-eight (48) hours prior verbal
notice of the actual time or times it will attempt Initial Synchronization.

-78-



--------------------------------------------------------------------------------



 



     6.2 Substantial Completion.
          6.2.1 Criteria for Substantial Completion of the Units. Each of the
following conditions must be met with respect to a Unit for Substantial
Completion of the Unit to occur:
                    (a) Mechanical Completion of such Unit has been achieved;
                    (b) the most recent Completed Performance Test for the Unit
demonstrates: (i) concurrent achievement of (A) at least **** percent (****%) of
the Net Electrical Output Target, (B) not more than **** percent (****%) of the
Net Heat Rate Target, (C) compliance with the Environmental Compliance Target,
and (D) compliance with all Applicable Legal Requirements applicable to
Contractor under this Agreement and necessary for the Unit to be capable of
operations in compliance therewith, (ii) for each Unit, as applicable and in
accordance with Appendix E, successful completion of the Common Facilities
Capacity Test, and (iii) passage of the Unit Hundred Hour Test, all as more
particularly set forth in Appendix E;
                    (c) during the most recent Completed Performance Test, the
Unit, its individual components, systems, subsystem and Equipment were not
operated outside their respective manufacturer’s designed continuous rated
limits; provided, that for purposes of achievement of Substantial Completion,
such requirement shall only apply to such items that are integral / essential to
the continuous safe and reliable operation of the Unit in accordance with
Prudent Industry Practices. Contractor shall develop a suitable plan to correct
the cause(s) underlying operation of any Facility component, system, subsystem
or item of Equipment (not integral / essential to the continuous safe and
reliable operation of the Unit) that operated outside of its designed continuous
rated limits and Contractor shall thereafter promptly implement such correction
plan during the applicable Warranty Period;
                    (d) there are no Liens (except those for which a Contractor
Lien Security has been provided in accordance with the terms of this Agreement)
resulting from the actions or failure to act of Contractor, its Personnel or any
of the Owner Suppliers, other than Liens resulting from the failure of PSGC to
pay all amounts in respect of that portion of the Work out of which such Lien
arises due to Contractor and/or Owner Suppliers in accordance with the terms of
this Agreement;
                    (e) Contractor has provided to PSGC special tools and spare
parts related to such Unit that are required to be provided pursuant to
Appendix A. Special tools may be reconditioned subject to PSGC approval;

-79-



--------------------------------------------------------------------------------



 



                    (f) the final Facility Manual related to the applicable Unit
and all other Submittals required to be submitted prior to or as a condition of
Substantial Completion of a Unit have been provided.
                    (g) Contractor has completed all Work on or with respect to
such Unit so that the Unit is capable of being operated in the normal course of
business in accordance with the operating procedures set forth in the Facility
Manual and Prudent Industry Practices, except for any remaining items set forth
in the Unit 1 Punch List or Unit 2 Punch List (as applicable);
                    (h) Contractor has obtained all Contractor Permits required
for Substantial Completion; and
                    (i) Contractor has completed the training of PSGC-provided
personnel pursuant to Appendix A.
          6.2.2 Notice and Report of Substantial Completion. When Contractor
determines that it has satisfied the conditions for Substantial Completion of a
Unit in accordance with Section 6.2.1, Contractor shall deliver a Notice of such
determination (“Notice of Substantial Completion”) to PSGC in the form set forth
in Appendix R-4. The Notice of Substantial Completion will contain a
certification by Contractor that it has satisfied all of the conditions for
Substantial Completion for the Unit pursuant to this Section 6.2 and a report
with sufficient detail (including preliminary laboratory results sufficient for
a reasonable person to conclude that there is a high probability that the final
laboratory results will confirm that the applicable conditions of Substantial
Completion have been achieved) to enable PSGC to determine whether Contractor
has achieved such requirements with respect to such Unit.
          6.2.3 Achievement of Substantial Completion. Within five (5) Business
Days of receipt by PSGC and the PSGC Engineer of the Notice of Substantial
Completion with respect to a Unit, PSGC shall inspect such Unit, and/or cause
such Unit to be inspected by the PSGC Engineer and/or the Financing Engineer,
and PSGC shall either: (a) deliver to Contractor a written acceptance of
Contractor’s Notice of Substantial Completion in the form set forth in
Appendix R-3 (the “Certificate of Substantial Completion”), or (b) notify
Contractor in writing that it disputes Contractor’s certification that the
conditions for Substantial Completion have been met, stating the reasons
therefor. If PSGC delivers the Certificate of Substantial Completion, the date
of the Certificate of Substantial Completion will be deemed the “Substantial
Completion Date” of such Unit; provided, however, for purposes of Sections 8.2.3
and 8.3.2 only, the Substantial Completion Date of a Unit will be deemed to be
the date on which PSGC received Contractor’s Notice of Substantial Completion.
If PSGC notifies Contractor that it disputes satisfaction of the conditions for
Substantial Completion, then Contractor shall either promptly undertake such
action or Work as is necessary to meet such

-80-



--------------------------------------------------------------------------------



 



conditions and issue another Notice of Substantial Completion to PSGC or refer
the matter to dispute resolution in accordance with Article 17. In the event
Contractor prevails in the Dispute, the date of PSGC’s receipt of the then
applicable Notice of Substantial Completion will be deemed the Substantial
Completion Date of such Unit.
     If PSGC fails to respond to a Certificate of Substantial Completion within
such five (5) Business Day period and subsequently disputes that Substantial
Completion has been achieved, PSGC shall waive any Late Completion Damages, if
any, that would have otherwise accrued for the number of days equal to the
number of days by which PSGC’s response was delayed.
          6.2.4 Care, Custody and Control of the Unit During a Dispute Regarding
Substantial Completion. In the event of a Dispute regarding whether Substantial
Completion of a Unit has been achieved, Contractor shall maintain care, custody
and control of the Unit. If the Dispute is resolved in favor of Contractor
determining that Substantial Completion was achieved, then Substantial
Completion will be deemed to have occurred on the date on which PSGC received
Contractor’s then applicable Notice of Substantial Completion; provided,
however, (a) turnover of the care, custody and control of the Unit to PSGC will
occur on the Business Day following the Day on which the Dispute is resolved,
and (b) for purposes of Sections 8.2.3 and 8.3.2 only, the Substantial
Completion Date will be deemed to be the date on which Contractor’s then
applicable Notice of Substantial Completion was received by PSGC. If the Dispute
is resolved in favor of PSGC, Contractor shall (i) provide PSGC with a Recovery
Plan for achievement of Substantial Completion of such Unit, and (ii) maintain
care, custody and control of such Unit until it satisfies the conditions for
Substantial Completion and PSGC issues the Certificate of Substantial Completion
for such Unit in accordance with Section 6.2.3.
     6.3 Creation of Punch Lists.
          6.3.1 Unit 1 Punch List. When Contractor believes that a system or
Unit is ready for commissioning and startup, Contractor shall prepare and
deliver to PSGC an initial list setting forth (a) all those certain minor,
non-safety items that do not impact the performance (including availability,
output or heat rate, operability, safety or mechanical or electrical integrity)
of the Unit or compliance with Applicable Legal Requirements, including Permits,
and which remain to be performed to complete the Work related to Unit 1, (b) the
proposed time limits within which Contractor will complete such remaining Work,
and (c) Contractor’s plan to complete such Work on or before the Target Final
Completion Date. Upon its receipt of such list, PSGC shall review the same and
notify Contractor of any proposed revisions thereto. Such list shall be subject
to additions and deletions as systems are completed. PSGC’s Authorized
Representative and Contractor’s Authorized Representative shall then meet,
consult in good faith and, prior to the

-81-



--------------------------------------------------------------------------------



 



Substantial Completion Date of Unit 1, agree upon the final list and plan,
including the approved time limits within which Contractor shall perform such
remaining Work and the resources to be utilized to complete such Work (the “Unit
1 Punch List”). Once the items on the Unit 1 Punch List have been identified,
Contractor shall promptly begin working on the items thereon. The plan for
completing the Work specified in the Unit 1 Punch List may be amended by
Contractor at any time prior to Final Completion upon Notice to PSGC to reflect
the progress of completing such Work; provided, however, any such amendment to
the plan must reasonably provide for the completion of all such Work by the
Target Final Completion Date. The review and comment by PSGC or its
representatives of any matter relating to a Unit 1 Punch List will not relieve
Contractor of its obligations under this Agreement.
          6.3.2 Unit 2 Punch List. When Contractor believes that a system or
Unit is ready for commissioning and startup, Contractor shall prepare and
deliver to PSGC an initial list setting forth (a) all those certain minor,
non-safety, items that do not impact the performance (including availability,
output or heat rate, operability, safety or mechanical or electrical integrity)
of the Unit or compliance with requirements of Applicable Legal Requirements
including Permits that remain to be performed to complete the Work related to
Unit 2 and the remainder of the Facility (excluding Unit 1), (b) the proposed
time limits within which Contractor shall complete such remaining Work, and
(c) Contractor’s plan to complete such Work by the Target Final Completion Date.
Upon its receipt of such list, PSGC shall review the same and notify Contractor
of any proposed revisions thereto. Such list shall be subject to additions and
deletions as systems are completed. PSGC’s Authorized Representative and
Contractor’s Authorized Representative shall then meet, consult in good faith
and, prior to the Substantial Completion Date of Unit 2, agree upon the final
list and plan, including the approved time limits within which Contractor shall
perform such remaining Work and the resources to be utilized to complete such
Work (the “Unit 2 Punch List”). Once the items on the Unit 2 Punch List have
been identified, Contractor shall promptly begin working on the items thereon.
The plan for completing the Work specified in the Unit 2 Punch List may be
amended by Contractor at any time prior to Final Completion upon Notice to PSGC
to reflect the progress of completing such Work; provided, however, any such
amendment to the plan must reasonably provide for the completion of all such
Work by the Target Final Completion Date. The review and comment by PSGC or its
representatives of any matter relating to the Unit 2 Punch List will not relieve
Contractor of its obligations under this Agreement.
     6.4 Transfer of Possession and Control of each Unit to PSGC.
          6.4.1 Possession and Control. On or before the Substantial Completion
Date for each Unit, Contractor and PSGC shall agree upon a schedule of the dates
and times when Contractor will require a partial or complete shut down of the
Unit or the imposition of operating restrictions on the Unit in order to
complete

-82-



--------------------------------------------------------------------------------



 



the Work (other than the Unit 1 Punch List or Unit 2 Punch List) under this
Agreement; provided, however, such schedule will (a) provide for such partial or
complete shutdown of, or the imposition of operating restrictions on, such Unit
only during a scheduled outage, if any, or off-peak hours so as to accommodate
Owners’ reliance on the electrical output from the Facility, and (b) be subject
to the dispatch requirements of the Midwest Independent System Operator, Inc.
Subject to Section 6.2.4, on the Substantial Completion Date for each Unit or
the date of termination of this Agreement in accordance with Article 13 (as the
case may be), PSGC shall take and thereafter be solely responsible for the care,
custody, control, operation, and maintenance of such Unit. Following transfer of
possession and control of a Unit to PSGC, Contractor (and its Subcontractors and
the Owner Suppliers) will have reasonable access to such Unit consistent with
the schedule established in accordance with, and the other requirements of, this
Section 6.4 and the cooperation of PSGC as necessary for Contractor to complete
any Work still remaining to be performed hereunder, including the Unit 1 Punch
List items and the Unit 2 Punch List items. More particularly, PSGC shall
(a) provide for full or partial shutdown of, or the imposition of operating
restrictions on, a Unit’s operation as provided in the schedule agreed to by
Contractor and PSGC, pursuant to this Section 6.4 and (b) provide the supplies
required to be provided by PSGC pursuant to Appendix C in support of Unit
operations. Following issuance of the Certificate of Substantial Completion for
a Unit to PSGC, Contractor shall comply with health, safety and security rules
of PSGC supplied reasonably in advance (including permit-to-work procedures and
requirements), which will be consistent with Prudent Industry Practices,
regarding activities at the portion of the Facility and the Facility Site so
transferred and shall coordinate its activities at such portion of the Facility
and the Facility Site with any other Person performing work, operation,
maintenance or other activities at such location.
          6.4.2 Common Facilities Support. PSGC understands that completion of
Unit 2 requires that the Common Facilities turned over to PSGC at Substantial
Completion of Unit 1 must be operated by PSGC as reasonably required by
Contractor. Contractor understands that operation of such Common Facilities is
also necessary for the operation of Unit 1 in the normal course of business.
PSGC agrees to operate and maintain (including the performance of warranty work)
such Common Facilities from and after turnover of care, custody and control of
such facilities to PSGC in accordance with Prudent Industry Practices and,
consistent therewith, both Parties agree to cooperate and support the objectives
of the other to the maximum extent practicable. The Parties will work together
to create a workable advance plan as a basis to allow achievement of their
respective objectives.
     6.5 Final Completion.
          6.5.1 Criteria for Final Completion of the Facility. Each of the
following conditions must be met for “Final Completion” to occur:

-83-



--------------------------------------------------------------------------------



 



                    (a) the Substantial Completion Dates for both Units have
occurred;
                    (b) the Completed Equivalent Availability Test for each Unit
demonstrates that the Unit Equivalent Availability Target has been achieved in
accordance with the requirements of Appendix E and Applicable Legal Requirements
or, to the extent that there is a deficiency in achieving the Unit Equivalent
Availability Target, the applicable **** have been **** the ****;
                    (c) the Completed Performance Test for each Unit
demonstrates that each Unit has achieved each Performance Target set forth in
Sections 8.1.1.1, 8.1.1.2, and 8.1.1.3 of Appendix Z, while in compliance with
the Environmental Compliance Target and Applicable Legal Requirements; provided,
however, to the extent that there is a deficiency in achieving a Performance
Target set forth in Sections 8.1.1.1, 8.1.1.2, and/or 8.1.1.3 of Appendix Z, all
applicable **** in respect thereof have been **** the ****;
                    (d) all Late Completion Damages and Limestone Interim
Damages which have been **** have been **** the ****;
                    (e) during the most recent Completed Performance Test, the
Unit, its individual components, systems, subsystem and Equipment were not
operated outside their respective manufacturer’s designed continuous rated
limits;
                    (f) Contractor has completed all Work and other obligations
(except obligations requiring future performance (e.g., warranty Work)),
including all Unit 1 Punch List items and all Unit 2 Punch List items in
accordance with this Agreement;
                    (g) Contractor has provided all Submittals as required under
this Agreement;
                    (h) Each Owner will have good and undefeasible title to its
Proportionate Share of each portion of the Work free and clear of all Contractor
Liens; provided, that PSGC has paid the amount properly due to Contractor for
such portion of the Work and PSGC has deposited the amount properly due into the
Owner Supplier Payment Account in accordance with Appendix W; provided, further,
that, with respect to any Contractor Lien which is filed, Contractor may satisfy
such requirement by delivering Contractor Lien Security in respect thereof;.
          6.5.2 Notice and Report of Final Completion. When Contractor
determines that it has satisfied the conditions for Final Completion in
accordance with Section 6.5.1, Contractor shall deliver a Notice of such
determination (“Notice of Final Completion”) to PSGC in the form set forth in
Appendix R-4.

-84-



--------------------------------------------------------------------------------



 



The Notice of Final Completion will contain a certification by Contractor that
it has satisfied all of the conditions for Final Completion pursuant to this
Section 6.5 and a report with sufficient detail to enable PSGC to determine
whether Contractor has achieved such requirements with respect to the Facility.
          6.5.3 Achievement of Final Completion. Within five (5) Business Days
of receipt of the Notice of Final Completion by PSGC and the PSGC Engineer, PSGC
shall inspect the Facility and/or cause the Facility to be inspected by the PSGC
Engineer and/or the Financing Engineer and PSGC shall either: (a) deliver to
Contractor a written acceptance of Contractor’s Notice of Final Completion in
the form set forth in Appendix R-3 (the “Certificate of Final Completion”), or
(b) notify Contractor in writing that it disputes Contractor’s certification
that the conditions for Final Completion have been met, stating with specificity
the reasons therefor. If PSGC issues the Certificate of Final Completion, the
date of PSGC’s receipt of the Notice of Final Completion will be deemed the
“Final Completion Date.” If PSGC notifies Contractor that it disputes
satisfaction of the conditions for Final Completion, then Contractor shall
either promptly undertake such action or Work as necessary to meet such
conditions and issue another Notice of Final Completion to PSGC or refer the
matter to dispute resolution in accordance with Article 17. In the event
Contractor prevails in the Dispute, the date of PSGC’s receipt of the then
applicable Notice of Final Completion shall be deemed the Final Completion Date.
ARTICLE 7
PERFORMANCE TESTING
     7.1 Performance Tests. After the Mechanical Completion of a Unit,
Contractor shall perform, and re-perform if necessary, the Performance Tests. In
the event the Parties do not agree that Contractor has achieved Mechanical
Completion, Contractor may undertake the Performance Tests at any date not
earlier than one hundred twenty (120) Days prior to the Contractual Target
Substantial Completion Date, subject to certifying in writing to PSGC of
Contractor’s good faith belief (including providing detailed reasons therefor)
that Mechanical Completion has been achieved; provided, further, in such event,
Contractor shall also commence and diligently carry out such Work as PSGC has
specified in a Notice to Contractor to achieve Mechanical Completion. The
commencement of Performance Tests pursuant to this Section 7.1 shall, however,
in no way limit Contractor’s obligation to achieve Mechanical Completion. In the
event Contractor commences the Performance Tests while PSGC continues to dispute
the achievement of Mechanical Completion, and it is subsequently determined by
agreement or through the procedures set forth in Article 27 that Mechanical
Completion had not been achieved, PSGC may require Contractor to re-perform the
Performance Tests. Notwithstanding the foregoing, Contractor may not proceed to
perform the Performance Tests if a dispute exists as to whether Mechanical
Completion has been achieved and PSGC gives notice to Contractor in

-85-



--------------------------------------------------------------------------------



 



writing that in PSGC’s good faith belief (including providing detailed reasons
therefor), that proceeding with the Performance Tests poses undue risk to the
safety of individuals or the risk of material damage to property and/or would
not otherwise be consistent with Prudent Industry Practices. At such time as the
Parties agree that such risks have been abated, without regard to any continuing
dispute as to the achievement of Mechanical Completion, Contractor may proceed
to perform the Performance Tests. All Performance Tests will be conducted in
accordance with the requirements of this Agreement and the applicable testing
requirements specified in Appendix E. Notwithstanding anything to the contrary
contained herein, Contractor, may request PSGC to timely approve Contractor’s
use of temporary equipment, systems or operating practices for purposes of
commencing and executing the Performance Tests to satisfy the requirements of
Substantial Completion; provided, that: (a) the Unit can be operated in a safe
and prudent manner based on such use; (b) all components and systems that are
directly related to the production and delivery of electrical energy to the high
side of the main step-up transformer are mechanically complete; (c) any
temporary equipment, system or operating practice used to sustain operation
shall be replaced with the permanent equipment, system or operating practice
prior to Final Completion; (d) the absence of any such permanent equipment,
system, or operating practice neither will, nor could be expected to, have any
material adverse impact on the accuracy or reliability of the test data; and
(e) such use neither will nor could be expected to adversely affect the
commercial operation of the Unit.
     7.2 Notice to PSGC. Contractor shall give PSGC and the PSGC Engineer at
least ten (10) Business Days’ advance Notice of the date on which Contractor
intends to commence the initial Performance Tests on each Unit to determine
Substantial Completion of that Unit. Thereafter, Contractor shall give PSGC and
the PSGC Engineer at least three (3) Business Days’ advance Notice of all
subsequent Performance Tests (other than a Unit Equivalent Availability Test),
unless a shorter notice period is agreed to in advance and in writing by PSGC.
Contractor shall notify PSGC and the PSGC Engineer of such Performance Tests so
that they may be present or represented to witness and monitor all aspects of
such tests.
     7.3 Completed Performance Test.
          7.3.1 Certain Performance Tests. After Contractor has completed
Performance Tests demonstrating Unit performance necessary to achieve
Substantial Completion of a Unit or Final Completion, it shall give Notice to
PSGC and the PSGC Engineer that it nominates such Performance Tests as a
“Completed Performance Test.” Each such Notice will be accompanied by a
preliminary test report for such Completed Performance Test as soon as
reasonably practicable but in no event more than twenty-four (24) hours after
the completion of such Completed Performance Test (or as soon thereafter as such
reports are first available to Contractor) providing a summary of the
Performance Tests on which it

-86-



--------------------------------------------------------------------------------



 



is based and including all raw data taken during such Performance Tests, and a
final test report within thirty (30) Days thereafter. A Final Completed
Performance Test report must be delivered to PSGC in accordance with Appendix E.
Contractor shall include sufficient results of testing in the preliminary test
report to allow PSGC to reasonably determine that there is a high probability
that the final test results will confirm that the applicable conditions of
Substantial Completion or Final Completion have been achieved. As soon as
practicable, but in any event within five (5) Business Days after receipt of
Notice by PSGC and the PSGC Engineer, PSGC shall give Notice to Contractor
either concurring with, or rejecting, the Completed Performance Test report and
stating its reasons for rejection of such Notice, as the case may be. Such
procedure shall be repeated until Contractor submits a Notice demonstrating Unit
performance necessary to achieve Substantial Completion or Final Completion, as
applicable. Subject to Article 17, if Contractor’s Notice of a Completed
Performance Test is rejected by PSGC, such test shall not constitute a Completed
Performance Test.
          7.3.2 Completed Equivalent Availability Test. After Contractor
believes that the Unit Equivalent Availability Target with respect to a Unit has
been achieved, it shall give Notice to PSGC and the PSGC Engineer of its belief
and identify the specific **** (****)  hour period of Unit performance upon
which it bases its belief (such period to constitute the “Completed Equivalent
Availability Test”). Such Notice will be accompanied by a final test report
which shall include both the raw data on which the report is based and
Contractor’s analysis of such data. As soon as practicable, but in any event
within five (5) Business Days after receipt of Notice by PSGC and the PSGC
Engineer, PSGC shall give Notice to Contractor either concurring with, or
rejecting, the report and stating its reasons for rejection of such Notice, as
the case may be. Such procedure shall be repeated until Contractor submits a
Notice demonstrating Unit performance necessary to achieve the Unit Equivalent
Availability Target. Subject to Article 17, if Contractor’s Notice of a
Completed Equivalent Availability Test is rejected by PSGC, such test shall not
constitute a Completed Equivalent Availability Test.
          7.3.3 Individual Test Reports. After Contractor has completed any
Performance Test, it shall provide to PSGC a preliminary test report for each
such test as soon as reasonably practicable but in no event more that
twenty-four (24) hours after the completion of such test (or as soon thereafter
as such reports are first available to Contractor) providing a summary of such
test and including all raw data taken during such test and, if Contractor
believes such test has been passed, a final test report within thirty (30) Days
thereafter. If Contractor believes such test has been passed, Contractor shall
include sufficient results of such testing in the preliminary test report to
allow PSGC to determine that there is a high probability that the final test
results will confirm that such test has been passed. Contractor shall not be
required to provide an individual test report (preliminary or final) pursuant to
this Section 7.3.3 if the results of such test are, at the same

-87-



--------------------------------------------------------------------------------



 



time, to be included in the reports to be provided by Contractor pursuant to
Section 7.3.1.
     7.4 Repetition of Tests. If a Performance Test fails to demonstrate that a
Unit meets or exceeds the Performance Targets required for Substantial
Completion of a Unit, then Contractor shall, as part of the Work, (a) promptly
take all actions necessary to correct any deficiencies in order to cure such
failure, and (b) re-perform the Performance Tests as many times as required
until achievement of the applicable Performance Targets is demonstrated pursuant
to this Agreement, subject, when applicable, to the determination pursuant to
Section 8.2.1 to **** the ****.
     7.5 Re-Setting of Facility. Promptly after the completion of any
Performance Test on each Unit, Contractor shall perform whatever Work is
necessary, including re-setting of Equipment (to the extent settings were
allowed to be changed during any Performance Test) and repairs of damage or
modifications caused by testing, to ensure that the normal operating control
settings and configurations for the relevant Unit(s) are maintained.
ARTICLE 8
PERFORMANCE AND COMPLETION TARGETS, BUYDOWN AMOUNTS, INTERIM
AND LATE COMPLETION DAMAGES AND BONUS AMOUNTS
     8.1 Performance and Completion Targets.
          8.1.1 Performance Targets. Each Unit shall meet the Performance
Targets described in Sections 8.1.1.1 through 8.1.1.3 and Section 8.1.1.5 of
Appendix Z when tested pursuant to a Completed Performance Test performed in
accordance with the requirements of Appendix E and Applicable Legal
Requirements. In addition to the foregoing, each Unit must meet the target in
Section 8.1.1.4 of Appendix Z while in compliance with the Environmental
Compliance Target and all Applicable Legal Requirements applicable to Contractor
under this Agreement and necessary for the Unit to be capable of operations in
compliance therewith and demonstrate its ability to follow load during the
Completed Equivalent Availability Test, as more particularly set forth in
Appendix E. The targets set forth in Sections 8.1.1.1 through 8.1.1.5 of
Appendix Z are the “Performance Targets”.
          8.1.2 Early Target Substantial Completion Date. Contractor shall
perform the Work with the objective that the Substantial Completion Date for
each Unit will occur on or before the Early Target Substantial Completion Date.
          8.1.3 Target Final Completion Date. Contractor shall perform the Work
with the objective that Final Completion of the Facility will occur on or before
the Target Final Completion Date.

-88-



--------------------------------------------------------------------------------



 



          8.1.4 Sound Level Targets. Contractor shall perform the Work with the
objective that each Unit and the Facility will comply with the Sound Level
Targets. It is understood and agreed that Contractor will not be prevented from
achieving Substantial Completion of a Unit or Final Completion of the Facility,
and that no Completed Performance Test or Completed Unit Equivalent Availability
Test will be invalidated, on account of the failure of either Unit or the
Facility to meet the Sound Level Targets, and that the causes of such failure
are not to be considered Warranty Defects. However, if at any time it is
determined that a Unit or the Facility does not meet the Sound Level Targets,
then promptly upon PSGC’s direction, Contractor will undertake a detailed
analysis of the causes of such failure and present a plan to correct such
failure to PSGC. Contractor’s analysis, investigation and plan preparation shall
be undertaken with dispatch and presented to PSGC as soon as is practicable.
Such plan shall identify Contractor’s good faith estimate of the cost and timing
of implementation. Such analysis and the actual implementation of any such plan,
as it may be modified, shall take place following execution of a Change Order in
accordance with Article 10.
     8.2 Late Completion Damages and Buydown Amounts.
          8.2.1 Substantial Completion Buydown Amounts. Once the Substantial
Completion Date for a Unit has occurred, Contractor, in lieu of achieving each
applicable Performance Target set forth in Sections 8.1.1.1 through 8.1.1.3 of
Appendix Z in a Completed Performance Test in accordance with Appendix E and
Applicable Legal Requirements, may elect to have the **** associated with any
such **** the ****; provided, however, that the Parties shall have consulted
with each other as to the comparative advantages and disadvantages of spending
additional Reimbursable Costs in order to achieve improved levels of Facility
performance with respect to such Performance Target and the Parties shall have
agreed (each acting reasonably and in good faith) that the **** should be ****
the ****. If the Parties are not in agreement, Contractor will be entitled to
proceed with Work directed at improving Facility performance with respect to any
Performance Target that has not been achieved; provided, that (a) Contractor
presents a reasonably detailed plan, identifying the problems to be corrected
and the steps to be undertaken to address such problems and the timeline
associated therewith, and (b) provides to PSGC a weekly written status report
outlining the progress made by Contractor and adjusting, if necessary, the
expected cost and expense of such correction plan. Contractor agrees that it
will not withhold its consent to **** the applicable **** the **** if the ****
to be expended to correct the cause(s) of an **** would not be incurred by a
reasonable person objectively considering the circumstances of the Parties.
Notwithstanding anything to the contrary herein, the **** applicable to any ****
will be **** the **** on the Target Final Completion Date (if not previously so
****), based on the most recent Completed Performance Test, as follows:

-89-



--------------------------------------------------------------------------------



 



                    (i) Unit Limestone Consumption Buydown Amount. The
“Limestone Consumption Buydown Amount” for a Unit means the amount determined in
accordance with Appendix L for each **** unit by which the actual limestone Ca/S
ratio for the Unit is greater than the Limestone Consumption Target.
                    (ii) Unit Net Electrical Output Buydown Amount. The “Net
Electrical Output Buydown Amount” for a Unit means the amount determined in
accordance with Appendix L per kilowatt (rounded to the nearest kilowatt) for
every kilowatt by which the Net Electrical Output for the Unit is less than the
Net Electrical Output Target.
                    (iii) Unit Net Heat Rate Buydown Amount. The “Net Heat Rate
Buydown Amount” for a Unit means the amount determined in accordance with
Appendix L per BTU/kWh (HHV) (rounded to the nearest tenth of a BTU/kWh) for
every BTU/kWh by which the Net Heat Rate for the Unit is greater than the Net
Heat Rate Target.
          8.2.2 Unit Equivalent Availability Buydown Amount. Once Contractor has
demonstrated in a Completed Equivalent Availability Test that a Unit has
achieved at least **** percent (****%) of the **** but less than **** percent
(****%) of the **** while in compliance with the Environmental Compliance
Target, Appendix E and all Applicable Legal Requirements applicable to
Contractor under this Agreement and necessary for the Unit to be capable of
operations in compliance therewith, Contractor may elect to have the Unit
Equivalent Availability Buydown Amount **** the **** achieving **** percent
(****%) of the ****; provided, however, that the Parties shall have consulted
with each other as to the comparative advantages and disadvantages of spending
additional Reimbursable Costs in order to achieve improved levels of Facility
performance with respect to the Unit Equivalent Availability Target and the
Parties shall have agreed (each acting reasonably and in good faith) that the
**** should be **** the ****. If the Parties are not in agreement, Contractor
will be entitled to proceed with Work directed at improving Unit Equipment
Availability; provided, that (a) Contractor presents a reasonably detailed plan
to PSGC, identifying the problems to be corrected and the steps to be undertaken
to address such problems and the timeline associated therewith, and
(b) thereafter provides to PSGC a weekly written status report outlining the
progress made by Contractor and adjusting, if necessary, the expected cost and
expense of such correction plan. Contractor agrees that it will not withhold its
consent to **** the applicable **** the **** if the **** to be expended to ****
the cause(s) of the **** would not be incurred by a reasonable person
objectively considering the circumstances of the Parties. PSGC agrees to operate
each Unit from and after Substantial Completion in accordance with the Facility
Manual and, in the absence of specific direction in such Facility Manual,
Prudent Industry Practices. Notwithstanding anything to the contrary herein, the
**** applicable to

-90-



--------------------------------------------------------------------------------



 



an **** will be **** the **** on the Target Final Completion Date (if not
previously so ****). “Unit Equivalent Availability Buydown Amount” means an
amount determined in accordance with Appendix L for every **** percent (or
portion thereof) by which the Unit Equivalent Availability is less than the Unit
Equivalent Availability Target.
          8.2.3 Late Completion Damages. If the Substantial Completion Date for
a Unit occurs after the applicable Contractual Target Substantial Completion
Date therefor, the **** in accordance with Appendix L will be **** the **** for
each Day by which the Substantial Completion Date of the applicable Unit is
later than the applicable Contractual Target Substantial Completion Date (the
“Late Completion Damages”). The Parties agree that it would be extremely
difficult and impracticable to determine precisely the amount of actual damages
that would be suffered by PSGC and Owners as a result of Contractor’s failure to
achieve the applicable Contractual Target Substantial Completion Dates. The
Parties further agree that the Late Completion Damages are a fair and reasonable
substitute therefor. The Parties agree that each is estopped to argue the
invalidity, unenforceability or otherwise question the reasonableness of the
Late Completion Damages, as they represent the allocation of risk between the
Parties and the basis of the bargain. **** the **** will not (i) limit
Contractor’s liability for its failure to perform any of its other obligations
hereunder, including Defects in the Work, or its obligations to achieve
Mechanical Completion, (ii) affect Contractor’s obligation with respect to each
Unit to achieve Substantial Completion and Final Completion, or (iii) limit
PSGC’s remedies for Contractor’s failure to perform any of its other obligations
hereunder.
          8.2.4 Buydown Amounts. The Parties agree that it would be extremely
difficult and impracticable to determine precisely the amount of actual damages
that would be suffered by PSGC and Owners as a result of Contractor’s failure to
achieve, as applicable, the Limestone Consumption Target, the Net Electrical
Output Target, the Net Heat Rate Target or the Unit Equivalent Availability
Target (as the case may be). The Parties further agree that once **** of a Unit
and **** percent (****%) of the Unit Equivalent Availability Target has been
achieved, the applicable **** are a fair and reasonable substitute therefor.
PSGC and Contractor agree that each is estopped to argue the invalidity,
unenforceability or otherwise question the reasonableness of the Buydown Amount
provisions, as they represent the allocation of risk between the Parties and the
basis of the bargain. **** the **** will not (a) limit Contractor’s liability
for failure to perform any of its other obligations hereunder, (b) affect
Contractor’s obligation to perform the Work with the objective of causing the
Substantial Completion Dates or the Final Completion Date to occur by the
applicable Target Contract Dates, or (c) limit PSGC’s remedies for Contractor’s
failure to perform any of its other obligations hereunder. Buydown Amounts will
be determined based on the last Completed Performance Test or Completed Unit
Equivalent Availability Test, as applicable.

-91-



--------------------------------------------------------------------------------



 



          8.2.5 Minimum Achievement. The **** of any **** the **** with respect
to the ****, the **** and the **** will not be available to Contractor unless
and until the Substantial Completion Date has occurred with respect to a Unit.
The **** of any **** the **** with respect to the **** will not be available to
**** unless and until (a) **** and (b) **** percent (****%) of the **** has been
achieved in a Completed Equivalent Availability Test.
          8.2.6 Buydown Damages. **** and **** the **** will not affect PSGC’s
rights to terminate this Agreement pursuant to Article 13 because of reasons
other than the events giving rise to Late Completion Damages or Buydown Amounts.
          8.2.7 Recovery from Owner Suppliers.
          8.2.7.1 Performance Liquidated Damages. In the event that a failure to
achieve a Performance Target is attributable (in whole or in part) to one or
more of the Owner Suppliers, Contractor shall give notice to PSGC to that effect
(together with reasonable supporting documentation) and Contractor shall assist
PSGC in recovering the applicable performance liquidated damages from the
responsible Owner Supplier(s) under the terms of the Owner Contract(s) in
question. To the extent that **** are **** under the Owner Contract(s) in
question, such **** will be **** to **** and **** the ****.
          8.2.7.2 ****. In the event that a failure to achieve Substantial
Completion of a Unit by the Target Substantial Completion Date is attributable
(in whole or in part) to one or more Owner Supplier(s), Contractor shall give
notice to PSGC to that effect (together with reasonable supporting
documentation) and Contractor shall assist PSGC in recovering the applicable
late completion damages from the responsible Owner Supplier(s) under the terms
of the Owner Contract(s) in question. To the extent that **** are **** under the
Owner Contract(s) in question, such **** will be **** the ****.
          8.2.8 Limestone Interim Damages. The Parties agree that, without
limiting Contractor’s obligations under Section 8.2.1, it would be extremely
difficult and impracticable under the presently known and anticipated facts and
circumstances to ascertain and fix the actual damages that PSGC and Owners would
incur should Contractor fail to achieve the Limestone Consumption Target by the
Contractual Target

-92-



--------------------------------------------------------------------------------



 



Substantial Completion Date. Accordingly, in such event, as PSGC’s sole and
exclusive remedy for such failure, an amount equal to **** dollars ($****) shall
be **** the **** as ****, and not as a **** (“Limestone Interim Damages”), for
each Day after the Contractual Target Substantial Completion Date until the
Limestone Consumption Target is achieved in a Completed Performance Test or the
Parties have agreed to **** the **** the **** in accordance with Section 8.2.1;
provided, that no amount hereunder shall be **** the **** for any Day on which
actual limestone consumption is **** then **** percent (****%) of the Limestone
Consumption Target.
     8.3 Bonus Amounts.
          8.3.1 Performance Bonuses. Bonus Amounts with respect to a Unit
pursuant to this Section 8.3.1 will be earned based on (a) the Completed
Performance Test used for purposes of determining achievement of Final
Completion or (b) the Completed Equivalent Availability Test, as applicable. The
Bonus Amounts pursuant to this Section 8.3.1 are as follows:
               (i) Unit Limestone Consumption Bonus Amount. If a Unit’s
limestone consumption performance is better than the Limestone Consumption
Target, the “Limestone Consumption Bonus Amount” equals the amount set forth
therefor in Appendix L for each **** unit (rounded to the nearest **** unit) by
which the actual limestone Ca/S ratio of the Unit is less than the Limestone
Consumption Target;
               (ii) Unit Net Electrical Output Bonus Amount. If a Unit’s Net
Electrical Output performance is better than the Net Electrical Output Target,
the “Net Electrical Output Bonus Amount” equals the amount set forth therefor in
Appendix L per kilowatt (rounded to the nearest kilowatt) for every kilowatt by
which the Net Electrical Output of the Unit is better than the Net Electrical
Output Target; and
               (iii) Unit Net Heat Rate Bonus Amount. If a Unit’s Net Heat Rate
performance is better than the Net Heat Rate Target, the “Net Heat Rate Bonus
Amount” equals the amount set forth therefor in Appendix L per BTU/kWh (HHV)
(rounded to the nearest tenth of a BTU/kWh) for every BTU/kWh by which the Net
Heat Rate of the Unit is less than the Net Heat Rate Target.
          8.3.2 Early Substantial Completion Bonus Amount and Related Limits. If
the Substantial Completion Date for a Unit occurs before the **** for that Unit,
then Contractor will earn a bonus equal to (a) the amount set forth therefor in
Appendix L **** for each **** by which the **** of **** is earlier than the ****
of ****, and (b) the amount set forth therefor in Appendix L **** for each ****
by which the **** of **** is earlier than the **** of **** (in each case, the
“****”).
          8.3.3 Earned Bonus Amounts. All Bonus Amounts will be calculated on a
Unit basis and will be **** the **** on the date which

-93-



--------------------------------------------------------------------------------



 



such Bonus Amount is earned. Bonus Amounts for Performance Targets will only be
**** the **** upon in respect of Sections 8.3.1(i), (ii) and (iii), the
occurrence of the Substantial Completion Date and demonstration in most recently
completed Completed Performance Test that performance better than the
Performance Targets therein tested has been achieved.
     8.3.4 Maximum Amounts. Notwithstanding anything to the contrary in this
Agreement, subject to Section 5.1.4 of this Agreement, the Earned Fee Component
will not be **** by **** than **** dollars ($****).
ARTICLE 9
THE WARRANTY PERIODS
     9.1 General Warranty of Work, Materials and Equipment. Contractor hereby
warrants to PSGC that:
                    (a) the Work will be designed, furnished and performed
(i) in accordance with Professional Standards, and (ii) in compliance with the
provisions of this Agreement and all Applicable Legal Requirements;
                    (b) the Work will be free from Defects in workmanship and
material; and
                    (c) all Contractor Equipment and Materials provided by
Contractor will be new and unused at the time of their delivery to the Facility
Site, except as provided in Section 6.2.1(e).
     9.2 Owner Supplier Work. During the applicable Warranty Period, at PSGC’s
written request, Contractor shall:
                    (a) assist PSGC in enforcing PSGC’s warranty rights under
Owner Contracts and managing the warranty response by Owner Suppliers; and
                    (b) perform such construction, disassembly and testing and
related services as are necessary to complete warranty repairs or corrections of
defects manifest in Owner Suppliers’ Scope under the Owner Contracts.
The services to be provided by Contractor under this Section 9.2 are
Reimbursable Costs. Notwithstanding anything to the contrary in this Agreement,
Contractor has no warranty obligation under this Agreement in respect of any
defect in Owner Equipment and Materials or in work performed pursuant to Owner
Contracts.
     9.3 Nonconforming Work. During the applicable Warranty Period, PSGC, PSGC’s
Authorized Representative, and/or other Persons that PSGC has given Contractor
Notice that such Persons are authorized by PSGC to act on its

-94-



--------------------------------------------------------------------------------



 



behalf (“PSGC Authorized Parties”), to the extent of their authority, shall have
the authority to require Contractor to reperform, repair or replace any Work
(including Contractor Equipment and Materials) that does not conform to the
requirements of Section 9.1 (“Warranty Defect”), including the obligation to
perform any Work or activity necessary to access the Work to be reperformed,
repaired or replaced and any Work or activity necessary to recover, finish or
otherwise cover and return to full operating status the Work to be reperformed,
repaired or replaced; provided, however, neither the identification of a
Warranty Defect nor any decision made by PSGC in good faith either to exercise
or not to exercise their rights under this Article 9, will give rise to any duty
or responsibility of PSGC. Defects that are known to the PSGC Project Manager or
the PSGC Engineer prior to Substantial Completion are not Warranty Defects.
     9.4 Contractor’s Warranty Work. If PSGC gives Contractor Notice of a
Warranty Defect during the applicable Warranty Period, Contractor shall, at its
sole expense, promptly (consistent with the access provided by PSGC) correct
such Warranty Defect by repair or replacement at Contractor’s sole option, which
repair or replacement will include all access and restoration Work associated
therewith. To the extent that correction of the Warranty Defect involves the
reperformance, repair, resupply or replacement of any item supplied or performed
pursuant to an Owner Contract, Contractor shall assist PSGC in procuring such
reperformance, repair, resupply or replacement by the Owner Supplier and the
**** by PSGC on account thereof to **** such Warranty Defect will be **** the
****. The plan for the repair or replacement of a Warranty Defect shall be made
in consultation with PSGC and Contractor shall schedule any Work in respect of
the Warranty Defect during off-peak hours consistent with (a) PSGC’s operating
requirements so as to minimize, to the maximum possible extent, loss of
production or use of any portion of the Facility, and (b) Midwest Independent
System Operator, Inc.’s dispatch requirements. Contractor shall use reasonable
commercial efforts to conduct its Work associated with a Warranty Defect on a
timely basis (with overtime if appropriate) if PSGC reasonably determines that
an expedited schedule is necessary to avoid or minimize the effects of an outage
or load reduction. Except as provided above and subject to Section 9.13,
Contractor shall bear all costs and expenses associated with correction of any
Warranty Defect notified to Contractor during the applicable Warranty Period,
which amounts do not constitute Reimbursable Costs. Such costs shall include the
costs of necessary disassembly, transportation, reassembly, retesting,
reworking, repair, or replacement of such Warranty Defect, engineering, and the
costs of testing reasonably required to verify that the repaired or replaced
Work conforms to the applicable Warranties and the requirements of this
Agreement. Contractor shall collect and assemble all warranty documents and
deliver them to PSGC prior to the expiration of the applicable Warranty Period
or termination of this Agreement, whichever is earlier. Any repair and
replacement performed by Contractor pursuant to this Article 9 shall constitute
Work and the provisions of this Article 9 apply to such Work.

-95-



--------------------------------------------------------------------------------



 



     9.5 Warranty Periods.
          9.5.1 Duration. The “Warranty Period” for each Unit commences on the
Substantial Completion Date and expires on the first anniversary thereof. If any
Work is required to be repaired, replaced, or otherwise corrected pursuant to
this Article 9, the Warranty Period for such repaired, replaced or corrected
Work will be one year from the date that such repair, replacement, or correction
is completed; provided, however, in no case will the Warranty Period for such
repaired, replaced or corrected Work extend beyond the second (2nd) anniversary
of the Substantial Completion Date of the applicable Unit.
          9.5.2 Transfer. Upon the earlier of (a) the termination of this
Agreement, or (b) the end of the Warranty Period, Contractor shall, promptly and
without any other obligation on the part of PSGC, transfer to PSGC all
Subcontractor warranties that extend beyond the applicable Warranty Period under
this Article 9. Prior to transferring the extended warranties to PSGC,
Contractor shall maintain and enforce such warranties and shall not materially
modify or amend such warranties without the prior written consent of PSGC, which
may be withheld for any reason.
     9.6 Subcontractor Warranties. Contractor shall use its commercially
reasonable efforts to obtain other warranties, including additional and extended
warranties, for the benefit of Contractor, PSGC and Owners from Subcontractors
in relation to their respective portions of the Work. Copies of all such
warranties obtained by Contractor shall be provided to PSGC promptly upon
execution of the applicable Contractor Subcontract by Contractor. Such
warranties will be written to survive Contractor’s tests, inspections and
approvals and will be assignable, as provided in the next sentence, to PSGC
and/or Owners without Subcontractor’s consent. On the earlier of (a) expiration
of the Warranty Period or (b) the termination of this Agreement, Contractor
shall assign to PSGC and/or Owners any Subcontractor warranty for Work or
Equipment provided by Contractor hereunder.
     9.7 Root Cause Repairs. If there are two (2) or more failures of any
component (whether or not the failure occurs in components of the same Unit or
different Units) during the Warranty Period (either original or as may be
extended as a result of failures during the original Warranty Period), then, at
the request of PSGC, Contractor shall perform a root cause analysis
investigation of such failures and, if such investigation (a) reveals a Warranty
Defect, make such repairs, replacements or adjustments necessary to correct the
Warranty Defect; or (b) reveals a defect in Owner Suppliers’ Scope (“Owner
Supplier Defect”), provide the assistance described in Section 9.2 in respect
thereof if requested by PSGC. As requested by PSGC, Contractor shall submit, as
part of its root cause analysis investigation and report, all design and
performance calculations related to such component failure. The cost of the root
cause analysis investigation performed by Contractor pursuant to this
Section 9.7 shall be treated as a Reimbursable Cost,

-96-



--------------------------------------------------------------------------------



 



irrespective as to whether or not the investigation reveals the existence of a
Warranty Defect.
     9.8 Cure Rights of PSGC for Breach of Warranty. Within ten (10) Days of
receipt by Contractor of Notice from PSGC identifying a Warranty Defect (which
period will be as short as possible, but in no event longer than two
(2) Business Days if a Unit is forced out of service or is operating on a
restricted basis), Contractor shall give notice to PSGC of its approach for when
and how such Warranty Defect will be remedied; provided, however, such approach
shall provide for Contractor to conduct its cure activities in a commercially
reasonable and prompt manner; provided, further, in cases of imminent danger to
life or property or forced outage of a Unit, Contractor shall remedy such
Warranty Defect as soon as possible, taking into consideration mobilization to
the Facility Site and availability of Contractor Personnel. If Contractor does
not begin and diligently proceed to complete said remedy within the time period
specified in the corrective approach, PSGC after Notice to Contractor, shall
have the right to perform or to have performed by third parties the necessary
remedy, and the costs thereof (including a warranty thereon) shall be borne by
Contractor; provided, that any such warranty Work performed by a third party
shall no longer be subject to the provisions of Section 9.1.
     9.9 Title to Warranty Work. Title to all Contractor Equipment and Materials
provided in performing warranty Work, including all repairs, replacements and
corrections, will pass to PSGC immediately upon the inclusion thereof into the
Facility and otherwise will be subject to the provisions of Section 2.5.1.
     9.10 Exclusions. The warranty set forth in Section 9.1 will not apply to
Defects in, damage to or breakdown of the Facility after care, custody and
control has been turned over to PSGC in accordance with this Agreement to the
extent such Defect, damage or breakdown is caused by:
                    (a) PSGC’s failure to operate or maintain the Facility in
accordance with the Facility Manual or, in the absence thereof, with Prudent
Industry Practices;
                    (b) PSGC’s failure to give Contractor Notice of a Warranty
Defect actually known to PSGC promptly after its discovery by PSGC;
                    (c) continued operation of the Facility following
identification of the Defect, to the extent such continued operation exacerbates
the Defect or creates additional Defects that require warranty Work;
                    (d) normal wear and tear; or

-97-



--------------------------------------------------------------------------------



 



               (e) PSGC’s denial of Contractor’s reasonable request for access
to the Defect for the performance of Contractor’s warranty obligations, such
access to be consistent with Facility operations and Prudent Industry Practices.
     9.11 Primary Liability. Contractor has primary liability with respect to
the warranties set forth in Sections 9.1 and 9.4 of this Agreement, whether or
not any Defect or other matter is also covered by a warranty of a Subcontractor,
and PSGC needs only look to Contractor for corrective action. The refusal of a
Subcontractor or other third party to correct defective Work will not excuse
Contractor from its liability as to the warranties provided herein.
     9.12 General Limitations on Warranties and Remedies. THE REMEDIES PROVIDED
IN THIS ARTICLE 9 ARE THE EXCLUSIVE REMEDIES OF PSGC AND OWNERS AND THE SOLE
OBLIGATION AND LIABILITY OF CONTRACTOR ARISING OUT OF CLAIMS FOR WARRANTY
DEFECTS OR DEFECTS IN THE WORK IDENTIFIED AFTER THE SUBSTANTIAL COMPLETION DATE
FOR THE APPLICABLE UNIT. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
ARTICLE 9, CONTRACTOR DOES NOT MAKE ANY OTHER EXPRESS WARRANTIES, OR ANY IMPLIED
WARRANTIES, OF ANY KIND WHATEVER RELATING TO THE WORK TO BE SUPPLIED BY
CONTRACTOR UNDER THIS AGREEMENT OR TO THE FACILITY, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE, CUSTOM OR USAGE
OR OTHERWISE.
     9.13 Warranty Cap. Notwithstanding anything to the contrary in this
Agreement, Contractor’s liability pursuant to this Article 9, **** (a) the costs
of **** of ****, and (b) costs which are ****, will be limited in the ****to
**** dollars ($****), which amount shall not be **** amounts **** by **** from
**** with respect to the **** of **** (the “Warranty Cap”). Except as provided
in clauses (a) and (b) above, the performance of Contractor’s Work in connection
with Warranty Defects pursuant to Section 9.3 or 9.4 shall be borne by
Contractor up to the Warranty Cap, which amounts will not be **** the ****. Any
costs incurred in connection with such Work in excess of the **** will
constitute ****.
ARTICLE 10
CHANGES
     10.1 Changes. Without invalidating this Agreement, by issuance of a written
order, in the form set forth in Appendix R-5, (each such order, a “Change
Order”) (a) changes to the Work or the Facility may be made, including any
addition to, deletion from, suspension of or other modification to the quality,
function or intent of the Work or the Facility, and (b) to the extent
specifically

-98-



--------------------------------------------------------------------------------



 



provided for in this Article 10, adjustments may be made to the Project Schedule
(including the Target Contract Dates), Performance Targets, the Target Price,
the Milestone Values, the Cash Flow Cap Curve, the Fee (as provided in
Section 5.1.4) or the other obligations or liabilities of the Parties under this
Agreement (all of the foregoing, “Changes”). Changes may only be authorized by
Change Orders issued in accordance with this Article 10; provided, however,
Contractor shall not be required to make any Change that (i) requires it to
perform Work that is not rationally or functionally related to the Work
described in this Agreement on the Effective Date, or (ii) requires Contractor
to transport and dispose of PSGC Hazardous Substances for which PSGC is
responsible under this Agreement. Except for an emergency in which imminent harm
to Persons or damage to property can only be avoided by proceeding with a Change
without approval by PSGC, in no event shall Contractor unilaterally undertake a
Change until (x) a Change Order has been approved by PSGC, or (y) if a
disagreement exists as described in Section 10.2.2, Contractor has received
Notice from PSGC to proceed under protest.
     10.2 Procedure for Changes.
          10.2.1 Changes Initiated by Contractor. Within five (5) Business Days
after Contractor becomes aware of any circumstances, including Change Events,
which Contractor has reason to believe may necessitate a Change, but in no event
later than forty-five (45) Days following the act, occurrence or condition
giving rise to a Change, Contractor shall issue to PSGC a “Change Order
Request.” All Change Order Requests will include, to the extent then reasonably
available (and thereafter promptly updated as information becomes available) to
provide, documentation sufficient to enable PSGC to determine: (a) the factors
necessitating the possibility of a Change, (b) the impact the Change is likely
to have on the Target Price, (c) the impact the Change is likely to have on the
timely achievement of the Project Schedule (including the Target Contract Dates,
as applicable), (d) the impact the Change is likely to have on any of the other
obligations or liabilities of the Parties under this Agreement, and (e) such
other information which PSGC may reasonably request in connection with such
Change; provided, that the information required by clause (a) is the only
essential element to be provided within the initial five-day period. PSGC may,
but except as provided in Section 10.3 below will not be obligated to, issue a
Change Order pursuant to a Change Order Request. PSGC must provide its response
to Contractor’s Change Order Request within ten (10) Business Days after receipt
thereof. Unless otherwise stated by PSGC in writing or in the case of an
emergency in which imminent harm to Persons or damage to property can only be
avoided by proceeding with work outside the Work, any work outside the Work
described in this Agreement performed by Contractor prior to its having received
an executed Change Order from PSGC will be considered unauthorized work and will
be at Contractor’s sole risk and expense. In no event will a Recovery Plan or
other document or Submittal constitute a Change Order

-99-



--------------------------------------------------------------------------------



 




under this Agreement, unless such document is clearly titled a "Change Order”
and otherwise satisfies all of the requirements of a Change Order under this
Article 10.
     10.2.2 Changes Initiated by PSGC. If PSGC desires to make a Change
constituting a modification to the quality, schedule, execution, function,
intent or scope of the Work (including aspects of the Work relating to the
operation or care, custody and control of the Facility), it shall submit a
“Change Order Notice” to Contractor. Contractor shall promptly review the Change
Order Notice and provide Notice to PSGC of the estimated cost to develop the
Change Order, which Notice will be accompanied with reasonable supporting
documentation. Within ten (10) Business Days (or if ten (10) Business Days is
not reasonably adequate, then as promptly thereafter as practicable) after PSGC
and Contractor agree to the cost of developing the Change Order estimate,
Contractor shall provide PSGC with Notice of the options for implementing the
proposed Change (including, if possible, any option that does not involve an
extension of time or additional cost) and the estimated effect(s), if any, that
each such option would have on the Performance Targets, Target Price, the
Milestone Values, the Cash Flow Cap Curve, the Fee (as provided in
Section 5.1.4), the Project Schedule (including the Target Contract Dates), and
any of the other obligations or liabilities of the Parties under this Agreement.
The timing of Work to be performed pursuant to a Change directed by PSGC must be
consistent with resources available to Contractor. Based upon such information,
PSGC may, but will not be obligated to, issue a Change Order making a Change
based upon such Change Order Notice. If PSGC and Contractor cannot promptly
reach agreement on the matters listed in the Change Order Notice, or cannot
agree that the matters under discussion constitute a Change, PSGC may, at its
sole discretion, order Contractor by Notice to promptly proceed to complete the
Change in accordance with PSGC’s interpretation of the matter under Dispute.
Contractor may refuse to implement a Change ordered pursuant to this
Section 10.2, only if such Change (a) would constitute a violation of Applicable
Legal Requirements, (b) requires Contractor to perform Work that is not
rationally or functionally related to the Work, or (c) requires Contractor to
transport and dispose of Hazardous Substances for which PSGC is responsible
under this Agreement.
     10.3 Specified Change Events. Except as otherwise provided herein, if and
to the extent that:
               (a) a Force Majeure event or Change of Law (other than any
Excluded Change of Law);
               (b) a suspension of the Work in accordance with Section 13.5,
4.4, or 4.6 (for an improperly issued stop work order);

-100-



--------------------------------------------------------------------------------



 



               (c) adverse impact on the Work pursuant to Section 2.2.13.3 or
Section 3.9, other than for a Hazardous Substance for which Contractor is
responsible;
               (d) a delay or other adverse impact arising from a discovery
pursuant to Section 2.5.5 or a deviation relating to subsurface conditions as
provided in Section 2.6;
               (e) a delay or failure of PSGC to perform its obligations in
accordance with this Agreement (except to the extent such delay or failure is
attributable to Contractor or Subcontractors);
               (f) a change in PSGC’s policies and procedures after Substantial
Completion that adversely affect the performance of the Work;
               (g) any Separate Contractor of PSGC, any of the Engineers, or any
other designee or invitee of PSGC performing work on the Facility Site fails to
comply with the reasonable coordination requirements Contractor is entitled to
impose under this Agreement, causing a material interference with the
performance of the Work, except to the extent such interference results from the
fault of Contractor or its Subcontractors;
               (h) PSGC’s direction to Contractor to make an award to a local
supplier pursuant to Section 2.8.7 which award causes (i) a delay or (ii) a cost
differential when compared to the cost that would have been incurred had the
award been made to the supplier recommended by Contractor;
               (i) delay in issuance of the Full Notice to Proceed after ****;
               (j) a delay or other net impact on Contractor resulting from a
change order executed or option exercised under an Owner Contract, except to the
extent arising from failure of Contractor (or its Subcontractors) to perform
obligations in accordance with this Agreement;
               (k) a delay or other adverse impact on Contractor resulting from
PSGC’s exercise of its right to (i) require Contractor to withdraw or retract
Contractor’s exercise of authority under Appendix W, or (ii) supersede
Contractor’s exercise of authority under Appendix W, except to the extent
attributable to the fault of Contractor or its Subcontractors;
               (l) an **** occurs;
               (m) labor disturbances delay or adversely impact the Work as set
forth in the last sentence of Section 2.17;

-101-



--------------------------------------------------------------------------------



 



               (n) the impact of the Tax Increase Prevention and Reconciliation
Act of 2005 (Public Law No. 109-222);
               (o) costs are incurred as provided in Section 1.2.1.8 of
Appendix I (subject to the proviso set forth in such Section 1.2.1.8);
               (p) the cost differential resulting from a disagreement between
PSGC and Contractor as to the award of an Owner Contract where the contract
price offered by the Owner Supplier under such Owner Contract selected by PSGC
is greater than the contract price offered by the bidder recommended by
Contractor, assuming similar scope;
               (q) the failure of the **** to achieve any of the **** for ****
and **** as set forth in the **** for the ****, except to the extent that such
failure is attributable to the **** of **** or its ****;
               (r) a Target Assumption proves inaccurate, except to the extent
caused by the failure of Contractor or its Subcontractors to perform the Work in
accordance with this Agreement; and
               (s) a PSGC Test Interruption occurs.
     (each, a “Change Event”), causes Contractor to suffer a delay in the
critical path of the Work, increases Contractor’s costs in performing the Work
or otherwise increases the costs of the Facility, impacts the ability of the
Facility to achieve the Performance Targets, or adversely impacts Contractor’s
ability to perform any of its other material obligations under this Agreement,
then PSGC shall, by Change Order, equitably adjust the Target Contract Dates in
accordance with Section 10.4, equitably increase the Target Price in accordance
with Section 10.5, equitably adjust the Milestone Values, equitably adjust the
Cash Flow Cap Curve, equitably increase the Fee (to the extent permitted by
Section 5.1.4), and/or equitably adjust the Performance Targets or other
obligations of Contractor so adversely impacted.
     10.4 Changes Involving Schedule Extensions. To the extent that Contractor
demonstrates that a Change (or the Change Event necessitating a Change) as
described in Section 10.2.2 or Section 10.3 will delay the achievement of the
Target Completion Dates, then PSGC shall cause a Change Order directing such
Change (or resulting from such Change Event) to equitably extend the Target
Contract Dates to account for the delay in the critical path of the Work. The
Parties agree that the measure of leeway in starting or completing an activity
without affecting the duration of time between Contractor’s Base Target
Substantial Completion Date for each Unit and the Contractual Target Substantial
Completion Date for each such Unit belongs to Contractor when determining
whether there has been an impact to the critical path for which Contractor may
be entitled to schedule relief under this Agreement.

-102-



--------------------------------------------------------------------------------



 



     10.5 Changes to the Target Price. In the event a Change Order or Change
Event under Article 10 increases or decreases the cost of the Work or the cost
of the Facility, subject to Contractor’s reasonable efforts to mitigate the
impact of such event, an equitable adjustment shall be made to the Target Price.
     10.6 Continued Performance Pending Resolution of Disputes. Notwithstanding
and pending resolution of any Dispute with respect to a Change, Contractor shall
proceed on a Reimbursable Cost basis in accordance with Appendix I, upon Notice
from PSGC, with the performance of any Change Order issued by PSGC. If PSGC and
Contractor cannot reach agreement on the schedule adjustment or estimated cost
of the Change within a reasonable period (not to exceed fifteen (15) Days after
Contractor is ordered to proceed under protest) either Party may submit the
matter for dispute resolution pursuant to Article 17.
     10.7 Options for Implementing Changes. Whenever there are different
possible Changes that can be made in response to a Change Event and those
Changes have different effects on the Project Schedule (including the Target
Contract Dates), Target Price, Performance Targets or other obligations or
liabilities of the Parties under this Agreement, then PSGC may in its sole
discretion (but consistent with the objective of achieving the lowest Total
Installed Cost) select from among such Changes, with the concomitant adjustments
to the Project Schedule (including the Target Contract Dates), Target Price, and
Performance Targets and other obligations or liabilities of the Parties under
this Agreement in accordance with this Article 10.
     10.8 Remedy. Except as otherwise provided in this Agreement, Contractor
shall not be entitled to adjustment of the Targets under this Agreement for
changes of any kind (whether arising because of hindrance or delay or any other
cause whatsoever), whether such hindrances or delays be reasonable or
unreasonable, foreseeable or unforeseeable, contemplated or not contemplated, or
avoidable or unavoidable. Contractor shall be entitled to extensions in the
Project Schedule only as specifically provided in this Article 10.
     10.9 Documentation. All claims by Contractor for adjustments to the Target
Price, the Fee, Performance Targets, Project Schedule (including the Target
Contract Dates) and/or other obligations or liabilities of the Parties under
this Agreement as a result of any Change shall be supported by verifiable
detailed documentation provided to PSGC.
     10.10 Insurance. If, by July 1, 2007, PSGC believes that it will not be
able to obtain insurance which satisfies its obligations under Appendix Q, PSGC
shall give notice to Contractor to that effect, with relevant details, and the
Parties shall, in good faith, discuss and seek to reach agreement upon the
equitable adjustment to which Contractor shall be entitled under this Article 10
on account of such failure by PSGC to satisfy its obligations under Appendix Q.
Such equitable adjustment

-103-



--------------------------------------------------------------------------------



 



may include agreement by PSGC to pay Contractor for the cost of Contractor
purchasing additional primary and excess liability insurance, with corresponding
adjustment to the Target Price.
ARTICLE 11
FORCE MAJEURE
     11.1 Force Majeure Event. As used in this Agreement, an event of “Force
Majeure” will mean any event that: (a) prevents or hinders the affected Party
(the “Affected Party”) from performing its obligations under this Agreement or
complying with any conditions required of it under this Agreement, resulting in
an actual delay in the performance of the Work, increases the cost of performing
the Work, or otherwise materially and adversely affects the Affected Party’s
performance hereunder, (b) is beyond the reasonable control of and not the
result of the fault or negligence of the Affected Party (including such Affected
Party’s Personnel), and (c) could not have been prevented by the exercise of
reasonable diligence by the Affected Party or its Personnel or Subcontractors.
     For purposes of clause (b) above, the following events will, by way of
example, be considered to be beyond the reasonable control of an Affected Party:
acts of God, war, civil insurrection, epidemic, earthquake, tornado, quarantine,
hurricane and other natural disasters, terrorism and sabotage (in each case,
domestic and foreign) and the threat and results thereof, public disorder,
lightning and other abnormal or severe climatic conditions, national or regional
strikes or labor stoppages, and imminent threat of any of the foregoing that
could reasonably affect the safety or security of individuals on, or damage to,
the Facility Site.
     In no instance will the following be considered events beyond Contractor’s
reasonable control or constitute a Force Majeure event: (i) strikes or labor
disturbances involving the Personnel of Contractor or any of its Subcontractors
at the Facility Site (unless such strike or labor disturbance is national or
regional in nature or as otherwise provided in Section 2.17 due to actions of
PSGC or entities acting on its behalf), (ii) weather other than as described in
the second paragraph of this Section 11.1, (iii) any delay or failure of
Contractor to obtain Equipment or Materials for the Facility because of the
delay or failure of any Subcontractor or Owner Supplier to perform any
obligation to Contractor, unless such delay or failure is caused by an
independent event of Force Majeure, (iv) the failure of or delay in delivery in
the issuance of Contractor’s Permits, unless such delay or failure is caused by
an independent event of Force Majeure, (v) Equipment and Materials failure,
unless such failure is caused by an independent event of Force Majeure,
(vi) domestic and/or foreign transportation delays, unless such delays are
caused by an independent event of Force Majeure, or (vii) Excluded Changes in
Law.

-104-



--------------------------------------------------------------------------------



 



     11.2 Burden of Proof . The burden of proof as to whether a Force Majeure
event has occurred and the associated relief will be upon the Party claiming
relief from such event.
          11.2.1 Excused Performance. The Affected Party will not be held in
default or be liable for delay or failure in performing its obligations
hereunder because of a Force Majeure event if, and to the extent that (a) the
Affected Party has taken reasonable alternative measures to mitigate the
consequences thereof, and (b) such Force Majeure event is not the result of any
failure of the Affected Party to perform any of its obligations under this
Agreement; provided, however, the Affected Party gives Notice within five
(5) Business Days after it became aware of the occurrence of such Force Majeure
event, but in no event later than forty-five (45) Days after the occurrence of
such Force Majeure event. Such Notice will, to the extent practicable, specify
the nature of the occurrence, the reasons why adjustments to this Agreement
should be granted, and the projected length of the delay occasioned by reason of
such Force Majeure event. Within ten (10) Business Days after submission of such
Notice, the Affected Party shall provide a more detailed Notice of the impact of
the occurrence, its recovery plan (the “Preliminary Mitigation Plan”) and a more
detailed estimate of the effect on this Agreement. Such Notice will be updated
as soon as possible after additional information becomes available to the
Affected Party, but in no event less frequently than weekly. Strict compliance
with this Section 11.2.1 is required.
          11.2.2 Scope of Excused Performance. The suspension of performance
resulting from such Force Majeure event will be of no greater scope and of no
longer duration than is reasonably required by the Force Majeure event.
          11.2.3 Prior Obligations and Liabilities. No obligations or liability
under this Agreement that arose before the occurrence of the Force Majeure event
will be excused (except to the extent adversely impacted by the Force Majeure
event) as a result of the occurrence of such Force Majeure event for any period
prior to the occurrence of such Force Majeure event.
          11.2.4 Continued Performance. The Affected Party shall continue to
perform its obligations under this Agreement to the maximum extent possible.
When the Affected Party is able to resume performance of its obligations
hereunder, the Affected Party shall give Notice to the other Party to that
effect and shall promptly resume such performance.
          11.2.5 No Affect on Payment Obligations. Under no circumstance will an
event of Force Majeure excuse a Party’s obligations to make payments when due
under this Agreement, unless such Force Majeure event results in a failure of
the Federal Reserve wire system or other failure of the banking system that
deprives a Party access to otherwise available funds. Payment of Contractor’s
Reimbursable Costs in accordance with Article 5 shall continue during

-105-



--------------------------------------------------------------------------------



 



the period of any Force Majeure event. Contractor shall use reasonable efforts
to minimize such Reimbursable Costs, including consultation with PSGC as to
potential reassignment of Contractor’s personnel or suspension of
Subcontractors.
ARTICLE 12
INDEMNIFICATION
     12.1 Indemnity. To the fullest extent permitted by Applicable Legal
Requirements, Contractor hereby assumes liability for, and shall indemnify,
defend and hold harmless PSGC and each Owner and their respective shareholders,
members, partners, Affiliates, officers, employees, representatives, agents, the
Engineers, as well as the Financing Parties and their employees, officers,
representatives and agents (collectively, the “PSGC Indemnitees”) from and
against all liability, claims, suits, actions, costs (including reasonable
attorneys’ fees, charges and disbursements), expenses, damages, losses, fines,
interest, penalties, assessments, judgments, demands, causes of action, and
other litigation of any kind and character (collectively “Claims”) that may be
imposed on, incurred by or asserted against any PSGC Indemnitee arising out of
performance of the Work or otherwise arising under this Agreement and in any way
relating to or arising out of:
               (a) any bodily injury (including death) to any of Contractor’s
and its Affiliates’ personnel (but excluding, for this purpose, officers,
directors and employees of PSGC, Owners, the Engineers, the Financing Parties
and each of their respective Affiliates);
               (b) any bodily injury (including death) to any third party
(excluding, for purposes of this clause (b), any of Contractor’s or its
Affiliates’ Personnel covered by the indemnity set forth in clause (a) above and
PSGC’s, Owners’, the Engineers’, the Financing Parties’ and each of their
respective Affiliates’ Personnel covered by the indemnity set forth in
Section 12.4(a)) or any third party tangible property damage (excluding damage
to the Facility or any property of a PSGC Indemnitee), to the extent resulting
from or in connection with the **** or **** of Contractor, any Subcontractor or
their respective Personnel or Affiliates;
               (c) fines, penalties, and the cost of any remedial requirements
imposed on PSGC or Owners by any Governmental Authority because of a violation
by Contractor or its Personnel of any Applicable Legal Requirements; provided,
however, Contractor will not be responsible for paying any portion of a fine
that is imposed upon PSGC or the Owners as a result of a prior violation for
which Contractor or its Subcontractors were not responsible.
     12.2 Obligations with Respect to Liens. Contractor shall indemnify, save
harmless and defend the PSGC Indemnitees from and against any and all

-106-



--------------------------------------------------------------------------------



 



Contractor Liens (excepting Liens filed by Owner Suppliers) filed in connection
with the performance of the Work, except to the extent PSGC has failed to pay
the amount due to Contractor in accordance with the terms hereof for such
portion of the Work in respect of which a Lien has been filed, including all
costs and expenses and attorneys’ fees, charges and disbursements incurred in
discharging or defending such Contractor Liens; provided, that Contractor shall
not be obligated to so indemnify PSGC if Contractor acted reasonably in not
making payment of the amount which is the subject of the Contractor Lien.
Contractor shall cause such Contractor Lien to be canceled or discharged of
record or furnish PSGC with a Contractor Lien Security. If Contractor does not
promptly satisfy such Contractor Lien or fails to provide PSGC with a Contractor
Lien Security in lieu thereof within the period specified in Section 5.6.1(c),
then PSGC may, after at least ten (10) Days prior Notice to Contractor, cure or
release such Contractor Lien by payment of money or otherwise, and if PSGC
arranges a Contractor Lien Security with respect to such Contractor Lien,
Contractor shall reimburse PSGC for the reasonable cost of arranging such
Contractor Lien Security, within thirty (30) Days after request therefor by
PSGC, if, based on the circumstances at the time, Contractor acted unreasonably
in not making payment of the amount which is the subject of the Contractor Lien.
Solely for the purposes of this Section 12.2, a title insurer providing title
insurance to PSGC, an Owner, or Financing Parties of an Owner with respect to
the Facility shall be deemed a PSGC Indemnitee.
     12.3 Obligations with Respect to Intellectual Property. Contractor shall
fully indemnify, save harmless and defend the PSGC Indemnitees from and against
any and all Claims for the infringement (actual or alleged) or misappropriation
of any Intellectual Property, proprietary or confidentiality rights with respect
to materials and information designed, specified or used by any of Contractor or
Contractor’s Personnel in performing the Work or in any way incorporated in or
related to the Work, unless the infringing item was specified by PSGC or arises
from the infringement or misappropriation of any Intellectual Property by an
Owner Supplier. If, in any such Claim, a temporary restraining order or
preliminary injunction is granted, then Contractor shall make every reasonable
effort, by giving a satisfactory bond or otherwise, to secure the suspension of
the injunction or restraining order as soon as possible. If, in any such Claim,
the Facility, or any part, combination or process thereof, is held to constitute
an infringement and its use is enjoined, then Contractor, at Contractor’s sole
option, cost and expense, shall either promptly (a) secure for PSGC and Owners
an irrevocable, royalty free, perpetual, non-exclusive license, at no cost to
PSGC or Owners, authorizing continued use of the infringing process, item or
other Work without impairing the performance or operating cost of the Facility,
or (b) either replace the affected Work or portion, combination or process
thereof with non-infringing, without impairing the performance or operating cost
of the Facility, components or parts or modify the same so that they become
non-infringing; provided, however, in connection with any such replacement or
modification, Contractor shall be responsible for any Work necessary to access
the item to be

-107-



--------------------------------------------------------------------------------



 



replaced or modified, and any Work necessary to recover, finish or otherwise
cover and return to full operating status the item to be replaced or modified
and removing the item to be replaced or modified, or reinstalling the item so
replaced or modified, in each case as and to the extent necessary, to fully
complete the replacement or modification of such item into the Facility.
Furthermore, if such Claim for infringement or misappropriation threatens to
affect the operation of the Facility or any portion thereof in the reasonable
judgment of PSGC, Contractor shall promptly undertake the obligations set forth
in the previous sentence.
     12.4 PSGC Indemnity. To the fullest extent permitted by Applicable Legal
Requirements, PSGC hereby assumes liability for, and shall indemnify, defend and
hold harmless Contractor and its shareholders, officers, Affiliates, employees,
representatives, Subcontractors, and agents (collectively, the “Contractor
Indemnitees”) from and against all Claims that may be imposed on, incurred by or
asserted against any Contractor Indemnitee and in any way relating to or arising
out of:
               (a) any bodily injury (including death) to any of PSGC’s,
Owners’, the Engineers’, the Financing Parties’ and each of the respective
Affiliates’ Personnel (but excluding, for this purpose, any of Contractor’s
Personnel;
               (b) any bodily injury (including death) to any third party
(excluding, for purposes of this clause (b), any of PSGC’s, Owners’, the
Engineers’, the Financing Parties’ and each of their respective Affiliates’
Personnel covered by the indemnity set forth in clause (a) above and
Contractor’s and its Affiliates’ Personnel covered by the indemnity set forth in
Section 12.1(a)) or any third-party tangible property damage (excluding damage
to the Facility or any property of a Contractor Indemnitee), to the extent
resulting from or in connection with the negligence or intentional misconduct of
PSGC or any PSGC Personnel, except to the extent that such Personnel are under
the supervision and technical direction of Contractor and have properly followed
Contractor’s express directions;
               (c) fines or penalties and the cost of any remedial requirements
imposed on Contractor or its Subcontractors by any Governmental Authority
because of a violation by PSGC or any PSGC Personnel of any Applicable Legal
Requirements, provided, however, PSGC will not be responsible for paying any
portion of a fine that is imposed upon Contractor or its Subcontractors as a
result of a prior violation for which PSGC was not responsible; or
               (d) the use of Contractor’s Intellectual Property, any Submittals
and any Record Documents in violation of the requirements of Section 2.5.3.5.
     12.5 Notice and Legal Defense. Promptly after receipt by a PSGC Indemnitee
or a Contractor Indemnitee (an “Indemnitee”) of any Claim or notice of

-108-



--------------------------------------------------------------------------------



 



the commencement of any action, administrative or legal proceeding, or
investigation in connection with an actual or potential Claim as to which any
indemnity provided for in this Article 12, Section 2.2.13.2(d) or Section 3.9
may apply, the Indemnitee shall give Contractor or PSGC, as the case may be,
Notice of such fact; provided, however, the failure to give such Notice will not
relieve the indemnifying Party of its obligations to indemnify the Indemnitee,
except to the extent that the indemnifying Party is materially and adversely
affected thereby. The indemnifying Party shall assume on behalf of the
Indemnitee, and conduct with due diligence and in good faith, the defense
thereof with counsel reasonably satisfactory to the Indemnitee; provided,
further, the Indemnitee shall have the right to be represented therein by
counsel of its own selection and at its own expense (such expense not to be
subject to indemnification hereunder); provided, further, if the defendants in
any such action include both the indemnifying Party and the Indemnitee, and if
the Indemnitee has reasonably concluded that there may be legal defenses
available to it that are different from, additional to or inconsistent with
those available to the indemnifying Party, then the Indemnitee will have the
right to select separate counsel to participate in the defense of such action on
its own behalf. The indemnifying Party shall consult with each Indemnitee
throughout the pendency of the Claim regarding the investigation, defense,
settlement, compromise, trial, appeal or other resolution thereof, and without
the prior consent of each Indemnitee, the indemnifying Party shall not enter
into any settlement of any Claim that would lead to liability, constitute an
admission of liability, dismiss a Claim without prejudice, or create any
financial or other obligation on the part of any such Indemnitee for which such
Indemnitee is not entitled to indemnification hereunder.
     12.6 Failure to Defend Action. If any Claim arises as to which any
indemnity provided for in this Article 12, Section 2.2.13.2(d) or Section 3.9
may apply, and the indemnifying Party fails to assume the defense of such Claim
promptly after the receipt by the indemnifying Party of notification thereof,
then the Indemnitee against which the Claim is made, instituted or commenced
may, at the indemnifying Party’s expense, contest, or settle, such Claim,
providing the indemnifying party with reasonable advance notice of any
settlement decision. All costs and expenses incurred by the Indemnitee in
connection with any such contest, settlement or payment may be deducted from any
amounts due to the indemnifying Party under this Agreement, with all such costs
in excess of the amount deducted to be reimbursed by the indemnifying Party to
the Indemnitee promptly following, but not later than fifteen (15) Days
following, the demand therefor.
     12.7 No Limitation to Workers’ Benefits. In any and all Claims against any
Indemnitee by any employee of a Party or its Personnel, the indemnification
obligations under Article 12 (except Sections 12.1(a) and 12.4(a)) shall not be
limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for the Party under workers’ or workmen’s
compensation acts, disability benefit acts or other employee benefit acts.

-109-



--------------------------------------------------------------------------------



 



     12.8 Limitation on Indemnification. In no event shall the indemnification
provisions of this Article 12, Section 2.2.13.2(d) or Section 3.9 require an
indemnifying Party to provide indemnification under this Agreement for any
Claim, loss, liability or other damage incurred by an Indemnitee to the extent
caused by the **** or **** of such Indemnitee or to the extent such
indemnification is prohibited under Applicable Legal Requirements.
ARTICLE 13
REMEDIES AND TERMINATION
     13.1 Termination for Convenience. PSGC shall have the right, in its sole
discretion, to terminate this Agreement, including portions of the Work to be
performed by Contractor hereunder, in each case for its sole convenience
(without necessity of giving a reason to Contractor), at any time upon two
(2) Business Days’ prior written Notice thereof to Contractor. In the event of
any termination for convenience by PSGC pursuant to this Section 13.1 and
compliance by Contractor of its obligations under Sections 13.1.2, 13.4.1 (as
applicable) and 13.4.3 in connection with such termination, Contractor shall be
relieved of its obligations and liability under this Agreement with respect to
the portion of this Agreement or Work so terminated from and after the date of
such termination.
     13.1.1 Termination Payment. If this Agreement is terminated under
Section 13.1, then, subject to Sections 13.1.1, 13.1.2, 13.4.1 (as applicable)
and 13.4.3, as Contractor’s sole and exclusive remedy hereunder, (a) Contractor
will be entitled to payment of (i) the Reimbursable Costs incurred through the
effective date of termination, (ii) Fee amounts and Bonus Amounts as determined
in accordance with Section 5.0 of Appendix T-3, (iii) all cancellation charges
necessarily incurred by Contractor in relation to its Subcontractors, (iv) an
amount equal to other reasonable termination-related actual costs necessarily
incurred by Contractor, including its obligations under this Article 13,
(v) reasonably incurred actual costs of demobilization, and (vi) Sales Taxes
properly paid by Contractor for which it has not been reimbursed (the
“Termination Payment”). The Acceptable Letter of Credit provided to PSGC
pursuant to Section 5.2.7 shall be released by PSGC on or before the fifth (5th)
Day following the effective date of the termination (to include a termination
under Section 13.5). Contractor shall calculate amounts due pursuant to clause
(iii) of this Section 13.1.1, which amounts will be subject to audit by PSGC.
Notwithstanding a termination hereunder, the Parties shall remain liable to each
other for liabilities that have accrued under other provisions of this Agreement
prior to such termination, and provided, further, the Parties shall remain
obligated and liable for obligations under this Agreement that by their express
terms survive termination. The Parties recognize, agree and acknowledge that
PSGC’s termination right hereunder is a permitted action under this Agreement
and not a breach hereof or a default hereunder. Payment of the Termination
Payment (or any portion thereof) will be made by PSGC within

-110-



--------------------------------------------------------------------------------



 



thirty (30) Days following an invoice therefor accompanied by reasonable
documentation in support thereof.
          13.1.2 Termination Obligations. The following shall be obligations of
Contractor in connection with any full or partial termination of this Agreement:
(a) Contractor’s execution and delivery of all documents and taking reasonable
steps, including the assignment of Contractor’s contractual rights, as PSGC may
require, for the purpose of fully vesting in PSGC (or Owners, as directed by
PSGC) all right, title and interest of Contractor in and to all Subcontracts
which PSGC elects to assume, warranties, guarantees, Work and other agreements
pertaining to the Work that PSGC elects to assume; provided, however, such Work,
upon transfer, will not be subject to Article 9, (b) Contractor’s execution and
delivery (and using reasonable commercial efforts to cause Subcontractors and
Owner Suppliers to execute and deliver) to PSGC of all waivers and releases, in
form and substance reasonably acceptable to PSGC, required to establish that the
Facility and the Facility Site, and any and all interests, estates or
improvements related thereto, are free from any and all Liens arising out of or
in connection with performance by Contractor, any Subcontractor or any Owner
Supplier so terminated, but only to the extent that (i) Contractor (or, in the
case of any Owner Contract, an Owner Supplier) has been paid for such work in
accordance with the terms of this Agreement or with respect to Owner Suppliers,
funds to enable Contractor to make payments to such Owner Suppliers have been
deposited into the Owner Supplier Payment Account as required hereunder, and
(ii) only with respect to the portion of the work so terminated,
(c) Contractor’s prompt delivery to PSGC of any other information reasonably
requested by PSGC, and (d) Contractor’s removal from the Facility Site of all of
Contractor’s waste, debris, Personnel and property of Contractor (except as
provided in Section 13.4.1).
          13.1.3 Termination Due to Force Majeure. Either Party shall have the
right to terminate this Agreement at any time by giving Notice thereof to the
other Party if the Work is suspended for more than three hundred sixty
(360) Days due to Force Majeure, with such termination being handled under this
Section 13.1.
     13.2 Termination Upon Contractor Event of Default. If a Contractor Event of
Default occurs, then PSGC may, without prejudice to any other right or remedy
PSGC may have under this Agreement, at any time terminate this Agreement, such
termination becoming effective as provided in Section 13.4.3. For purposes
hereof, a “Contractor Event of Default” shall occur if:
               (a) Contractor abandons or suspends progress of the Work for more
than ten (10) Days for any reason other than Force Majeure or as otherwise
permitted by this Agreement;

-111-



--------------------------------------------------------------------------------



 



               (b) Contractor assigns or attempts to assign its rights or
obligations under this Agreement or any part thereof to any Person without the
prior written consent of PSGC;
               (c) a Contractor Act of Bankruptcy occurs;
               (d) Contractor does not perform any of its material obligations
under this Agreement;
               (e) Contractor fails or refuses to comply with any Applicable
Legal Requirements applicable to Contractor under this Agreement, which failure
or refusal could result in a material adverse effect on Owners, PSGC, the Work
or the Facility;
               (f) any representation or warranty made by Contractor herein or
in any Application for Payment or Reconciled Application for Payment or other
document submitted to PSGC under this Agreement is false in any material respect
when made;
               (g) Contractor fails or refuses to pay any amount that is due to
PSGC under this Agreement within thirty (30) Days after receipt by Contractor of
Notice from PSGC stating that unless the delinquent amount is paid within thirty
(30) Days after this demand the failure will constitute a Contractor Event of
Default;
               (h) Contractor does not obtain and maintain the insurance
required of it pursuant to Section 2.9; provided, however, if Contractor’s
failure to maintain such insurance is caused by the bankruptcy of a carrier
providing its insurance, without limiting PSGC’s rights to procure insurance
pursuant to Section 2.9, a Contractor Event of Default pursuant to this clause
will not occur if Contractor’s failure is rectified within seven (7) Business
Days of such failure; or
               (i) Contractor fails or refuses or is unable at any time during
the course of the Work, except in the event of Force Majeure event or during a
suspension of the Work for reasons that give Contractor the right under this
Agreement to so suspend the Work, to provide or implement a Recovery Plan
required hereunder to the reasonable satisfaction of PSGC;
     Notwithstanding anything in this Agreement to the contrary, the events
described in this Section 13.2 will not constitute a Contractor Event of Default
unless and until: (i) PSGC has given Notice to Contractor specifying with
particularity the existence of such default which, unless cured (if a cure
period applies), constitutes a Contractor Event of Default that gives PSGC a
right to terminate its obligations to Contractor for cause under this
Section 13.2, and (ii) in the case of Sections 13.2(a), 13.2(d), 13.2(e),
13.2(f), or 13.2(i) only, Contractor

-112-



--------------------------------------------------------------------------------



 



has failed to cure such default within thirty (30) Days after receipt of such
Notice, or in the case such default cannot be cured within thirty (30) Days, has
failed within thirty (30) Days to initiate and thereafter diligently and
continuously pursue actions reasonably likely to cure such default within an
additional ninety (90) Days.
     13.3 Termination for Agreed Circumstances. PSGC has the right, in its sole
discretion, to terminate this Agreement or any portion hereof at any time by
giving Notice thereof to Contractor upon the occurrence of any of the following
events:
               (a) **** does not occur within **** (****) Days following the
****; provided, however, that such **** (****) Day period will be reduced on a
**** basis (but no lower than ****) for the number of **** that **** of ****
occurred after the **** for ****; or
               (b) **** of either Unit does not occur within **** (****) months
following the **** for such ****.
     13.4 Consequences of Termination; Actions upon Termination.
          13.4.1 Assumption and Succession. Upon any termination pursuant to
this Article 13, in addition to any other rights or remedies that PSGC may have
under this Agreement, PSGC may at its option elect to: (a) assume responsibility
for and take title to and possession of the Facility and any or all work,
Materials or Equipment remaining at the Facility Site that are part of the Work,
Construction Aids (other than construction equipment), and Incidental Equipment,
and any and all other Materials or Equipment located outside the Facility Site
that are part of the Work, with suitable compensation therefor; provided,
however, such Work, upon transfer, will not be subject to Article 9, and
(b) succeed to the interests of Contractor in any or all Subcontracts (including
leases). Upon termination of this Agreement by PSGC in accordance with
Article 13, if requested by PSGC, Contractor shall (a) withdraw from the
Facility Site, and (b) as requested by PSGC in writing, assign one or more of
its Subcontracts to PSGC or any designee of PSGC; provided, however, such
assignee assumes the obligations of Contractor thereunder and Contractor is
relieved of liability thereunder for work performed, services rendered and
obligations incurred after the date of assumption of such subcontract by PSGC,
and (c) turn over to PSGC any Submittals prepared prior to such termination and
any Materials, Equipment, Construction Aids (other than construction equipment),
and Incidental Equipment and any other designs, purchase orders prepared or
ordered prior to such termination, and any tools, schedules, computer files and
drawings (in native or original format) that are part of the Work, with suitable
compensation therefor (to the extent not previously paid but subject to
Section 13.4.2). PSGC may employ any other Person (hereinafter, a "Replacement
Contractor”) to finish the Work in accordance with the terms of this Agreement
by whatever method that PSGC may deem expedient. In addition,

-113-



--------------------------------------------------------------------------------



 




Contractor shall not remove any Equipment, Materials or tools that (a) have been
fabricated especially for or are unique to the Facility, (b) are incorporated in
or are attached to, or are intended to be incorporated in or attached to, the
Facility, (c) constitute temporary or permanent scaffolding or supporting
elements for the construction of the Facility, or (d) the removal of which could
damage the Facility or any portion thereof then constructed, or otherwise
materially adversely affect or delay the construction, use or maintenance of the
Facility, with suitable compensation therefor (to the extent not previously paid
but subject to Section 13.4.2). Contractor shall not have any further
responsibility therefor upon such termination.
          13.4.2 Completion of the Work. In the event of any termination for a
Contractor Event of Default, PSGC may, at its option and at its expense, finish
the Work by whatever method PSGC reasonably deems expedient, provided that, as
Contractor’s sole liability on account of such termination, Contractor shall be
liable to PSGC for the reasonable costs of cover and transitioning the Work to
the Replacement Contractor up to an amount equal to the Earned Fee Component
previously paid to Contractor. PSGC shall be entitled to withhold payments which
Contractor determines are due to it prior to the date of termination, along with
other amounts for which Contractor is entitled to compensation under
Section 13.4.1, until completion of the Work and determination by PSGC that
Contractor is entitled to such payments. Any amounts not paid hereunder if
ultimately due shall bear interest at the Late Payment Rate. PSGC may in its
discretion employ the Replacement Contractor to finish the Work by whatever
method or means PSGC in its discretion may deem expeditious; provided, however,
the balance of Work will be completed utilizing reasonable methods of
construction management and construction consistent, to the maximum feasible
extent, with the Project Schedule and as otherwise provided herein. In the event
that any termination of this Agreement by PSGC because of a Contractor Event of
Default pursuant to Section 13.2 is later adjudicated to have been improper,
then Contractor shall be entitled to recover such amounts as Contractor is
entitled to under Section 13.1.
          13.4.3 Actions Upon Termination. Upon receipt of Notice from PSGC of
termination of this Agreement pursuant to either Section 13.1, Section 13.2 or
Section 13.3, Contractor shall: (a) cease performance of the Work to the extent
directed by PSGC in the Notice and complete necessary demobilization in
connection with such termination, (b) take all actions that PSGC may direct, for
the protection and preservation of the Work and the Facility (in whatever stage
of completion), (c) transition the administration of the Owner Contracts to
PSGC, (d) enter into no further Subcontracts related to the Facility or the
Work, and (e) at PSGC’s instruction, assign its rights under any or all
Subcontracts to PSGC or PSGC’s designee. In addition, upon any such termination
of this Agreement, Contractor shall be relieved of its obligation for
performance under any Subcontracts assigned to PSGC or its designee for work
performed, services

-114-



--------------------------------------------------------------------------------



 




rendered or materials or equipment supplied after the effective date of such
assumption. The effective date of any termination of this Agreement pursuant to
this Article 13 shall be the date established in the Notice of such termination
delivered by the Party exercising its termination right hereunder.
     13.5 PSGC Monetary and Non Monetary Defaults.
          13.5.1 Non-Payment. If Contractor has not received any undisputed
payment due it hereunder within ten (10) Days after Contractor has provided
Notice to PSGC of its failure to make the specified payment when due and owing
or if a PSGC Act of Bankruptcy occurs, then Contractor may stop Work until such
PSGC default is cured, at which time Contractor shall re-commence performance of
the Work in a timely fashion. If Contractor has not received any undisputed
payment within thirty (30) Days after the date such payment is due or if a PSGC
Act of Bankruptcy continues for more than thirty (30) Days, then Contractor may
terminate this Agreement upon providing Notice of termination to PSGC. In the
event of such termination, Contractor shall receive compensation in accordance
with Section 13.1.1 (together with any payment that has accrued but has not been
paid to it under this Agreement as of the date of such termination) as its sole
remedy and the exclusive damages resulting from such termination. In the event
that the cumulative total of invoiced amounts of Reimbursable Costs which have
been disputed or otherwise withheld by PSGC exceeds **** dollars ($****), such
amounts shall either be paid into an escrow account in accordance with
Appendix M or a letter of credit (in a form and from a bank reasonably
acceptable to Contractor) for such amounts shall be delivered to an escrow agent
jointly selected by the Parties and held as security for the payment of such
amounts upon final resolution of the dispute. The Parties will resolve such
dispute or disputes by agreement or through the adjudication process described
in Appendix M. Upon a resolution of any such dispute, either the monies in the
escrow account shall be released as appropriate, along with any interest earned
thereon, or a draw (to include interest at the Late Payment Rate in respect of
the amount due) may be made on, a reduction of the stated amount of, or a
surrender of such letter of credit, as appropriate, shall be effected in
accordance with the terms of such resolution.
          13.5.2 Non-Monetary Default. If any PSGC Event of Default (other than
a payment default as described in Section 13.5.1 above) occurs, then (a) to the
extent such PSGC Event of Default materially and adversely affects Contractor’s
ability to achieve any of the Target Contract Dates, increases Contractor’s cost
to perform the Work or otherwise adversely affects the provisions of this
Agreement, Contractor, if it so requests, shall be entitled, and PSGC shall
execute, a Change Order as provided in Section 10.3, (b) Contractor shall be
entitled to any other right or remedy permitted under this Agreement (other than
termination if such PSGC Event of Default can be fully cured by a Change Order
issued in accordance with Article 10 and in compliance with Applicable Legal
Requirements) as a result of such PSGC Event of Default, and (c) Contractor
shall

-115-



--------------------------------------------------------------------------------



 




be entitled to suspend its performance of the Work, such suspension to become
effective upon PSGC’s receipt of Notice thereof from Contractor. “PSGC Events of
Default” shall occur if:
               (a) PSGC or Owners fail or refuse to comply with any Applicable
Legal Requirements under this Contract, which failure or refusal results in a
material adverse effect on Contractor;
               (b) any representation or warranty made by PSGC or any Owner
herein or in any other document submitted to Contractor under this Agreement is
false in any material respect when made;
               (c) PSGC or any Owner fails to perform any of its material
obligations under this Agreement;
               (d) the occurrence of (i) a PSGC Act of Bankruptcy, (ii) one or
more Owner Acts of Bankruptcy or (iii) one or more similar acts of bankruptcy of
Persons providing Qualified Backup Guaranties, where, in the case of clause
(ii) and (iii), one or more Owners having Proportionate Shares equal to or
exceeding twenty-five percent (25%) of all Proportionate Shares is involved,
occurs;
               (e) PSGC fails to maintain insurance required hereunder;
               (f) PSGC or any Owner makes an assignment in violation of the
provisions hereof;
               (g) any Owner Guaranty fails to be in full force and effect or
any Peabody Guaranty or Qualified Backup Guaranty fails to be in full force and
effect for the period required under this Agreement; or
               (h) any one or more of the Owners having aggregate Proportionate
Shares equal to or exceeding twenty-five percent (25%) is in default under its
or their respective Financing and PSGC has not provided reasonable evidence to
Contractor of PSGC’s ability to pay the balance of the Compensation payable to
Contractor for performance of the Work.
     Notwithstanding anything in this Agreement to the contrary, the events
described in the definition of an PSGC Event of Default will not constitute a
PSGC Event of Default, unless and until: (i) Contractor has given Notice to PSGC
specifying with particularity the existence of such default that, unless
corrected (if a cure period applies), constitutes an PSGC Event of Default, and
(ii) in the case of Section 13.5.2(g), such default has not been cured within
thirty (30) Days after receipt of such Notice, and (iii) in the case of
Sections 13.5.2(a), (b), (c), or (h), such default has not been cured within
thirty (30) Days after receipt of such Notice, or in the case that such default
cannot be cured within thirty (30) Days, PSGC has

-116-



--------------------------------------------------------------------------------



 



not within thirty (30) Days initiated or caused to be initiated and thereafter
diligently pursued actions reasonably likely to cure such default within an
additional ninety (90) Days; provided, however, if the event described in
Section 13.5.2(h) occurs and PSGC has not provided the reasonable evidence
therein required within ten (10) Days of Notice by Contractor, Contractor may
suspend performance of the Work until such evidence is provided or it has the
right to terminate upon PSGC’s failure to cure as hereinbefore provided.
     13.6 Duty to Mitigate Damages. Each Party shall have the duty to mitigate
damages to it arising from any default hereunder by the other Party.
ARTICLE 14
SECURITY
     14.1 Owner Guaranties. PSGC shall furnish to Contractor the Initial
Guaranty on the Effective Date. Each Owner identified as an “Owner” in
accordance with the Notice given to Contractor pursuant to Section 2.0 of
Appendix X (as such list of Owners may be amended pursuant to Section 20.1)
shall furnish to Contractor, at such time as it becomes an Owner, a guaranty for
its Proportionate Share as shown in Appendix X (as such Proportionate Share may
be amended pursuant to Section 20.1) (each an “Owner Guaranty”) substantially in
the form set forth in Appendix R-9.
ARTICLE 15
REPRESENTATIONS AND WARRANTIES
     15.1 Representations and Warranties of Contractor. Contractor hereby
represents and warrants to PSGC as follows:
               (a) Due Organization of Contractor. Contractor is duly organized,
validly existing and in good standing under the laws of the State of its
incorporation or organization, as applicable, and has all requisite corporate
power and authority to own and operate its business and properties and to carry
on its business as such business is now being conducted and is duly qualified to
do business in the State of Illinois and in any other jurisdiction in which the
transaction of its business makes such qualification necessary;
               (b) Due Authorization of Contractor; Binding Obligation.
Contractor has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder, and the execution, delivery and
performance of this Agreement by Contractor have been duly authorized by all
necessary action on the part of Contractor. This Agreement has been duly and
validly executed and delivered by Contractor and, assuming due execution and
delivery by PSGC, constitutes the legal, valid and binding obligation of
Contractor enforceable against Contractor in accordance with its terms, except
as such enforcement may be limited by (i) bankruptcy, insolvency,
reorganization,

-117-



--------------------------------------------------------------------------------



 



moratorium or other similar laws relating to or affecting the enforcement of
creditors’ rights in an action (whether considered in an action at law or in
equity) generally, or (ii) general equitable principles (whether considered in
any action at law or in equity);
               (c) Non-Contravention. The execution, delivery and performance of
this Agreement by Contractor and the consummation of the transactions
contemplated hereby do not and shall not contravene the governing documents of
Contractor and do not and shall not conflict with or result in a breach of or
default under any indenture, mortgage, lease, agreement, instrument, judgment,
decree, order or ruling to which Contractor is a party or by which it or any of
its properties is bound or affected;
               (d) Regulatory Approvals. All governmental or other
authorizations, approvals, orders or consents required in connection with the
execution, delivery and performance of this Agreement by Contractor have been
obtained or shall be obtained in due course; and
               (e) Intellectual Property. Contractor has the right to grant all
of the Intellectual Property rights it has purported to grant under this
Agreement.
     15.2 Representation and Warranties of PSGC. PSGC hereby represents and
warrants to Contractor as follows:
               (a) Due Organization of PSGC. PSGC is a limited liability company
duly organized and validly existing and in good standing under the laws of the
State of Delaware and has all requisite power and authority to own and operate
its business and properties and to carry on its business as such business is now
being conducted and is duly qualified to do business in the State of Illinois;
               (b) Due Authorization of PSGC; Binding Obligation. PSGC has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and the execution, delivery and performance of this
Agreement by PSGC have been duly authorized by all necessary limited liability
company action on the part of PSGC. This Agreement has been duly and validly
executed and delivered by PSGC and, assuming due execution and delivery by
Contractor, constitutes the legal, valid and binding obligation of PSGC
enforceable against PSGC in accordance with its terms, except as such
enforcement may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the enforcement of
creditors’ rights in an action (whether considered in an action at law or in
equity) generally, or (ii) general equitable principles (whether considered in
any action at law or in equity);

-118-



--------------------------------------------------------------------------------



 



               (c) Regulatory Approvals. All governmental or other
authorizations, approvals, orders or consents required in connection with the
execution or delivery of this Agreement by PSGC have been obtained; and
               (d) Non-Contravention. The execution, delivery and performance of
this Agreement by PSGC and the consummation of the transactions contemplated
hereby do not and shall not contravene the certificate of formation or limited
liability company agreement of PSGC and do not and shall not conflict with or
result in a breach of or default under any indenture, mortgage, lease,
agreement, instrument, judgment, decree, order or ruling to which PSGC is a
party or by which it or any of its properties is bound or affected.
ARTICLE 16
LIMITATIONS OF LIABILITY
     16.1 Aggregate Limitation of Contractor’s Liability. To the fullest extent
permitted by Applicable Legal Requirements, Contractor’s and its Affiliates’
overall cumulative monetary liability to PSGC and Owners arising under or in
relation to this Agreement will in no event exceed (a) an amount equal to the
**** to **** but in no event more than **** dollars ($****), as such amount may
be increased in accordance with Section ****and ****, and (b) with respect to
Contractor’s obligations under Article 9, the amount of the Warranty Cap, and
PSGC releases Contractor and its Affiliates from, and waives all right of
recovery against Contractor and its Affiliates for, any recovery of amounts
beyond such limit of liability; provided, that (i) the foregoing limitation
shall not limit Contractor’s obligations under Sections 12.1 through 12.3 and
Section 2.2.13.2(d), and (ii) the aggregate amount of Contractor’s liability
under this Agreement shall not be reduced by (1) any proceeds of the ****
described in **** that are received by **** or paid to **** or any **** or
(2) the **** of **** of Contractor’s engineering Work in connection with the
correction of a Warranty Defect pursuant to Article 9. The Parties agree that
Contractor’s obligation to refund all or a portion of the Earned Fee Component
previously paid to Contractor shall be treated as a liability of Contractor for
the purpose of the first sentence of this Section 16.1. The foregoing limitation
of liability shall be without prejudice to Contractor’s obligation to be
responsible for Non-Reimbursable Costs, without entitlement to reimbursement for
such Non-Reimbursable Costs from PSGC.
     16.2 Consequential Damages. In no event will either Party (or its
Affiliates, or any Owner) be liable to any other Party, Affiliate, or to any
Owner or to Contractor’s Subcontractors for any special, incidental, indirect,
exemplary, punitive, or consequential costs or damages of any nature (including
damages from the use of or loss of any facility, equipment or property; loss of
anticipated profits or revenues; loss of opportunity; loss of productivity; loss
of shop space; claims of customers; costs of obtaining or maintaining loans; or
loss of goodwill). The foregoing limitation is not intended to limit a Party’s
liability to any Person

-119-



--------------------------------------------------------------------------------



 



indemnified under this Agreement. The Parties agree that any Late Completion
Damages, Buydown Amounts and Bonus Amounts as provided under this Agreement or
the direct damages of PSGC or any Owner payable by Contractor in connection with
termination of this Agreement because of a Contractor Event of Default will not
be considered "special, incidental, indirect or consequential” costs or damages
under this Section 16.2.
     16.3 Application. Limitations and waivers of liability, releases from
liability and exclusive remedies provided for herein will be applicable, valid
and enforceable irrespective of whether any claim or liability is based on
breach of contract, breach of warranty, indemnity, tort (including negligence)
or any other legal theory, and benefits thereof will extend to each Party and
its members, officers, directors, Affiliates and Personnel.
     16.4 Sole Remedies. PSGC’s sole remedy and Contractor’s sole liability for
overruns of the Target Price, for delays and for deficiencies in plant
performance (whether pertaining to the Facility, the Equipment or otherwise)
arising out of the performance or non-performance of the Work shall be limited
to the loss of all or a portion of the Earned Fee Component in accordance with
Appendix T-3, including the liability to refund all or a portion of the Earned
Fee Component to the extent previously paid to Contractor. The foregoing shall
not limit or otherwise prejudice Contractor’s obligations pursuant to Articles 9
and 12.
     16.5 Time Limit .1
ARTICLE 17
DISPUTE RESOLUTION
     17.1 Dispute Resolution Between the Parties.
          17.1.1 Cooperation. PSGC and Contractor desire that this Agreement
operate between them fairly and reasonably. If any disputes or differences
(collectively, “Disputes”) arise between the Parties in respect of this
Agreement or the subject matter hereof, representatives of the Parties shall
cooperate, in good faith, to attempt to amicably resolve the Dispute. If any
Party believes that such representatives will not be able to resolve the
Dispute, such Party may invoke the further dispute resolution procedures of this
Section 17.1 and of Section 17.2.
          17.1.2 Management Discussions. If representatives of the Parties
cannot resolve a Dispute within fifteen (15) Days, each Party shall prepare a
written statement of its position and deliver it to the other Party within ten
(10)
 

1   Time limit on indemnities to be resolved in conjunction with resolution of
insurance issues.

-120-



--------------------------------------------------------------------------------



 



Days after the expiry of the initial fifteen (15) Day period, and one or more
senior officers from each Party shall meet in person within fifteen (15) Days in
an effort to resolve the Dispute. If the senior officers of either Party
determine at any time that the Dispute cannot be resolved without referral of
the Dispute to an independent third party, such Party shall notify the other
Party that it wants to submit the Dispute to mediation or arbitration in
accordance with Sections 17.1.3 or 17.2, respectively; provided, however, no
Party shall seek arbitration of any Dispute until a period of at least twenty
(20) Days has elapsed since the Dispute was referred to such senior officers,
without a resolution having been reached. The pendency of a Dispute shall not
delay progress of the Work or relieve either Party from its duty to perform its
obligations under this Agreement.
          17.1.3 Voluntary Mediation. If a Dispute cannot be resolved by the
Parties pursuant to Sections 17.1.1 or 17.1.2, the Parties shall endeavor to
resolve such Dispute by mediation which, unless a Party objects to mediation by
giving Notice to the other Party prior to commencement of the mediation, shall
be a condition precedent to arbitration. Unless the Parties mutually agree
otherwise, mediation shall be in accordance with the then-current Construction
Industry Mediation Rules of the American Arbitration Association. Requests for
mediation shall be filed in writing with the other Party and with the American
Arbitration Association.
     17.2 Arbitration.
          17.2.1 Rules and Arbitrators. All Disputes that cannot be resolved by
the Parties pursuant to Section 17.1 shall be exclusively and finally settled by
self-administered arbitration with three (3) arbitrators conducted in accordance
with the then-current Construction Industry Arbitration Rules of the American
Arbitration Association or any successor thereto (the “Rules”), except as
modified herein. Each Party to the arbitration shall select one arbitrator and
the two (2) arbitrators selected by the Parties shall select a third arbitrator
within fifteen (15) Days. If the two (2) arbitrators fail to reach agreement on
the third arbitrator within such time limit, either Party may initiate the
selection of the third arbitrator by resort to the Appointing Authority. In any
proceeding conducted by the Appointing Authority, (a) no discovery shall be
allowed with respect to appointment of an arbitrator and limited discovery shall
be allowed with respect to disqualification of an arbitrator, (b) the
arbitration hearing may be scheduled upon not less than ten (10) Days prior
written notice to the Parties and shall not exceed three (3) Days in length,
(c) direct testimony shall be presented by the Parties solely through written
submissions, and (d) the decision of the arbitrator shall be rendered within
thirty (30) Days of submission.
          17.2.2 Impartiality, Independence and Qualifications of Arbitrators.
Each Person serving as an arbitrator (including the arbitrators selected by each
Party) shall be impartial and independent third parties, shall

-121-



--------------------------------------------------------------------------------



 




perform his or her duties with diligence and in good faith, and have practiced
law as a licensed attorney for at least twenty (20) years and have substantial
legal experience in connection with the design, construction and operation of
fossil fuel-fired electric generating facilities. If a person with such
expertise is not reasonably available, then an arbitrator with at least twenty
(20) years experience in the design, construction and operation of equivalent
heavy industry experience (e.g. refineries, chemical facilities, etc.) may be
selected. Upon objection of a Party, under the Rules, to the appointment or
continued service of an arbitrator, the Parties shall attempt to reach agreement
upon such disqualification and, in the absence of such agreement, shall submit
the matter to the Appointing Authority for resolution. If a Party-appointed
arbitrator is disqualified, his or her replacement shall be selected by the
Party appointing the original arbitrator. If the third arbitrator is
disqualified, his or her replacement shall be selected in accordance with the
procedure outlined in Section 17.2.1.
          17.2.3 Costs and Discovery. Subject to the remaining terms of this
Agreement, each Party shall bear the cost of the arbitrator which it selects and
the Parties shall equally bear all other costs of arbitration, including the
cost of the third arbitrator. If the arbitrators find that a frivolous claim has
been pursued by a Party or a Party engages in egregious conduct, the arbitrators
may award all (or any portion) of any expenses of arbitration incurred in
connection with the Dispute (including attorney fees, charges, disbursements,
expenses of expert witnesses and fees of the arbitrators) to the Parties in such
proportion as may be determined by the arbitrators. The arbitrators may permit
and/or limit the scope of discovery as may be reasonable under the
circumstances. Time is of the essence in any Dispute, and the arbitrators shall
be permitted to issue monetary sanctions against any Party if, upon a showing of
good cause, such Party is unreasonably delaying the proceedings. Except as may
be determined by the arbitrators pursuant to the second sentence of this
Article 17.2.3, costs incurred by Contractor in prosecuting a dispute under this
Article 17 do not constitute Reimbursable Costs.
          17.2.4 Limitations. No Party shall submit a Dispute to arbitration
when institution of legal or equitable proceedings based on such Dispute would
be barred by the applicable statute of limitations. The arbitrators may not
amend or modify this Agreement, enter an award for damages that are prohibited
hereunder or limit any of the remedies set forth in this Agreement.
          17.2.5 Additional Relief. Nothing in this Article 17 will preclude any
Party from taking (or requesting any judicial or other authority to order) any
measure in aid of arbitration prior to the commencement of or during the
arbitration proceedings for the preservation of its rights and interests.
          17.2.6 Venue and Timing. The arbitration shall take place in Chicago,
Illinois, and shall be conducted in English. The arbitrators shall render their
award (the “Award”) within one hundred eighty (180) Days from submission

-122-



--------------------------------------------------------------------------------



 




of the Dispute to arbitration. The Award shall be final and binding on the
Parties hereto and non-appealable and may be confirmed and enforced in any court
of competent jurisdiction, unless the Award is procured by corruption or fraud.
Except as provided in this Section 17.2, each Party hereby excludes and waives
irrevocably any rights or application or appeal to the courts of any
jurisdiction to the fullest extent permitted by Applicable Legal Requirements.
The court may correct the Award before confirmation, if (a) there was manifest
error in any mathematical calculation or manifest error in the description of
any Person, thing or property referred to in the Award, (b) the arbitrators
exceeded their powers by including in the decision or award a matter not
submitted to them and the decision or award may be corrected without affecting
the merits of the decision upon the matter submitted, and (c) the Award is
imperfect in a matter of form, which can be corrected without affecting the
substance of the Award. If an Award is vacated, the matter will be resubmitted
for resolution according to the terms of this Agreement.
          17.2.7 Continued Performance. Unless otherwise agreed in writing,
Contractor shall continue to perform the Work and PSGC shall continue to make
payments, both in accordance with this Agreement, pending the resolution of any
Dispute hereunder.
          17.2.8 Consolidation. The Parties agree that if a third party
(including an Owner Supplier or a Subcontractor) is substantially involved in a
common question of fact or law or whose presence is necessary if complete relief
is to be afforded and/or inconsistent decisions are to be avoided, then, the
Parties will use their respective reasonable efforts to consolidate such third
party into the dispute resolution process herein contained, making such
accommodating adjustments as are fair and appropriate to accommodate additional
parties; provided, however, such third party has consented to such inclusion and
agrees to be bound by the Award of the arbitrators.
          17.2.9 When Inapplicable. The provisions relating to mandatory
arbitration will not be applicable to a claim asserted in an action in court by
a person who is under no obligation to arbitrate such claim with either of the
Parties to this Agreement insofar as the Parties to this Agreement may desire to
assert any rights of indemnity or contribution with respect to the subject
matter of such action.
          17.2.10 Cross Examination. Testimony may be admitted by sworn
affidavit, provided, however, the opposing Party must be given the right to
cross-examine any witness whose testimony is so admitted.
          17.2.11 Survival. The provisions of this Article 17 will survive the
expiration or earlier termination of this Agreement.

-123-



--------------------------------------------------------------------------------



 



ARTICLE 18
CONFIDENTIALITY
     18.1 Confidential Information. The Parties and Owners have a proprietary
interest in information that will be furnished pursuant to this Agreement. The
Parties and Owners shall keep in confidence and will not disclose any such
information which in good faith is proprietary and which is specifically
designated in writing as being proprietary (“Confidential Information”) without
the prior written permission of the disclosing Person (the “Disclosing Party”)
or use any such information for other than the purpose for which it is supplied,
except as provided herein. Information relating to commercial terms of this
Agreement shall also be treated as Confidential Information; provided, however,
such restriction is intended only to prevent disclosure of the Compensation
terms, the Target Price, specific performance (including emissions) targets,
Unit Equivalent Availability Target provisions, Functional Test provisions,
limits of liability, liquidated damage categories and amounts, warranty
provisions, and Intellectual Property provisions, and is not intended to
restrict PSGC or Owners from use of the form of agreement. Each Party and Owner
agrees that the other Party and Owners may disclose any Confidential Information
to its or their consultants, representatives and to such other Persons,
including the Financing Parties and potential Owners or Affiliates, as may be
necessary to perform its or their obligations under this Agreement or any
document related to the Facility or the Financing thereof to which it is a Party
or, in the case of Owners, to develop, finance or sell an interest in the
Facility or any entity owning an equity interest directly or indirectly in the
Facility, provided that any disclosure of Confidential Information to the PSGC
Engineer shall be limited to the information contemplated in the separate
confidentiality agreement signed between Contractor and the PSGC Engineer dated
October 16, 2006, as amended, provided, further, that any disclosure of
Confidential Information to the Financing Engineer shall be limited to the
information contemplated in the separate confidentiality agreement signed
between Contractor and the Financing Engineer dated April 11, 2007. Each Party
shall be responsible for requiring any third party (excluding such Party’s (or
its Affiliates) officers, directors, employees and counsel who, in each case,
will be informed of the requirement to comply with the terms of this
Section 18.1) to which it wishes to disclose Confidential Information to enter
into a confidentiality agreement on substantially the terms of this Article 18
or, in the case of Financing Parties, if a Party or Owner is unable to get any
Financing Party to agree to such terms after expending a reasonable effort to do
so, on reasonable terms and conditions that are customary for confidentiality
agreements for similarly situated parties receiving proprietary information
comparable to the Confidential Information; provided, however, if a third party
(a party other than PSGC, Owners or their Affiliates, officers, directors,
employees and counsel) has agreed in a writing provided to Contractor prior to
the Effective Date to maintain the confidentiality of Confidential Information
in connection with the Facility, such third party shall not be required to enter
into another confidentiality agreement pursuant to this

-124-



--------------------------------------------------------------------------------



 



Article 18. Each Party and Owner agrees with respect to Confidential
Information, to hold the same confidential for the shorter of a period of five
(5) years from receipt or for a period of three (3) years from the earlier to
occur of termination or Final Completion. The provisions of this Article 18
shall not apply
               (a) to information which the receiving Person (the “Receiving
Party”) can substantiate:

  (i)   was in the possession of the Receiving Party at the time it was
initially furnished, without a breach of this provision;     (ii)   is or
becomes part of the public domain without a breach of this provision;     (iii)
  is received from a third party who is, as far as reasonably can be determined,
under no limitation or restriction regarding disclosure; or     (iv)  
information the Disclosing Party authorizes the Receiving Party to describe.

Such information shall not be deemed to be within one of the foregoing
exceptions if it is merely embraced by more general information available on a
non-confidential basis to the Receiving Party;
               (b) to the extent that a Receiving Party is required to disclose
Confidential Information pursuant to Applicable Legal Requirements (including in
connection with a Financing), or uses information in connection with any legal
proceeding or Dispute under Article 17 hereof; provided, however, promptly upon
a Receiving Party or any Owner, as applicable, becoming aware that Confidential
Information may be required to be disclosed pursuant to Applicable Legal
Requirements, the Receiving Party or Owner gives notice to the other Party and,
in consultation with the Disclosing Party, takes reasonable steps to make the
Disclosing Party’s Confidential Information subject to reasonably available
procedures for maintaining its confidentiality; or
               (c) to any Record Documents or other Submittals related to the
Facility to the extent disclosure thereof is reasonably necessary in connection
with the design, engineering, construction, operation, maintenance, improvement,
modification, expansion or other activity related to the Facility; provided,
however, PSGC shall require the recipient of Confidential Information contained
therein to maintain the confidentiality of such Confidential Information on
terms substantially similar to the terms of this Article 18 and to limit use of
such Confidential Information to the Facility.
     18.2 Publicity. Contractor agrees that all public relation matters arising
out of or in connection with the Work will be the sole responsibility of PSGC.

-125-



--------------------------------------------------------------------------------



 



Therefore, Contractor shall obtain PSGC’s prior written approval of the text of
any announcement, publication, technical report, article, photograph or any
other media release, or general public communication concerning the Work that
specifically mentions PSGC or any of its Affiliates or the Facility or the
Facility Site or any of the Financing Parties which Contractor or its
Subcontractors or vendors or any of their respective Affiliates wish to release
for publication. Contractor shall include in each Contractor Subcontract a
provision requiring each Subcontractor to adhere to the requirements of this
Section 18.2. PSGC shall obtain Contractor’s prior written approval of the text
of any announcement, publication, technical report, article, photograph or any
other media release or general public communication concerning the Work that
specifically mentions Contractor or any of its Affiliates which PSGC wishes to
release for publication.
     18.3 Prior Confidentiality Agreements. The provisions of this Article 18
supersede all prior agreements (including confidentiality obligations under the
Letter of Intent) between Contractor and PSGC and/or Owners regarding the
confidentiality of any information or documents regarding the Facility or the
matters described in this Agreement; provided, however, with respect to
Permitted Owners identified in Appendix X, PSGC may provide Confidential
Information to Permitted Owners and the confidentiality provisions of the Letter
of Intent (as if it remained in effect) will continue to apply to such
Confidential Information to and until any such Permitted Owner becomes an Owner.
Any such prior agreements between either of the Parties or any Owner or their
respective predecessors or Affiliates shall have no force or affect on or after
the Effective Date; provided, however, the provisions of this Article 18 shall
also apply to all information shared under the prior confidentiality agreements
and/or the Letter of Intent.
     18.4 Injunctive Relief. The Parties agree that both injunctive relief and
monetary damages, alone or in combination, are appropriate remedies for any
breach of this Agreement by the other Party, its partners, parents, subsidiaries
or affiliates, or the employees, agents or consultants of any of them.
ARTICLE 19
COST RECORDS
     19.1 Records. Contractor shall maintain fiscal records, books and accounts
pertaining to the Project in accordance with generally accepted accounting
principles consistently applied.
     19.2 Inspection of Books, Records and Audit Rights. Contractor shall keep
and maintain (a) full, complete and detailed records, books, accounts and
invoices of all of its costs and expenses relating to any Application for
Payment, Reconciled Application for Payment, Recommendation for Funding of Owner
Supplier Payment Account, Owner Supplier Reconciliation Reports, allowances
provided in Section 5.1.5 and Termination Payment, (b) Subcontracts, tax records

-126-



--------------------------------------------------------------------------------



 



and other documents relevant to the Work, (c) books, records and invoices
relating to its administration of the Owner Contracts, and (d) the Target Price
Estimate. At all times during the progress of the Work and for a period of two
(2) years after the Final Completion Date, or, if the Final Completion Date does
not occur, for two (2) years after the termination of this Agreement, Contractor
shall afford PSGC and Owners, and their respective auditors and counsel, access
at reasonable times to any of the above relative to the Reimbursable Costs,
Applications for Payment, Reconciled Applications for Payment, Statements of
Owner Supplier Costs, Owner Supplier Reconciliation Reports, and any Termination
Payment or other amounts paid to Contractor on the basis of its costs or damages
(including indemnifications) in order to inspect, copy and audit the same or to
verify compliance by Contractor with all of the terms and conditions of this
Agreement; provided, however, the right to inspect, access, copy and/or audit
Contractor’s books, records, invoices, and accounts shall not extend to agreed
rates, agreed lump sum amounts, agreed allowances or to amounts expressed as a
percentage of other costs.
ARTICLE 20
MISCELLANEOUS
     20.1 Change in Owners.
          20.1.1 Initial Ownership Transfers. Contractor agrees that on or after
the Effective Date, Peabody Energy Corporation (which at the Effective Date is
the parent of PSGC) has the right to take such actions as are necessary to allow
the Persons set forth in Tables A and C of Appendix X, together with other
Eligible Persons, to become Owners.
          20.1.2 Subsequent Ownership Transfers. Owners have the right to
change, increase the number of, or substitute any one or more of the Persons
that constitute Owners hereunder or to change the respective Proportionate Share
percentages of existing Owners, as reflected from time to time in Table B as
referenced in Appendix X (any such change an “Owner Change”); provided, however,
that any Owner Change which would increase the Proportionate Share percentage of
any existing Owner in excess of such Owner’s Maximum Permitted Proportionate
Share set forth in Appendix X or that would transfer an interest in the Facility
to a new Owner must at the time of such transfer be to an Eligible Person.
          20.1.3 Transfer Deliveries. Subject to the foregoing requirements, in
the event of any Owner Change in the identity or Proportionate Share percentages
of Owners, such Owner Change will be effective hereunder upon delivery to
Contractor of (a) in connection with the addition of a new Owner (i) an
agreement of assumption by the new Owner of all of the rights and obligations
acquired by such new Owner under this Agreement, to include agreement to be
bound by the releases and limitations of liability set forth herein, (ii) a
revised Table

-127-



--------------------------------------------------------------------------------



 




B as referenced in Appendix X dated and revised to reflect the Proportionate
Shares of the Owners, (iii) an Owner Guaranty executed by such new Owner, and,
(iv) where the Owner is an Eligible Person defined in clause (d) of such term, a
Qualified Backup Guaranty; and, (b) in connection with the change of the
Proportionate Share percentages held by all or a portion of Owners, (i) a
certificate executed by each Owner whose Proportionate Share is changing
certifying the percentage of its Proportionate Share, and (ii) a revised Table B
as referenced in Appendix X dated and revised to reflect the revised
Proportionate Shares of the Owners. An Owner Change shall be effective and this
Agreement deemed amended as of the date specified in the documents required to
be provided to Contractor under this Section 20.1.
          20.1.4 Security Release.
          20.1.4.1 If any Owner’s Proportionate Share is reduced to zero,
Contractor will, subject to Section 20.24, return its Owner Guaranty to such
Owner for cancellation within five (5) Business Days upon its receipt of one or
more Owner Guaranties in substitution thereof.
          20.1.4.2 If at any time an Owner that has furnished a Qualified Backup
Guaranty to the Contractor (a) has closed on a Financing, the proceeds of which
are sufficient (taking into account any equity contributions required by such
Financing) to pay its Proportionate Share of the unpaid balance of the
Compensation payable to Contractor for performance of the Work; or (b) reduces
its Proportionate Share to zero in accordance with the provisions of this
Section 20.1 and furnishes to Contractor the Owner Guaranties and/or Qualified
Backup Guaranties required by this Section 20.1, or (c) provides to the
Contractor a substitute Qualified Backup Guaranty, then, Contractor shall,
subject to Section 20.24, surrender the applicable guaranty to Peabody Energy
Corporation or other issuer of the Qualified Backup Guaranty for cancellation
within five (5) Business Days.
     20.2 Authorized Representatives. In order to secure effective cooperation
and to deal on a prompt and orderly basis with the various scheduling and
administrative issues that may arise in connection with the rights and
obligations of the Parties hereunder, each Party shall appoint its own
authorized representative (“Authorized Representative”) and notify the other
Party in writing of such representative’s name, address, facsimile and telephone
number within ten (10) Days after the execution of this Agreement. Either Party
may, at any time, change the designation of its Authorized Representative;
provided, however, such Party shall promptly notify the other Party in writing
of such change. Each Party’s Authorized Representative shall be authorized to
amend this Agreement (including the execution of Change Orders) on behalf of the
designating

-128-



--------------------------------------------------------------------------------



 



Party and agree upon procedures and provide such information as is necessary for
coordinating the efforts of the Parties.
     20.3 Assignment/Delegation.
          20.3.1 Assignment/Delegation by Contractor. Except as provided in
Sections 20.1, 20.3.2 or 20.18, it is expressly understood and agreed that this
Agreement is personal to each of the Parties hereto, and that neither Party
shall have the right, power or authority to assign or delegate its rights or
obligations under this Agreement or any portion thereof, either voluntarily or
involuntarily, or by operation of law without the written consent of the other
Party, except that a Party’s rights to payments hereunder may be assigned
without the other Party’s consent and except as provided in
Section 20.18(a)(iii). Notwithstanding the above, Contractor may have portions
of the Work performed by its Affiliates or their Personnel, in which event
Contractor shall be responsible for such portions of the Work, such portions of
the Work shall be deemed to have been performed by Contractor for all purposes
under this Agreement, and PSGC will look solely to Contractor in connection with
such portions of the Work.
          20.3.2 Assignment/Delegation by PSGC.
          20.3.2.1 Affiliates. PSGC reserves the right, in its sole discretion
and without the prior consent of Contractor, to assign all or any of its rights
and/or to delegate all or any of its obligations under this Agreement to one or
more of its Affiliates. PSGC shall give Contractor Notice of such assignment
and/or delegation. Upon its receipt of Notice of a delegation or assignment of
PSGC’s obligations under this Agreement, Contractor shall be deemed to have
released PSGC from all of the obligations so delegated or assigned so long as
the assignee/delegate of such obligations assumes the obligations so assigned or
delegated and each Owner either reissues or affirms the continued effectiveness
of its Owner Guaranty. If PSGC or Contractor so requests, then Contractor or
PSGC (as the case may be) shall, without delay or conditions, execute a written
release that confirms PSGC’s release from such obligations or such assignee’s/
delegate’s assumption of such obligations (as the case may be).
          20.3.2.2 Third Parties. PSGC may assign any or all of its rights
and/or delegate any or all of its obligations under this Agreement to any Person
other than an Affiliate; provided, however, PSGC will not be relieved of its
obligations hereunder so assigned or delegated, unless Contractor consents to
such assignment or delegation; provided, further, such consent will not be
unreasonably withheld, unreasonably conditioned or unreasonably delayed. If,
upon its request for such consent, Contractor has concerns that may lead to its
withholding such consent, then Contractor shall promptly identify such concerns
to PSGC, meet and in good faith discuss with

-129-



--------------------------------------------------------------------------------



 



PSGC appropriate steps that may be taken to address and resolve such concerns so
as to allow for such consent to be granted. If Contractor consents to such
assignment, Contractor shall be deemed to have released PSGC from all of the
obligations so delegated or assigned so long as the assignee/delegate of such
obligations assumes the obligation so assigned or delegated; provided, that each
Owner either reissues or affirms the continued effectiveness of its Owner
Guaranty. If Contractor has consented to the delegation of PSGC’s obligations as
provided above, then, if PSGC so requests, Contractor shall execute
documentation evidencing such consent and releasing PSGC from such delegated
obligations. Contractor shall be entitled to reject any such assignment and/or
delegation where such assignment and /or delegation would be to one of
Contractor’s competitors in the engineering and construction business.
          20.3.3 Successors and Assigns. Subject to Sections 20.3.1 and 20.3.2,
the provisions of this Agreement shall extend to the benefit of and will be
binding upon the successors and assigns of the Parties.
     20.4 Reviews, Inspections, Approvals by PSGC. The inspection, review,
and/or comment by PSGC, PSGC Project Manager, the PSGC Engineer, any Financing
Party or the Financing Engineer of any drawing, document, or any other Work or
services performed by Contractor, any Subcontractor or Owner Supplier will not
(a) alter, amend, waive or relieve any obligation of Contractor under this
Agreement, other than the obligation to have allowed such inspection, review
and/or comment, (b) impose any liability on PSGC, PSGC Project Manager, the PSGC
Engineer, any Financing Party or the Financing Engineer under this Agreement or
(c) result in any adjustment of the Target Price, Project Schedule, Performance
Targets or other obligations or liabilities of the Parties under this Agreement.
Notwithstanding the foregoing, Contractor will be entitled to rely upon any
fully executed Change Order or fully executed amendment to this Agreement.
     20.5 Governing Law; Choice of Forum. This Agreement will in all respects be
governed by and construed in accordance with the laws of the State of Illinois,
without giving effect to any choice of law rules thereof, which may direct the
application of the laws of another jurisdiction. For purposes of resolving any
Dispute arising under this Agreement, and subject to Article 17, the Parties
hereby submit to the non-exclusive jurisdiction of the courts of the State of
Illinois and the federal district courts, in each case located in Springfield,
Illinois.
     20.6 Surviving Obligations. The provisions of Article 20, the
indemnification provisions set forth in this Agreement, and other provisions of
this Agreement that are by their nature intended to survive termination,
cancellation, completion, or expiration of this Agreement, and any expressed
limitations or releases from liability, will continue as valid and enforceable
obligations of the Parties, notwithstanding any such termination, cancellation,
completion, or

-130-



--------------------------------------------------------------------------------



 



expiration. Further, termination of this Agreement will not relieve either Party
of any obligation hereunder which expressly or by implication survives
termination hereof and, except as expressly provided in Article 13 or this
Article 20, will not relieve either Party of any obligations or liabilities for
loss or damage to the other Party arising out of or caused by acts or omissions
of such Party prior to the effectiveness of such termination or arising out of
such termination.
     20.7 Severability. If any provision of this Agreement is held void,
voidable, invalid or inoperative, no other provision of this Agreement will be
affected as a result thereof, and, accordingly, the remaining provisions of this
Agreement will remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein. To the extent
that any provision is held void, voidable, invalid or inoperative, the Parties
shall negotiate an equitable adjustment in the provisions of this Agreement with
a view toward effecting the purpose of this Agreement, and the validity and
enforceability of the remaining provisions, or portions or applications thereof,
will not be affected thereby.
     20.8 Notices. All Notices permitted or required to be given under this
Agreement will be in writing and will be deemed duly given when received:
(a) when sent by telefacsimile transmission; provided, however, the sender has
received electronic or voice confirmation of the recipient’s receipt of such
transmission; (b) when confirmation of receipt by the recipient is confirmed by
the delivery service, if sent by overnight (or next Business Day) or
international courier service; or (c) when received by the recipient, if
delivered by personal delivery or mail. All Notices must be in English. Notices
will not be effective if given by electronic mail. All Notices shall be
delivered or sent to the Parties at their respective address(es) or number(s)
shown below or to such other address(es) or number(s) as a Party may designate
by prior Notice given in accordance with this provision to the other Party:
If to PSGC:
Prairie State Generating Company, LLC
c/o Peabody Energy Corporation
701 Market Street
St. Louis, Missouri 63101
Attention: ****
Telefacsimile Number: (314) 342-7602
Telephone Number: ****
and copies to:
[to be specified by PSGC after the Effective Date]
and,

-131-



--------------------------------------------------------------------------------



 



****
Attention: ****
Telefacsimile Number: ****
Telephone Number: ****
If to Contractor:
Bechtel Power Corporation
5275 Westview Drive
Frederick, MD 21703
Attention: ****
Telefacsimile Number: ****
Telephone Number: ****
and
Bechtel Power Corporation
5275 Westview Drive
Frederick, MD 21703
Attention: ****
Telefacsimile Number: ****
Telephone Number: ****
and copy to:
Bechtel Power Corporation
5275 Westview Drive
Frederick, MD 21703
Attention: ****
Telefacsimile Number: ****
Telephone Number: ****
     20.9 Article and Section Headings. The Article and Section headings herein
have been inserted for convenience of reference only and will not in any manner
affect the construction, meaning or effect of anything herein contained nor
govern the rights and liabilities of the Parties. References to “Articles” and
“Sections” in this Agreement shall mean the Articles and Sections of this
Agreement unless otherwise expressly noted.
     20.10 Duties and Remedies. Except as provided in Article 8, Article 9,
Article 16 and any other provision of this Agreement pursuant to which an
exclusive remedy is expressly provided, the duties and obligations imposed by
this Agreement and the rights and remedies available hereunder will be in
addition to

-132-



--------------------------------------------------------------------------------



 



and not in limitation of any duties, obligations, rights and remedies otherwise
imposed or available at law or in equity to the Parties.
     20.11 No Waiver of Rights. Except as may be specifically agreed in writing,
the failure of PSGC or Contractor to insist in any one or more instances upon
the strict performance of any one or more of the provisions of this Agreement or
to exercise any right herein contained or provided by law or equity, will not be
construed as, or constitute in any way, a waiver, modification or relinquishment
of the performance of such provision or right(s), or of the right to
subsequently demand such strict performance or exercise such right(s), and all
such rights will continue unchanged and remain in full force and effect. No
payment to Contractor by PSGC will constitute an acceptance of any Work
furnished by Contractor or shall relieve Contractor of any of its obligations or
liabilities with respect thereto.
     20.12 Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes
any and all prior and contemporaneous written and oral agreements, proposals,
negotiations, warranties, guarantees, understandings and representations
pertaining to the subject matter hereof, except to the extent provided in
Section 18.3 with respect to the confidentiality provisions of the Letter of
Intent and that certain letter dated the date hereof from Peabody Energy
Corporation to Contractor, and as acknowledged by Contractor.
     20.13 Amendments. Except as provided in Section 10.2, no amendments or
modifications of this Agreement will be valid unless evidenced in writing and
signed by both Parties.
     20.14 No Third Party Rights. Except as expressly provided herein, this
Agreement and all rights hereunder are intended for the sole benefit of the
Parties and, to the extent expressly provided, for the benefit of the Parties,
Owners and the Indemnitees, and will not imply or create any rights on the part
of, or obligations to, any other Person.
     20.15 Obligations Non-recourse. Each Party acknowledges that it will not
have any recourse against any Affiliates, members, partners, joint venturers,
officers, directors, employees of the other Party, Owners, or the Engineers,
except that the foregoing shall not prejudice Contractor’s rights pursuant to
any Owner Guaranty, the Initial Guaranty or any Peabody Guaranty.
     20.16 Relationship of the Parties. Except with respect to the
administration of Owner Contracts pursuant to Appendix W as indicated in
Section 2.2.20, Contractor will be an independent contractor with respect to the
Facility, each part thereof, and the Work, and neither Contractor nor its
Subcontractors nor the Personnel of either will be deemed to be agents,
representatives, employees or servants of PSGC in the performance of the Work,
or

-133-



--------------------------------------------------------------------------------



 



any part thereof, or in any manner dealt with in this Agreement. PSGC shall
neither have the right to control, nor have any actual, potential or other
control over, the methods and means by which Contractor or any of its Personnel
or Subcontractors conducts their respective independent business operations.
Except with respect to the administration of Owner Contracts in accordance with
Appendix W, Contractor shall not perform any act or make any representation to
any Person to the effect that Contractor, or any of its Personnel or
Subcontractors, is the agent, representative, employee or servant of PSGC.
     20.17 Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     20.18 Cooperation with Financing Efforts. Contractor shall use reasonable
efforts to cooperate with Owners in connection with their respective efforts to
obtain and maintain Financing; provided, however, PSGC agrees to act as a single
point of contact between the Financing Parties of the respective Owners and
Contractor to the maximum extent possible. Without limiting the generality of
the foregoing, Contractor:
               (a) shall execute such documents as reasonably requested in
connection with obtaining and maintaining Financing whereby Contractor
(i) certifies to the Financing Parties that this Agreement is in full force and
effect and has not been modified and that there are no defaults under this
Agreement (except, in each case, as specifically stated in such certification),
(ii) represents and warrants to the Financing Parties that this Agreement is
enforceable against Contractor, (iii) consents to the collateral assignment of
this Agreement to the Financing Parties as security for the debt relating to the
Financing, (iv) agrees to give the Financing Parties Notice of a PSGC Event of
Default contemporaneously with the Notices provided to PSGC and an opportunity
to cure such defaults, (v) clarifies provisions of this Agreement as reasonably
requested by the Financing Parties, and (vii) agrees to cooperate with PSGC and
Owners in the negotiation of such amendments to this Agreement as the Financing
Parties may reasonably request;
               (b) at PSGC’s reasonable request, shall attend and participate in
presentations to potential Financing Parties;
               (c) hereby authorizes PSGC and any Owner to (i) provide this
Agreement to potential Financing Parties and equity participants (subject to
Article 18), and (ii) include a description of the material provisions of this
Agreement in any offering circular required for the Financing and/or, if the
Financing must be registered in accordance with Applicable Legal Requirements,
that PSGC may, after consultation with Contractor, file this Agreement as an

-134-



--------------------------------------------------------------------------------



 



exhibit to such registration statement (which filing will include requests for
confidentiality with respect to pricing and other key commercial terms);
               (d) at PSGC’s request, shall reasonably cooperate with the
Financing Engineer and any rating agencies or other credit enhancement entities
associated with a Financing;
               (e) at PSGC’s request, shall reasonably cooperate in connection
with tax-exempt financing or any financing or other arrangements effected to
reduce Taxes on the Facility or the Work; and
               (f) Contractor shall provide PSGC with legal opinions of counsel
to Contractor regarding the execution, delivery and validity of this Agreement
and the status of Contractor as PSGC will reasonably request in connection with
obtaining and maintaining the Financing.
     20.19 Financing Engineer. Contractor acknowledges that the Financing
Engineer will be engaged for the purpose of providing to the Financing Parties a
neutral, third party overview of the Work. The Financing Engineer will be a
recognized engineering and consulting firm selected by the Financing Parties and
bound by confidentiality obligations substantially similar to those contained in
Article 18. The Financing Engineer is expected to provide the Financing Parties
with independent opinions with respect to: (a) the status of the Work, (b) the
performance of the Work and associated Equipment, (c) Contractor’s Performance
Test procedures, (d) Contractor’s quality assurance program for the Work and
major components thereof, (e) the results of the Performance Tests, and
(f) Applications for Payment, Reconciled Applications for Payment,
Recommendations for Funding of Owner Supplier Costs and Change Orders submitted
by Contractor. The Financing Engineer may attend all monthly meetings.
Notwithstanding anything else to the contrary contained herein, the Financing
Engineer will have no right to direct Contractor or any portion of the Work or
to make any changes to the Work.
     20.20 PSGC’s Engineer. PSGC’s Engineer shall act on PSGC’s behalf, subject
to Appendix O in relation to various Facility-related matters, including the
review of contract documents, attending design and progress meeting, carrying
out inspections and the review and approval of test results and most
particularly all Performance Test results.
     20.21 Review Committee.
          20.21.1 Formation and Meetings. The Parties recognize that the most
efficient and cost effective implementation of the Work will necessitate
continual monitoring of the Labor Plan and other strategic decisions that may
have a material effect on the Total Installed Cost or Project Schedule that the
Parties agree to have considered by the Review Committee. Because the nature of
labor compensation decisions is expected to require the balancing of interests
and

-135-



--------------------------------------------------------------------------------



 



tradeoffs among project objectives, each Party will select two
(2) representatives to comprise a committee (the “Review Committee”) to consider
adjustments to the Labor Plan and other Project execution strategies. The
initial members of this Review Committee are to be appointed within thirty
(30) Days of the Effective Date. Each Party may change its representatives on
Notice to the other Party. Each Party shall ensure that its members on the
Review Committee act reasonably at all times. The Review Committee will meet on
an as-needed basis, but no less frequently than quarterly. With respect to each
issue considered by the Review Committee, Contractor and PSGC, as appropriate,
shall provide adequate materials and information sufficient to allow a
reasonable basis on which decisions can be made. The Review Committee will meet
promptly and work cooperatively to adopt recommendations that support
achievement of the Targets at the lowest Total Installed Cost, except as they
otherwise unanimously agree. The Review Committee shall appoint one of its
members to provide adequate notice of meetings to the other members and to keep
and distribute accurate minutes of its meetings. The PSGC Project Manager and
Contractor’s Project Director (as shown in Appendix H) may be invited to attend
meetings of the Review Committee but will not have any voting rights.
          20.21.2 ****. At such time as Contractor believes that the **** of
**** being **** to **** with respect to a particular **** is or will, in the
foreseeable future, not be sufficient to **** Craft Labor or **** Craft Labor,
in each case in a ****, for the construction of the Facility to support the
****, Contractor will give Notice to PSGC and the Parties, acting through their
representatives on the Review Committee, shall take the following actions:
               (a) Contractor will provide a reasonably detailed labor analysis,
supported by a reasonable level of factual compensation information, with
respect to the **** as to which Contractor believes **** are necessary. Such
analysis shall include (i) Contractor’s recommended changes to the **** of ****
to be **** to such Craft Labor; (ii) a direct comparison with the **** of ****
being **** to the same **** at the Key Benchmark Projects and the Other
Benchmark Projects; (iii) a forecast as the projected impact on the **** of the
Facility that would result from Contractor’s recommended changes and (iv) an
analysis of any reasonably cost effective alternative to achieve the same goal;
               (b) no later than two (2) Business Days after receipt by the
members of the Review Committee of the labor analysis described in clause
(a) above, the members shall consult with each other in good faith and attempt
to reach a unanimous decision as to the **** of **** (or alternative)

-136-



--------------------------------------------------------------------------------



 



to be **** to Craft Labor within such **** and as to when any changes should be
implemented;
               (c) no later than four (4) Business Days after receipt by the
members of the Review Committee of the labor analysis described in clause
(a) above, if the members are not able to reach a unanimous decision, then
Contractor may implement its recommended changes, provided, that the **** of the
**** to be **** to Craft Labor within the **** in question is **** than ****
percent (****%) in excess of (i) the **** of **** to **** within such ****
working on Key Benchmark Projects; or (ii) the **** of **** to **** within such
**** working on Other Benchmark Projects, whichever is the greater between
(i) and (ii); provided further that, notwithstanding the foregoing, Contractor
shall be permitted to **** a **** than such **** percent (****%) **** so long as
the **** to be **** to Craft Labor within the **** in question is **** percent
(****%) **** of (x) the **** then being **** with respect to the Key Benchmark
Projects; or (y) the **** with respect to Other Benchmark Projects, whichever is
the **** between (x) and (y). Notwithstanding the foregoing, PSGC will have the
right to prevent the implementation of any such recommended change by exercising
its right to implement Changes in accordance with Section 10.2.2.
               (d) If such recommended changes would cause the **** of the ****
for a specific **** to be **** than **** in ****, then, either the Review
Committee must unanimously agree to make such change or either Party may refer
the matter for decision by the senior officers of the Parties. Each Party shall,
through its nominated senior officer, prepare a written statement of its
position and deliver it to the other Party within ten (10) Days after referral
of the matter to the senior officers. The nominated senior officers from each
Party shall meet in person within fifteen (15) Days after the exchange of such
written statements in an effort to resolve the matter.
     20.22 Source Country.
          20.22.1 Articles and Materials. Subject to Sections 20.22.3 and
20.22.4 below, Contractor agrees that, in the procurement of Equipment, it
shall, use commercially reasonable efforts (taking into account the Targets and
the other provisions of this Agreement) to furnish such manufactured articles,
materials, and supplies as have been manufactured in the United States or in any
eligible country substantially all from articles or materials, produced or
manufactured, as the case may be, in the United States or in any eligible
country; provided, that Contractor shall not be required to expend the foregoing
commercially reasonable efforts in the event and to the extent that the
Administrator of the Rural Utilities Service shall expressly in writing
authorize such use pursuant to the provisions of the Rural Electrification Act
of 1938, being Title IV of Public Resolution No. 122, 75th

-137-



--------------------------------------------------------------------------------



 




Congress, approved June 21, 1938. For the purposes of this Section 20.22, an
“eligible country” is any country that applies with respect to the United States
an agreement ensuring reciprocal access for United States products and services
and suppliers to the markets of that country, as determined by the United States
Trade Representative. For the purposes of this Section 20.22, manufactured
articles, materials, and supplies are considered to have been manufactured in
the United States or an eligible country if the cost of the products used
therein from the United States or an eligible country constitutes fifty percent
(50%) or more of the cost of all products used therein; provided, that products
means only those components of manufactured articles, materials, and supplies
which are directly incorporated therein but does not include materials used in
the manufacture of such components.
          20.22.2 Documentation. Contractor agrees to submit to PSGC such
reasonable documentation which is available to it or which it could reasonably
obtain with respect to the sourcing of Equipment as PSGC may reasonably request
in connection with the foregoing provision.
          20.22.3 Other Transactions . Section 20.22.1 shall not apply with
respect to (i) items which are proposed by Contractor to be procured (whether by
way of execution of a purchase order, contract or issuance of a letter of
intent) within the period of twelve (12) weeks after the Effective Date of this
Agreement; or (ii) any procurement involving a contract value of less than ****
dollars ($****), or (iii) items for which the procurement activities are
proposed by Contractor to be conducted at the Facility Site.
          20.22.4 Impact. In the event that, on account of the requirements of
Section 20.22.1, any item is required to be sourced from a location which is
different from the location from which Contractor would otherwise have sourced
or recommended sourcing of such item, the Parties shall execute a Change Order
in accordance with Article 10 prior to the purchase order or contract for such
item being signed, in order to address the impact or impacts arising from such
different sourcing. To the extent that compliance with this Section 20.22
results in any other cost, schedule or other impact on the performance of the
Work, such impact shall be treated as a Change Event in accordance with
Article 10.
     20.23 Equal Opportunity Clause.
          20.23.1 Forms. Contractor represents that it has one hundred (100) or
more employees, and that it has furnished for the current reporting year the
Equal Employment Opportunity Employers Information Report EEO-1, Standard
Form 100, required of employers with one hundred (100) or more employees
pursuant to Executive Order 11246 of September 24, 1965, and Title VII of the
Civil Rights Act of 1964. Contractor agrees that it will obtain, upon its
execution of any subcontract for more than ten thousand dollars ($10,000)
hereunder to a Subcontractor with one hundred (100) or more employees and to

-138-



--------------------------------------------------------------------------------



 




which Equal Employment Opportunity Employers Information Report EEO-1, Standard
Form 100 is otherwise applicable, a statement, signed by such proposed
Subcontractor, that such proposed Subcontractor has filed a current report on
Standard Form 100.
          20.23.2 Non-Discrimination. During the performance of the Work,
Contractor agrees as follows:
               (a) Contractor will not discriminate against any employee or
applicant for employment because of race, color, religion, sex or national
origin. Contractor will take affirmative action to ensure that applicants are
employed, and that employees are treated during employment without regard to
their race, color, religion, sex or national origin. Such action shall include,
but not be limited to, the following: employment, upgrading, demotions or
transfer; recruitment or recruitment advertising; layoff or termination; rates
of pay or other forms of compensation; and selection of training, including
apprenticeship. Contractor agrees to post in conspicuous places, available to
employees and applicants for employment, notices to be provided setting forth
the provisions of this Equal Opportunity Clause.
               (b) Contractor will, in all solicitations or advertisements for
employees placed by or on behalf of Contractor, state that all qualified
applicants will receive consideration for employment without regard to race,
color, religion, sex or national origin.
               (c) Contractor will send to each labor union or representative of
workers, with which it has a collective bargaining agreement or other contract
or understanding, a notice to be provided advising the said labor union or
workers’ representative of Contractor’s commitments under this section, and
shall post copies of the notice in conspicuous places available to employees and
applicants for employment.
               (d) Contractor will comply with all provisions of Executive Order
11246 of September 24, 1965, and the rules, regulations and relevant orders of
the Secretary of Labor.
               (e) Contractor will furnish all information and reports required
by Executive Order 11246 of September 24, 1965, and by rules, regulations, and
orders of the U.S. Secretary of Labor, or pursuant thereto, and will permit
access to its books, records, and accounts by the administering agency and the
U.S. Secretary of Labor for purposes of investigation to ascertain compliance
with such rules, regulations, and orders.
               (f) In the event of Contractor’s noncompliance with the Equal
Opportunity Clause of this Agreement or with any of the said rules, regulations,
or orders, Contractor understands that it may be declared ineligible for

-139-



--------------------------------------------------------------------------------



 



Government contracts or federally assisted construction contracts in accordance
with procedures authorized in Executive Order 11246 of September 24, 1965, and
such other sanctions may be imposed and remedies invoked as provided in
Executive Order 11246 of September 24, 1965, or by rule, regulation, or order of
the Secretary of Labor, or as provided by law.
               (g) Contractor will include this Equal Opportunity Clause in
every subcontract it executes unless exempted by the rules, regulations, or
order of the Secretary of Labor issued pursuant to Section 204 of Executive
Order 11246 of September 24, 1965, so that such provisions will be binding upon
each such Subcontractor. Contractor will take such action with respect to any
subcontract it executes as the administering agency may direct as a means of
enforcing such provisions, including sanctions for noncompliance; provided,
however, that in the event Contractor becomes involved in, or is threatened
with, litigation with any such Subcontractor as a result of such direction by
the administering agency, Contractor may request the United States to enter into
such litigation to protect the interests of the United States.
          20.23.3 Non-Segregated Facilities. Contractor certifies that it does
not maintain or provide for its employees any segregated facilities at any of
its establishments, and that it does not permit its employees to perform their
services at any location, under its control, where segregated facilities are
maintained. Contractor certifies further that it will not maintain or provide
for its employees any segregated facilities at any of its establishments, and
that it will not permit its employees to perform their services at any location,
under its control, where segregated facilities are maintained. Contractor agrees
that a breach of this certification is a violation of the Equal Opportunity
Clause in this Agreement. As used in this certification, the term “segregated
facilities” means any waiting rooms, work areas, restrooms and washrooms,
restaurants and other eating areas, timeclocks, locker rooms and other storage
or dressing; areas, parking lots, drinking fountains, recreation or
entertainment areas, transportation, and housing facilities provided for
employees which are segregated by explicit directive or are in fact segregated
on the basis of race, color, religion, or national origin, because of habit,
local custom, or otherwise. Contractor agrees that (except where it has obtained
an identical certification from proposed subcontractors for specific time
periods) it will obtain an identical certification upon its execution of any
subcontract exceeding **** dollars (****) which is not exempt from the
provisions of the Equal Opportunity Clause, and that it will retain such
certification in its files.
     20.24 Surrender of Guaranties. If, at the time any guaranty provided in
connection with this Agreement is required to be surrendered, a claim is pending
between Contractor and PSGC or between Contractor and the counterparty to such
guaranty, and Contractor has identified such claim in writing to PSGC or such
counterparty then, unless such claim is covered by a substitute guaranty
delivered pursuant to Section 20.1, Contractor shall not be obligated to
surrender such

-140-



--------------------------------------------------------------------------------



 



guaranty until such claim has been resolved, but Contractor agrees that (a) such
guaranty shall be deemed cancelled in all other respects, and (b) the guarantor
under such guaranty is a third party beneficiary of this Section 20.24.

-141-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused this Agreement to be executed by their duly authorized officers as of the
date first written above.
BECHTEL POWER CORPORATION

         
By:
  /s/ M. Richard Smith     
 
       
 
       
Name:
  M. Richard Smith    
 
       
 
       
Title:
  SVP    
 
       

PRAIRIE STATE GENERATING COMPANY, LLC, for itself, and, effective on and from
the Commencement Date, as agent for Owners

         
By:
  /s/ Colin M. Kelly    
 
       
 
       
Name:
  Colin M. Kelly    
 
       
 
       
Title:
  President    
 
       

